Name: Council Regulation (EC) NoÃ 194/2008 of 25Ã February 2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) NoÃ 817/2006
 Type: Regulation
 Subject Matter: international trade;  economic conditions;  rights and freedoms;  criminal law;  international affairs;  Asia and Oceania;  trade policy
 Date Published: nan

 10.3.2008 EN Official Journal of the European Union L 66/1 COUNCIL REGULATION (EC) No 194/2008 of 25 February 2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 817/2006 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Common Position 2007/750/CFSP of 19 November 2007 amending Common Position 2006/318/CFSP renewing restrictive measures against Burma/Myanmar (1), Having regard to the proposal from the Commission, Whereas: (1) On 28 October 1996, the Council, concerned at the absence of progress towards democratisation and at the continuing violation of human rights in Burma/Myanmar, imposed certain restrictive measures against Burma/Myanmar by Common Position 1996/635/CFSP (2). These measures were subsequently extended and amended by Common Position 2000/346/CFSP (3), repealed and replaced by Common Position 2003/297/CFSP (4), and then renewed by Common Position 2004/423/CFSP (5), reinforced by Common Position 2004/730/CFSP (6), amended by Common Position 2005/149/CFSP (7) and extended and amended by Common Position 2005/340/CFSP (8). The Council further adopted Common Position 2006/318/CFSP (9) in view of the political situation in Burma/Myanmar, as witnessed by:  the failure of the military authorities to enter into substantive discussions with the democratic movement concerning a process leading to national reconciliation, respect for human rights and democracy,  the failure to allow a genuine and open National Convention,  the continuing detention of Daw Aung San Suu Kyi, other members of the National League for Democracy (NLD) and other political detainees,  the continued harassment of the NLD and other organised political movements,  the continuing serious violations of human rights, including the failure to take action to eradicate the use of forced labour in accordance with the recommendations of the International Labour Organisations High-Level Team report of 2001 and recommendations and proposals of subsequent ILO missions; and  recent developments such as increasing restrictions on the operation of international organisations and non-governmental organisations. (2) Common Position 2006/318/CFSP therefore provided for the maintenance of the restrictive measures against the military regime in Burma/Myanmar, those who benefit most from its misrule and those who actively frustrate the process of national reconciliation, respect for human rights and democracy. The restrictive measures provided for by Common Position 2006/318/CFSP included an arms embargo, a ban on technical assistance, financing and financial assistance related to military activities, a ban on the export of equipment which might be used for internal repression, the freezing of funds and economic resources of members of the Government of Burma/Myanmar and of any natural or legal persons, entities or bodies associated with them, a travel ban on such natural persons, and a prohibition on making financial loans or credits available to, and on acquiring or extending a participation in, Burmese state-owned enterprises. (3) Some of the restrictive measures imposed against Burma/Myanmar were implemented at Community level by Council Regulation (EC) No 817/2006 of 29 May 2006 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 798/2004 (10). (4) In reaction to the brutal repression perpetrated by the Burmese authorities against peaceful protestors in September 2007 and the continuing serious violations of human rights in Burma/Myanmar, the Council decided on 19 November 2007 to apply further restrictive measures against that countrys military regime, in addition to those already in place in accordance with Common Position 2006/318/CFSP. (5) Common Position 2007/750/CFSP provides for new restrictive measures concerning certain imports from, exports to and investments in Burma/Myanmar, targeting its timber industry and certain extractive industries. It also calls for broadening the scope of the existing restrictions on investment to also apply in respect of investment in enterprises owned or controlled by persons or entities associated with the military regime, and for broadening the categories of persons targeted by the freezing of funds and economic resources to include also additional senior serving members of the Burmese military. (6) For more than a decade, the Council and members of the international community have repeatedly condemned the Burmese/Myanmar regimes practice of torture, summary and arbitrary executions, forced labour, abuse of women, political arrests, forced displacement of the population and restrictions on the fundamental rights of freedom of speech, movement and assembly. Taking into account the regimes longstanding, continuing serious violations of fundamental rights, including the recent brutal repression of peaceful demonstrations, the restrictive measures in this Regulation are instrumental in promoting respect for fundamental human rights and thus serve the purpose of protecting public morals. (7) The new restrictive measures target sectors which provide sources of revenue for the military regime of Burma/Myanmar. Therefore the new restrictive measures apply to wood and wood products, and to coal, gold, silver, certain base metals and precious and semi-precious stones. In these sectors, certain measures restrict imports, exports and investments. The list of entities to which the new restrictions on investment and financial assistance for exports should correspond to the list established in Annex I to Common Position 2007/750/CFSP which lists entities in Burma/Myanmar involved in these targeted sectors. (8) These restrictions are designed to prevent those subject to EC jurisdiction from deriving benefits from trade which promotes or otherwise facilitates the implementation of such policies, which are in breach of international law and are incompatible with the principles of liberty, democracy, respect for human rights and fundamental freedoms, and the rule of law, which are common to the Member States. (9) The scope of the ban on investment imposed by Regulation (EC) No 817/2006 should be aligned with Common Position 2007/750/CFSP, and the lists of persons, entities and bodies subject to the restrictive measures of that Regulation should be updated. (10) The list of equipment which might be used for internal repression should be updated following recommendations made by experts, taking into account Council Regulation (EC) No 1236/2005 of 27 June 2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment (11). (11) Certain of the abovementioned measures fall within the scope of the EC Treaty and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, Community legislation is necessary to implement them as far as the Community is concerned. (12) For the sake of clarity, a new text containing all the relevant provisions as amended should be adopted, replacing Regulation (EC) No 817/2006 which should be repealed. (13) This Regulation should enter into force on the day of its publication so as to ensure that the measures provided for in it are effective, HAS ADOPTED THIS REGULATION: CHAPTER 1 Definitions Article 1 For the purposes of this Regulation, the following definitions shall apply: (a) import means any entry of goods into the customs territory of the Community or other territories to which the Treaty applies, under the conditions laid down in Article 299 thereof. It includes, within the meaning of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (12), the placing in a free zone or free warehouse, the placing under a suspensive procedure and the release for free circulation, but it excludes transit and temporary storage; (b) export means any departure of goods from the customs territory of the Community or other territories to which the Treaty applies, under the conditions laid down in Article 299 thereof. It includes, within the meaning of Regulation (EEC) No 2913/92, the departure of goods that requires a customs declaration and the departure of goods after their storage in a free zone of control type I or free warehouse, but it excludes transit; (c) exporter means any natural or legal person on whose behalf an export declaration is made, that is to say the person who, at the time when the declaration is accepted, holds the contract with the consignee in the third country and has the power for determining the sending of the item out of the customs territory of the Community or other territories to which the Treaty applies; (d) technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take such forms as instruction, advice, training, transmission of working knowledge or skills or consulting services; technical assistance shall include verbal forms of assistance; (e) funds means financial assets and benefits of every kind, including but not limited to: (i) cash, cheques, claims on money, drafts, money orders and other payment instruments; (ii) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (iii) publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (iv) interest, dividends or other income on or value accruing from or generated by assets; (v) credit, right of set-off, guarantees, performance bonds or other financial commitments; (vi) letters of credit, bills of lading, bills of sale; (vii) documents evidencing an interest in funds or financial resources; (f) freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; (g) economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but may be used to obtain funds, goods or services; (h) freezing of economic resources means preventing their use to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; (i) territory of the Community means the territories to which the Treaty is applicable, under the conditions laid down in the Treaty. CHAPTER 2 Import and purchase restrictions Article 2 1. Annex I shall include goods belonging to the following categories: (a) round logs, timber and timber products; (b) coal and certain metals; and (c) precious and semi-precious stones. 2. It shall be prohibited: (a) to import goods listed in Annex I, if such goods (i) originate in Burma/Myanmar; or (ii) have been exported from Burma/Myanmar; (b) to purchase goods located in Burma/Myanmar which are listed in Annex I; (c) to transport goods listed in Annex I, if such goods originate in Burma/Myanmar or are being exported from Burma/Myanmar to any other country, and their final destination is in the Community; or (d) to participate, knowingly and intentionally, in activities whose object or effect is, directly or indirectly, to circumvent the prohibitions in points (a), (b) or (c). 3. The origin of goods shall be determined in accordance with the relevant provisions of Regulation (EEC) No 2913/92. 4. Imports, purchases and transport of goods which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as prohibited by paragraph 2. Article 3 1. Article 2(2) shall not apply to goods which were, pursuant to a contractual obligation to supply the goods concerned to a contracting party in the Community, in the course of shipment before the 10 March 2008. Goods shall be deemed to be in the course of shipment if they left Burma/Myanmar before that date for a final destination in the Community. 2. It shall be the responsibility of the interested party to show to the customs authorities by means of relevant documents that the conditions set out in paragraph 1 are met. If the documents are not submitted when the goods are declared, the customs authorities shall detain the goods. 3. If the necessary documents are not provided within two months or if, after submission of the documents, the customs authorities are not satisfied that the conditions set out in paragraph 1 are met, the customs authorities shall dispose of the detained goods in accordance with applicable national legislation. CHAPTER 3 Export restrictions Article 4 1. It shall be prohibited to sell, supply, transfer or export, directly or indirectly, equipment which might be used for internal repression as listed in Annex II, whether or not originating in the Community, to any natural or legal person, entity or body in, or for use in Burma/Myanmar. 2. Paragraph 1 shall not apply to protective clothing, including flak jackets and helmets, temporarily exported to Burma/Myanmar by United Nations personnel, personnel of the European Union, the Community or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 5 1. It shall be prohibited to sell, supply, transfer or export goods or technology listed in Annex III, directly or indirectly, to enterprises in Burma/Myanmar engaged in the following industries: (a) logging and timber processing; (b) mining of coal, gold, silver, iron, tin, copper, tungsten, lead, manganese, nickel and zinc; (c) mining and processing of precious and semi-precious stones, including diamonds, rubies, sapphires, jade and emeralds. 2. Annex III shall include equipment and technology used in the industries mentioned in paragraph 1. Annex III shall not include items included in the Common Military List of the European Union. 3. With a view to implementing paragraph 1, a prior authorisation shall be required for the export, directly or indirectly, of the goods and technology listed in Annex III, to any natural or legal person, entity or body in, or for use in, Burma/Myanmar. 4. Exporters shall supply the competent authorities with all relevant information required for their application for an authorisation. If the exporter is not established in the Community, responsibility for seeking the necessary prior authorisation shall lie with either the seller, the supplier or the transferring party, whichever is established in the Community. The application shall be lodged with the competent authorities in the Member State where the applicant is established, as indicated in the websites listed in Annex IV. Transporters shall be presented with the necessary authorisation before the export takes place. 5. The competent authorities in the Member States, as indicated in the websites listed in Annex IV, shall not grant any authorisation for any export of the goods and technology listed in Annex III, where there are reasonable grounds to believe that the goods and technology will be made available to an enterprise in Burma/Myanmar engaged in the industries mentioned in paragraph 1. 6. Authorisations shall be granted only by a competent authority in the Member State where the applicant is established, as indicated in the websites listed in Annex IV. Authorisations shall be valid throughout the Community. 7. The competent authorities may grant authorisations under such conditions as they deem appropriate, such as an obligation to provide an end-user statement. The competent authorities, acting in accordance with paragraph 4 or 5, may annul, suspend, modify or revoke authorisations which they have already granted. 8. Where the competent authorities in a Member State refuse to grant an authorisation, or annul, suspend, substantially limit or revoke an authorisation, the Member State concerned shall inform the other Member States and the Commission thereof, and share relevant information with them, notably on the items, end-user or enterprise in Burma/Myanmar involved, in accordance with the confidentiality requirements provided by Council Regulation (EC) No 515/97 (13). 9. Before a Member State grants an authorisation which concerns the same end-user or enterprise in Burma/Myanmar, it shall first consult the Member State which issued the denial. If, following such consultations, the Member State concerned decides to grant an authorisation, it shall inform the other Member States and the Commission thereof, providing all relevant information to explain the decision. Article 6 Article 5 shall not apply to goods which were in the course of shipment before the 10 March 2008. Goods shall be deemed to be in the course of shipment if they have left the Community before that date for a final destination in Burma/Myanmar. Article 7 1. It shall be prohibited: (a) to provide technical assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly to any natural or legal person, entity or body in, or for use in Burma/Myanmar; (b) to provide financing or financial assistance related to military activities, including, in particular, grants, loans and export credit insurance for any sale, supply, transfer or export of arms and related materiel, directly or indirectly to any natural or legal person, entity or body in, or for use in Burma/Myanmar. 2. It shall be prohibited: (a) to provide technical assistance related to the equipment which might be used for internal repression as listed in Annex II, directly or indirectly to any natural or legal person, entity or body in, or for use in Burma/Myanmar; (b) to provide financing or financial assistance related to the equipment listed in Annex II, including, in particular, grants, loans and export credit insurance, directly or indirectly to any natural or legal person, entity or body in, or for use in Burma/Myanmar. 3. As regards any of the enterprises, legal persons, entities or bodies listed in Annex V, it shall be prohibited to provide financing or financial assistance for any sale, supply, transfer or export of goods and technology listed in Annex III or for the provision of related technical assistance or training. 4. Annex V shall include: (a) enterprises in Burma/Myanmar engaged in the following industries: (i) logging and timber processing; (ii) mining of coal, gold, silver, iron, tin, copper, tungsten, lead, manganese, nickel and zinc; (iii) mining and processing of precious and semi-precious stones, including diamonds, rubies, sapphires, jade and emeralds; and (b) legal persons, entities or bodies owned or controlled by, or acting for or on behalf of, enterprises owned or controlled by, or acting for or on behalf of, such enterprises. 5. It shall be prohibited to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraphs 1, 2 and 3. 6. The prohibitions set out in paragraphs 1(b), 2(b) and 3 shall not give rise to liability of any kind on the part of the natural or legal persons or entities concerned, if they did not know, and had no reasonable cause to suspect, that their actions would infringe these prohibitions. Article 8 1. It shall be prohibited to provide technical assistance related to goods or technology listed in Annex III, directly or indirectly, to enterprises in Burma/Myanmar engaged in the industries listed in Article 5(1). 2. With a view to implementing paragraph 1, a prior authorisation shall be required for the provision of technical assistance related to goods and technology listed in Annex III, to any natural or legal person, entity or body in, or for use in, Burma/Myanmar. 3. The natural or legal persons, entities or bodies providing the technical assistance shall supply the competent authorities with all relevant information required for their application for an authorisation. The application shall be lodged with the competent authorities in the Member State where the applicant is established, as indicated in the websites listed in Annex IV. 4. The competent authorities in the Member States, as indicated in the websites listed in Annex IV, shall not grant any authorisation for the provision of the technical assistance related to the goods and technology listed in Annex III, where there are reasonable grounds to believe that the technical assistance will be provided to, or in any other way be beneficial to, an enterprise in Burma/Myanmar engaged in the industries listed in Article 5(1). 5. Paragraphs 5 to 8 of Article 5 shall apply where applications for authorisations are made in accordance with this Article. Article 9 1. By way of derogation from Articles 4 and 7(2), the competent authorities in the Member States, as indicated in the websites listed in Annex IV, may authorise, under such conditions as they deem appropriate: (a) the sale, supply, transfer or export of equipment which might be used for internal repression as listed in Annex II, intended solely for humanitarian or protective use, or for institution-building programmes of the United Nations, the European Union and the Community, or for European Union and United Nations crisis-management operations; (b) the sale, supply, transfer or export of de-mining equipment and material for use in de-mining operations; and (c) the provision of financing and financial assistance and technical assistance related to equipment, material, programmes and operations referred to in subparagraphs (a) and (b). 2. By way of derogation from Articles 5(1) and (6), 7(3) and 8, the competent authorities in the Member States, as indicated in the websites listed in Annex IV, may authorise, under such conditions as they deem appropriate, the sale, supply, transfer or export of the goods and technology listed in Annex III destined for enterprises mentioned in Article 5(1), or the provision of related technical assistance, financing or financial assistance, if all of the following conditions are met: (a) the transaction constitutes performance of a contractual obligation to sell, supply or transfer the goods concerned, or to provide the assistance or financing concerned, to an enterprise or joint venture in Burma/Myanmar; (b) the contract or agreement which created the obligation was concluded by the seller, supplier or transferring party before the 10 March 2008; and (c) that contract or agreement relates to an investment in, the acquisition or creation of the enterprise concerned or the creation of the joint venture concerned. 3. By way of derogation from Article 7(1), the competent authorities in the Member States, as listed in Annex IV, may authorise, under such conditions as they deem appropriate, the provision of financing and financial assistance and technical assistance related to: (a) non-lethal military equipment intended solely for humanitarian or protective use, or for institution-building programmes of the United Nations, the European Union and the Community; (b) materiel intended for European Union and United Nations crisis-management operations. Article 10 The authorisations referred to in this Chapter shall not be granted for activities that have already taken place. CHAPTER 4 Freezing of funds and economic resources Article 11 1. All funds and economic resources belonging to, owned, held or controlled by the individual members of the Government of Burma/Myanmar and to the natural or legal persons, entities or bodies associated with them, as listed in Annex VI, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of natural or legal persons, entities or bodies listed in Annex VI. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to at paragraphs 1 and 2 shall be prohibited. 4. The prohibition set out in paragraph 2 shall not give rise to liability of any kind on the part of the natural or legal persons or entities concerned, if they did not know, and had no reasonable cause to suspect, that their actions would infringe this prohibition. Article 12 1. Article 11(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which those accounts became subject to the provisions of Regulation (EC) No 1081/2000 (14), Regulation (EC) No 798/2004 (15), Regulation (EC) No 817/2006 (16) or this Regulation, whichever is the earlier, provided that any such interest, other earnings and payments continue to be subject to Article 11(1). 2. Article 11(2) shall not prevent financial or credit institutions in the Community from crediting frozen accounts where they receive funds transferred by third parties to the account of a listed natural or legal person, entity or body, provided that any additions to such accounts will also be frozen. The financial or credit institution shall inform the competent authorities about such transactions without delay. Article 13 1. The competent authorities in the Member States, as indicated in the websites listed in Annex IV, may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of persons listed in Annex VI and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; (d) necessary for extraordinary expenses, provided that the Member State concerned has notified the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks before the authorisation. 2. Member States shall inform the other Member States and the Commission of any authorisation granted under paragraph 1. Article 14 The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen as result of negligence. CHAPTER 5 Restrictions on financing of certain enterprises Article 15 1. Annex VII shall include: (a) enterprises owned or controlled by the Government of Burma/Myanmar or the public bodies, corporations, including companies established under private law in which the public authorities have a majority stake, and agencies of that State; (b) enterprises owned or controlled by individual members of the Government of Burma/Myanmar or natural or legal persons, entities or bodies associated with them; and (c) legal persons, entities or bodies owned or controlled by, or acting for or on behalf of, enterprises referred to in point (a) or (b). 2. The following shall be prohibited: (a) the granting of any financial loan or credit to any of the enterprises, legal persons, entities or bodies listed in Annex V or VII, or the acquisition of bonds, certificates of deposit, warrants or debentures, issued by enterprises, legal persons, entities or bodies listed in Annex VII; (b) the acquisition or extension of a participation in the enterprises, legal persons, entities or bodies listed in Annex V or VII, including the acquisition in full of such enterprises and the acquisition of shares and securities of a participating nature; (c) the creation of any joint venture with the enterprises, legal persons, entities or bodies listed in Annex V or VII, with subsidiary enterprises of such enterprises or with affiliated legal persons, entities or bodies under their control. 3. The participation, knowingly and intentionally, in activities, the object or effect of which is, directly or indirectly, to circumvent the provisions of paragraph 2 shall be prohibited. 4. Paragraph 2 shall be without prejudice to the execution of trade contracts for the supply of goods or services on usual commercial payment conditions and the usual supplementary agreements in connection with the execution of these contracts such as export credit insurances. 5. The prohibitions in paragraph 2(a) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before the date on which the enterprise was first designated by the Council, as indicated in Annex V or VII. 6. The prohibitions in paragraph 2(b) shall not prevent the extension of a participation in enterprises, legal persons, entities or bodies listed in Annex V or VII, if such extension is provided for under an agreement concluded with the enterprise concerned before the date on which the enterprise was first designated by the Council, as indicated in Annex V or VII. 7. The person, entity or body which intends to extend a participation in an enterprise, legal persons, entities or bodies listed in Annex V or VII shall inform the competent authority in the relevant Member State, as indicated in the websites listed in Annex IV, before any transaction referred to in paragraph 6 takes place. The Member State concerned shall inform the other Member States and the Commission. 8. The prohibition set out in paragraph 2(a) shall not give rise to liability of any kind on the part of the natural or legal persons or entities concerned, if they did not know, and had no reasonable cause to suspect, that their actions would breach this prohibition. CHAPTER 6 General and final provisions Article 16 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately the competent authorities indicated in the websites listed in Annex IV for the country where they are resident or located with any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 11, and shall forward such information, directly or through these competent authorities, to the Commission; and (b) cooperate with the competent authorities indicated in the websites listed in Annex IV in any verification of this information. 2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 17 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 18 1. The Commission shall be empowered to: (a) amend Annex IV on the basis of information supplied by Member States; (b) amend Annexes V, VI and VII on the basis of decisions taken in respect of the Annexes I, II and III to Common Position 2006/318/CFSP. 2. A notice shall be published regarding the modalities for submitting information in relation to Annexes V, VI and VII (17). Article 19 1. Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. 2. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 20 1. Member States shall designate the competent authorities referred to in this Regulation and identify them in, or through, the websites listed in Annex IV. 2. Member States shall notify the Commission of their competent authorities without delay after the entry into force of this Regulation and shall notify it of any subsequent changes. Article 21 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Community. Article 22 Regulation (EC) No 817/2006 is hereby repealed. Article 23 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2008. For the Council The President A. VIZJAK (1) OJ L 308, 24.11.2007, p. 1. (2) OJ L 287, 8.11.1996, p. 1. (3) OJ L 122, 24.5.2000, p. 1. (4) OJ L 106, 29.4.2003, p. 36. Common Position as last amended by Decision 2003/907/CFSP (OJ L 340, 24.12.2003, p. 81). (5) OJ L 125, 28.4.2004, p. 61. Common Position as last amended by Common Position 2005/340/CFSP (OJ L 108, 29.4.2005, p. 88). (6) OJ L 323, 26.10.2004, p. 17. (7) OJ L 49, 22.2.2005, p. 37. (8) OJ L 108, 29.4.2005, p. 88. (9) OJ L 116, 29.4.2006, p. 77. Common Position as last amended by Common Position 2007/750/CFSP. (10) OJ L 148, 2.6.2006, p. 1. Regulation as last amended by Regulation (EC) No 830/2007 (OJ L 185, 17.7.2007, p. 1). (11) OJ L 200, 30.7.2005, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (12) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (13) Regulation (EC) No 515/97 of 13 March 1997 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters (OJ L 82, 22.3.1997, p. 1). Regulation as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (14) Regulation (EC) No 1081/2000 of 22 May 2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country (OJ L 122, 24.5.2000, p. 29). (15) Regulation (EC) No 798/2004 of 26 April 2004 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 1081/2000 (OJ L 125, 28.4.2004, p. 4). (16) Regulation (EC) No 817/2006 of 29 May 2006 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 798/2004 (OJ L 148, 2.6.2006, p. 1). Regulation as last amended by Regulation (EC) No 830/2007 (OJ L 185, 17.7.2007, p. 1). (17) OJ C 65, 11.3.2008. ANNEX I List of goods subject to import and purchase restrictions as referred to in Article 2 Note: If only part of the scope of the CN code referred to is covered by an entry in this Annex, the CN code is preceded by ex. A. Round logs, timber and timber products CN code Product description 4401 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms; wood in chips or particles; sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms 4402 Wood charcoal (including shell or nut charcoal), whether or not agglomerated 4403 Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared 4404 Hoopwood; split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking-sticks, umbrellas, tool handles or the like; chipwood and the like 4405 Wood wool; wood flour 4406 Railway or tramway sleepers (cross-ties) of wood 4407 Wood sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4408 Sheets for veneering (including those obtained by slicing laminated wood), for plywood or for other similar laminated wood and other wood, sawn lengthwise, sliced or peeled, whether or not planed, sanded, spliced or end-jointed, of a thickness not exceeding 6 mm 4409 Wood (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges, ends or faces, whether or not planed, sanded or end-jointed 4410 Particle board, oriented strand board (OSB) and similar board (for example, waferboard) of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances 4412 Plywood, veneered panels and similar laminated wood 4413 Densified wood, in blocks, plates, strips or profile shapes 4414 Wooden frames for paintings, photographs, mirrors or similar objects 4415 Packing cases, boxes, crates, drums and similar packings, of wood; cable-drums of wood; pallets, box pallets and other load boards, of wood; pallet collars of wood 4416 Casks, barrels, vats, tubs and other coopers products and parts thereof, of wood, including staves 4417 Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood; boot or shoe lasts and trees, of wood 4418 Builders joinery and carpentry of wood, including cellular wood panels, assembled flooring panels, shingles and shakes 4419 Tableware and kitchenware, of wood 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles, of wood; statuettes and other ornaments, of wood; wooden articles of furniture not falling in Chapter 94 CN 4421 Other articles of wood 4701 Mechanical wood pulp 4702 Chemical wood pulp, dissolving grades 4703 Chemical wood pulp, soda or sulphate, other than dissolving grades 4704 Chemical wood pulp, sulphite, other than dissolving grades 4705 Wood pulp obtained by a combination of mechanical and chemical pulping processes 9401 61 Other seats, with wooden frames, upholstered 9401 69 Other seats, with wooden frames, other 9401 90 30 Parts of seats of a kind used for aircraft, of wood 9403 30 Wooden furniture of a kind used in offices 9403 40 Wooden furniture of a kind used in the kitchen 9403 50 Wooden furniture of a kind used in the bedroom 9403 60 Other wooden furniture 9406 00 20 Prefabricated buildings of wood ex 9705 Collectors pieces of wood ex 9706 Wooden antiques B. Coal and metals CN code Product description 2601 Iron ores and concentrates, including roasted iron pyrites 2602 Manganese ores and concentrates, including ferruginous manganese ores and concentrates with a manganese content of 20 % or more, calculated on the dry weight 2603 Copper ores and concentrates 2604 Nickel ores and concentrates 2607 Lead ores and concentrates 2608 Zinc ores and concentrates 2609 Tin ores and concentrates 2611 Tungsten ores and concentrates 2616 10 00 Silver ores and concentrates ex 2616 90 00 Gold ores and concentrates 2619 00 20 Slag, dross (other than granulated slag), scalings and other waste from the manufacture of iron or steel, suitable for the recovery of iron or manganese 2620 11 00, 2620 19 00 Slag, ash and residues (other than from the manufacture of iron or steel), containing mainly zinc 2620 21 00, 2620 29 00 Slag, ash and residues (other than from the manufacture of iron or steel), containing mainly lead 2620 30 00 Slag, ash and residues (other than from the manufacture of iron or steel), containing mainly copper 2620 99 10 Slag, ash and residues (other than from the manufacture of iron or steel), containing mainly nickel 2620 99 40 Slag, ash and residues (other than from the manufacture of iron or steel), containing mainly tin ex 2620 99 95 Other slag, ash and residues (other than from the manufacture of iron or steel), containing iron, manganese, tungsten, silver or gold. 2701 Coal; briquettes, ovoids and similar solid fuels manufactured from coal 2704 00 11, 2704 00 19 Coke and semi-coke of coal, whether or not agglomerated ex 2705 00 00 Coal gas ex 2706 00 00 Tar distilled from coal 2708 Pitch and pitch coke, obtained from coal tar or from other mineral tars: 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form 7107 Base metals clad with silver, not further worked than semi-manufactured 7108 Gold (including gold plated with platinum), unwrought or in semi-manufactured forms, or in powder form 7109 Base metals or silver, clad with gold, not further worked than semi-manufactured ex 7112 30 00 Ash containing gold or silver or gold or compounds of gold or silver 7112 91 00 Other waste and scrap of gold ex 7112 99 00 Other waste and scrap of silver 7113 Articles of jewelry and parts thereof, of precious metal or of metal clad with precious metal 7114 Articles fo goldsmiths or silversmiths wares and parts thereof, of precious metal or of metal clad with precious metal 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) 7118 10 10 Silver coin, not being legal tender ex 7118 10 90 Gold coin, not being legal tender 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms 7202 Ferro-alloys 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 7204 Ferrous waste and scrap; remelting scrap ingots of iron or steel 7205 Granules and powders, of pig iron, spiegeleisen, iron or steel 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading 7203) 7207 Semi-finished products of iron or non-alloy steel 7401 Copper mattes; cement copper (precipitated copper) 7402 Unrefined copper; copper anodes for electrolytic refining 7403 Refined copper and copper alloys, unwrought 7404 Copper waste and scrap 7405 Master alloys of copper 7406 Copper powders and flakes 7501 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy 7502 Unwrought nickel 7503 Nickel waste and scrap 7504 Nickel powders and flakes 7801 Unwrought lead 7802 Lead waste and scrap 7804 20 00 Lead powders and flakes 7901 Unwrought zinc 7902 Zinc waste and scrap 7903 Zinc dust, powders and flakes 8001 Unwrought tin 8002 Tin waste and scrap 8101 10 00 Tungsten (wolfram) powders 8101 94 00 Unwrought tungsten, including bars and rods obtained simply by sintering 8101 97 00 Tungsten waste and scrap 8111 00 11 Unwrought manganese; powders 8111 00 19 Manganese waste and scrap ex 9705 Collectors pieces of silver or gold C. Precious and semi-precious stones CN code Product description 7102 Diamonds, whether or not worked, but not mounted or set 7103 Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport ex 7105 Dust and powder of natural precious or semi-precious stones ANNEX II List of equipment which might be used for internal repression as referred to in Articles 4 and 7 Fire-arms, ammunition and related accessories therefor, as follows: 1.1. Firearms not controlled by ML 1 and ML 2 of the EU Common Military List (1); 1.2. Ammunition specially designed for the firearms listed in 1.1 and specially designed components therefor; 1.3. Weapon-sights not controlled by the EU Common Military List. 2. Bombs and grenades not controlled by the EU Common Military List. Vehicles as follows: 3.1. Vehicles equipped with a water cannon, specially designed or modified for the purpose of riot control; 3.2. Vehicles specially designed or modified to be electrified to repel borders; 3.3. Vehicles specially designed or modified to remove barricades, including construction equipment with ballistic protection; 3.4. Vehicles specially designed for the transport or transfer of prisoners and/or detainees; 3.5. Vehicles specially designed to deploy mobile barriers; 3.6. Components for the vehicles specified in 3.1 to 3.5 specially designed for the purposes of riot control. Note 1: This item does not control vehicles specially designed for the purposes of fire-fighting. Note 2: For the purposes of item 3.5 the term vehicles includes trailers. Explosive substances and related equipment as follows: 4.1. Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor; except those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air-bag inflaters, electric-surge arresters of fire sprinkler actuators); 4.2. Linear cutting explosive charges not controlled by the EU Common Military List; 4.3. Other explosives not controlled by the EU Common Military List and related substances as follows: (a) amatol; (b) nitrocellulose (containing more than 12,5 % nitrogen); (c) nitroglycol; (d) pentaerythritol tetranitrate (PETN); (e) picryl chloride; (f) 2,4,6-trinitrotoluene (TNT). Protective equipment not controlled by ML 13 of the EU Common Military List as follows: 5.1. Body armour providing ballistic and/or stabbing protection; 5.2. Helmets providing ballistic and/or fragmentation protection, anti-riot helmets, antiriot shields and ballistic shields. Note: This item does not control:  equipment specially designed for sports activities;  equipment specially designed for safety of work requirements. 6. Simulators, other than those controlled by ML 14 of the EU Common Military List, for training in the use of firearms, and specially designed software therefor. 7. Night vision, thermal imaging equipment and image intensifier tubes, other than those controlled by the EU Common Military List. 8. Razor barbed wire. 9. Military knives, combat knives and bayonets with blade lengths in excess of 10 cm. 10. Production equipment specially designed for the items specified in this list. 11. Specific technology for the development, production or use of the items specified in this list. (1) Common Military List of the European Union (adopted by the Council on 19 March 2007) (equipment covered by the European Union Code of Conduct on Arms Exports) (updating and replacing the Common Military List of the European Union adopted by the Council on 27 February 2006) (OJ L 88, 29.3.2007, p. 58). ANNEX III Equipment and technology used by the enterprises listed in Annex V and referred to in Articles 5, 7 and 8 Note: If only part of the scope of the CN code referred to is covered by an entry in this Annex, the CN code is preceded by ex. CN code Product description 3601 Propellent powders 3602 Prepared explosives, other than propellent powders 3603 00 Safety fuses; detonating fuses; percussion or detonating caps; igniters; electric detonators 8208 10 00 Knives and cutting blades, for machines or for mechanical appliances, for metalworking 8208 20 00 Knives and cutting blades, for machines or for mechanical appliances, for woodworking 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and roadrollers ex 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; piledrivers and pile extractors Note: This item does not include 8430 20 00, snowploughs and snowblowers ex 8431 41 00, ex 8431 42 00, ex 8431 43 00, 8431 49 Parts suitable for use with the machinery described under 8429 and 8430 Note: This item includes, inter alia, buckets, shovels, grabs, grips and bulldozer or angledozer blades 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard 8454 Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy or in metal foundries 8455 Metal-rolling mills and rolls therefore 8457 Machining centres, unit construction machines (single station) and multi-station transfer machines, for working metal 8465 91 Sawing machines 8467 22 Saws for working in the hand with self-contained electric motor 8467 81 00 Chainsaws for working in the hand without self-contained electric motor 8467 91 00 Parts of chainsaws 8474 10 00, 8474 20 90, 8474 32 00, 8474 39 90, ex 8474 90 Machinery for sorting, screening, separating, washing, crushing, grinding, mixing or kneading earth, stone, ores or other mineral substances, in solid (including powder or paste) form; and part therefore 8480 10 00 Moulding boxes for metal foundry 8480 20 00 Mould bases 8480 30 Moulding patterns 8480 41 00, 8480 49 00 Moulds for metal or metal carbides 8480 60 Moulds for mineral materials ANNEX IV Websites for information on the competent authorities referred to in Articles 5, 8, 9, 13, and 20 and address for notifications to the Commission of the European Communities BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ GREECE http://www.ypex.gov.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/International+Sanctions/ SPAIN http://www.mae.es/es/MenuPpal/Asuntos/Sanciones+Internacionales FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitibank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/competentauthorities Address for notifications to the Commission of the European Communities: Commission of the European Communities Directorate-General for External Relations Directorate A. Crisis Platform and Policy Coordination in CFSP Unit A.2. Crisis Response and Peace Building CHAR 12/108 B-1049 Brussels Tel.: (32-2) 299 1176/295 5585 Fax: (32-2) 299 0873 ANNEX V List of enterprises in Burma/Myanmar referred to in Articles 7 and 15 and engaged in the industries mentioned in Article 7(4) Note: Aliases or variations in spelling are denoted by aka (also known as). I. A. WOOD AND LUMBER No Name, address and other information Date of first designation 1. Alkemal Representative Office 142 A Dharmazedi Rd., Bahan, Yangon 19.11.2007 2. Asia Wood Co Ltd 24 Myawaddy Min Gyi St., Industrial Zone (4) Hlaing Tha Yar, Yangon 19.11.2007 3. Aung Chanthar 1018 Myittar St., Ward 9, SOKAA, Yangon 19.11.2007 4. Aung Gonyi 9B Ngwe Kyar Yan Yeithka, SOKAA, Yangon 19.11.2007 5. Aung Khant Phyo Coop Ltd 144A Kyaikwine Pagoda Rd., Ward 3, MYGNN, Yangon 19.11.2007 6. Aung Khin & Sons 1-3, Thikhwa Pan St., Corner of Zaygyi St., KMDGG, Yangon 19.11.2007 7. Aung Kyin 11 Mani Mayb Khalar St., KMDGG, Yangon 19.11.2007 8. Aung Thein Bo Manufacturing Co Ltd 30 Salin St., Kyeemyindaing Yangon 19.11.2007 9. Aung Zeya 33 Seikkan Industrial Zone, HLTAA, Yangon 19.11.2007 10. Aye Myittar 67 Theingyi St., KMDGG, Yangon 19.11.2007 11. Aye Myittar 1820/21-22 P. Moe Nin St., HLTAA, Yangon 19.11.2007 12. Beautiful Wood Industry Co Ltd 251, Room 5, Maha Bandoola St., Corner of 46th St., BTHHGG, Yangon 19.11.2007 13. C.D. Industries & Construction Co Ltd 105(b) Parami Road, Mayangon, Yangon 19.11.2007 14. Century Dragon Co Ltd 3-5 Min Gyi Maha Min Gaung St., Industrial Zone (2), Hlaing Tha Yar, Yangon 19.11.2007 15. Chantha Rm 3, Corner of Waizayandar Rd. & Thitsar Rd., SOKAA, Yangon 19.11.2007 16. Coffer Manufacturing Co Ltd Rm (803), 8th Floor, Myaing Hay Wun Condo, Kyaik Wine Pagoda Road, Mayangon, Yangon 19.11.2007 17. Dagon Timber Ltd 262-264, Rm A03-01, Dagon Centtre, Pyay Rd., Myayangone, Sanchaung, Yangon 19.11.2007 18. Diamond Mercury Co Ltd Bldg 2, Rm 21/22, Pyay Rd., 8th mile junction, Mayangon, Yangon 19.11.2007 19. Diamond Mercury Wood Products Ltd Plot 42-98, Sethmu 6th St., Industrial Zone, (1), SPTAA, Yangon 19.11.2007 20. Family 798, 10th St., Myothit Ward (B), Insein, Yangon 19.11.2007 21. Flying Tiger Wood Industry Ltd 171-173, 51st St., Pazundaung, Yangon 19.11.2007 22. Forest Products Joint Venture Corporation Ltd 422-426 Strand Rd., FJV Commercial Centre, Botahtaung, Yangon 19.11.2007 23. Friend 300 A-B, Yarzardirit St., Ward 72, SDGNN, Yangon 19.11.2007 24. Fudak Enterprise Co Ltd 120 De Pae Yin Wun Htauk U Mye St., Industrial Zone 2, Hlaing Tha Yar, Yangon 19.11.2007 25. Good Myanmar Trading Co Ltd 60-B Aung Myay Thasi Ave, Kamayut, Yangon 19.11.2007 26. Green Gold Industrial Co Ltd 209 Than Thu Mar Rd., 23 Ward, Thingankyunm, Yangon 19.11.2007 27. Hi-Tech Forest Industries Co Ltd 216/222 Rm 7B, Maha Bandoola St., Bo Myet Hu Housing, Pazundaung, Yangon 19.11.2007 28. Hla Shwe, U & Family 18/19 64 Ward, Industrial Zone 2, South Dagon, Yangon 19.11.2007 29. Hong Kong Nu San International Co Ltd 120 (twin-B), Waizayanda Housing Complex, Waizayanda Rd., TGKNN, Yangon 19.11.2007 30. Htay 145 Kanaung Lane (7) NOKAA, Yangon 19.11.2007 31. Htoo Furniture, aka Htoo Wood Products, aka Htoo Wood based Industry, aka Htoo Wood 21 Thukha Waddy Rd., Yankin Township, Yangon 19.11.2007 32. Htoo Trading Co Ltd 5 Pyay Rd., Hlaing, Yangon 19.11.2007 33. Khaing Su Thu Trading and Inustrial Co Ltd 205 Myin Wun U Aung Thu St., Industrial Zone 2, Hlaing Tha Yar, Yangon 19.11.2007 34. Khine Industries 42 Ba Maw Ah in Wun St., Industrial Zone 3, Hlaing Tha Yar, Yangon 19.11.2007 35. Khine International Co Ltd 116/8 15th St., LMDWW, Yangon 19.11.2007 36. Kyi Kyi Saw Mill & Wood Trading 55 Thameinbayan Rd., Tamwe, Yangon 19.11.2007 37. Lay Pyay Hnyin Manufacturing Co Ltd 168 Set Hmu 1st Street, Industrial Zone 1 Shwe Pyi Tha, Yangon 19.11.2007 38. Lin Shing Co Ltd (Myanmar) 42-93 Khayay St., Corner of Sethmu 6th St., Ind. Zone (1), SPTAA, Yangon 19.11.2007 39. Lin Win Co Ltd 89 Hnin Si Kone Rd., Ahlone, Yangon 19.11.2007 40. Maha Nandar Co Ltd 90 Thudhamar St., NOKAA, Yangon 19.11.2007 41. Master Timber Excel Ltd 146a Pyay Rd., 9th mile, Mayangon, Yangon 19.11.2007 42. Master Timber Exel Ltd (KLN Group) 282, Room 8, 1st Floor, Seikkantha St., KTDAA, Yangon 19.11.2007 43. Miba Gon Shein 709, Corner of Hlawga St., Ward 21 SDGNN, Yangon 19.11.2007 44. Mingala Family 107 Thumana St., South Ward 2, TKAA, Yangon 19.11.2007 45. Myanmar Channel Quest International Co Ltd 42-242 Kanaung Myinthar Gyi 4th St., Ind. Zone (1), SPTAA, Yangon 19.11.2007 46. Myanmar Forest Timber Association 504-506, Merchant St., Kyauktada Tsp, Yangon 19.11.2007 47. Myanmar May Kaung Wood Based Industry Co Ltd 288-290, 0905 MWEA Tower, Shwedagon Pagoda Rd., Dagon, Yangon 19.11.2007 48. Myanmar Shwe Hintha International Co Ltd 226, Blk 18, Bo Tayza St., shwe Paukkan Ind. Zone, NOKAA, Yangon 19.11.2007 49. Myanmar Singh Ltd 18-20 Botahtaung Lane (4), Botahtaung, Yangon 19.11.2007 50. Myanmar Touchwood Ltd 805, 37 La Pyat Wun Plaza, Alan Pya Pagoda Rd., Dagon, Yangon 19.11.2007 51. Myanmar Wood Mart Co Ltd Room 504, Bldg 29, Shine Tower II, Gyo Phyu St., MTNTT, Yangon 19.11.2007 52. Myitmakha International Trading Ltd 19-20 Bahosi Complex, Bogyoke Aung San Rd., LMDWW, Yangon 19.11.2007 53. Myo Nwe Thit Trading Co Ltd 147 (G/F), 47th St., Botahtaung, Yangon 19.11.2007 54. Myotaw 492-493 Sethmu Zone Patt St., Ind. Zone 2, Ward 64, SDGNN, Yangon 19.11.2007 55. Nay Chi Tun Family 4 Thumingalar Rd., TGKNN, Yangon 19.11.2007 56. Nay Chi Tun Family 729 Laydauntkan St., TGKNN, Yangon 19.11.2007 57. New Brothers Co Ltd 302a Set Hmu 1st Street, Industrial Zone 1, Shwe Pyi Tha Yangon 19.11.2007 58. New Telesonic Co Ltd 94 Than Chat Wun U Nyunt St., Dagon Port Ind. City, Zone 1, SPTAA, Yangon 19.11.2007 59. New Telesonic Wood & General Trading 218 (B) 36th St., KTDAA, Yangon 19.11.2007 60. Ngwe Zaw 728 Ayarwaddy St., Ind. Zone 2, SDGNN, Yangon 19.11.2007 61. Nightingale Co Ltd 221 Botahtung Pagoda Rd., Pazundaung, Yangon 19.11.2007 62. Nilar 118 Waizayadanar Rd., Ward 8, SOKAA, Yangon 19.11.2007 63. Phan Nay Wun Co Ltd 47, Room 8-8 Sawbwagyigon, Insein, Yangon 19.11.2007 64. Premio Intl Co Ltd 60/75 Corner of Inwa Street & Bo Tay Za St., Shwe Pauk Kan Industrial Zone, North Okkalapa, Yangon 19.11.2007 65. RCC Co Ltd 65 Upper Pazundaing Rd., Pazundaing, Yangon 19.11.2007 66. San Family 1349-1351 Ind. Zone 2nd St., SDGNN, Yangon 19.11.2007 67. San Family 790 Pyinma Myaing Rd., Ward A, TGKNN, Yangon 19.11.2007 68. Scantrade Co Ltd 422-426 4th Floor, Strand Rd., FJV Commercial Centre, Botahtaung, Yangon 19.11.2007 69. Sein Mandaing 1155-1156 Thudhamar St., Ward 2 NOKAA, Yangon 19.11.2007 70. Shwe Chain Trading Co Ltd Rm 619 6th Floor, Nyaung Pin Lay Zay Plaza, Lanmadaw, Yangon 19.11.2007 71. Shwe Hlaing Bwar 462-463 Yaw A Twinn Wun U Pho Hlaing St., HLTAA, Yangon 19.11.2007 72. Shwe Wel Htay 6 Thmar Deikdi St., Kyauk Myaung, Tamwe, Yangon 19.11.2007 73. Shwe Yi Oo 113C 4th St., Panchansu Ward, SPTAA, Yangon 19.11.2007 74. Soe Than Brothers Co Ltd 189 b/2 Seikkantha St., Industrial Zone 1, Hlaing Tha Yar, Yangon 19.11.2007 75. Star Tek Co Ltd (Woodworking Machine) 74, 5th St., LMDWW, Yangon 19.11.2007 76. Swe Myo 86 Yadanar St., Ward 8, SOKAA, Yangon 19.11.2007 77. Swe Thadar 78 Innwa St., Shwe Pauk Kan Ind. Zone, Ward 18, NOKAA, Yangon 19.11.2007 78. Taw Win Family Co Ltd 355 U Wisara Rd., Sauchaung, Yangon Name of director: Ko Ko Htwe 19.11.2007 79. Teak Farm Co Ltd Bldg 1, Rm 404, Mingalar Sin Min Housing, Strand Road, Ahlone, Yangon 19.11.2007 80. Teak Farm Industries Co ltd 122a Da Pae Yin Wun Htauk U Mye St., Industrial Zone 2, Hlaing Tha Yar, Yangon 19.11.2007 81. Teakteam Ltd 50A Seikkantha Street, Industrial Zone 3, Hlaing Tha Yar, Yangon 19.11.2007 82. Toenayar Co Ltd 91 (1st Floor) Myanma Gonyi St., Kandawgalay, MTNTT, Yangon 19.11.2007 83. United Intl Group Co Ltd 58a/b Setmu Zone Street Industrial Zone 1, South Dagon, Yangon 19.11.2007 84. United Internation Group (UIG) Corner of West Race Course Rd. & Sayasan Rd., Kyaikksan Ward, Yankin, Yangon 19.11.2007 85. VES Group Co Ltd 83, 50th St., Pazundaung, Yangon 19.11.2007 86. Win 383 Hla Theingi St., HLTAA, Yangon 19.11.2007 87. Win Enterprise Ltd 66 Hlay Thin Ah Twin Wun U Chein Street, Industrial Zone 2, Hlaing Tha Yar, Yangon 19.11.2007 88. Win Kabar International Timber Trading Top of 6th St., Ward 8, SOKAA, Yangon 19.11.2007 89. Win & Win Co Ltd 6 Pyay Rd., 6th mile, Hlaing, Yangon 19.11.2007 90. Wood Technology Industries 247d, Hlay Thin Ah Twin Wun U Chein Street, Industrial Zone 2, Hlaing Tha Yar, Yangon 19.11.2007 91. Yangon Wood Industries Ltd Next to Plywood Factory no 2, Bayint Naung Rd., Ward 4, Hlaing, Yangon 19.11.2007 92. Yee Shin Co Ltd 63/64 Bahosi Housing, Lanmadaw, Yangon 19.11.2007 93. Ye Yint Aung 156 Waizayanda St., Ward 11, SOKAA, Yangon 19.11.2007 94. Yin Mar Myat Noe Co Ltd 120a Set Hmu 10th Street, Industrial Zone 1, Shwe Pyi Tha, Yangon 19.11.2007 95. YN Co Ltd 120A Ind. Zone, 10th St., Ind. Ward, SPTAA, Yangon 19.11.2007 96. Zambu Yadana Co Ltd 377/379 Bo Sun Pat St., Pabedan, Yangon 19.11.2007 97. Shwe Chain Manufacturing Co Ltd 168, 62nd St., Ind. Zone 1, Mandalay 19.11.2007 I. B. WOOD INDUSTRIES No Name, address and other information Date of first designation 98. Aung Chan Tha Services Co Ltd 708 Kyuntaw Zay Condo, Bargayar Rd., SCHGG, Yangon 19.11.2007 99. Aung Myanmar 42/145 Ind. Zone 5th St., Ind. Zone SPTAA, Yangon 19.11.2007 100. Hau Hau Parquet & Wood Based Industries Pte Ltd 135, 1st Floor, 41st St., BTHGG, Yangon 19.11.2007 101. Hein Soe Co Ltd 54 Corner U Shwe Bin St. & Phan Chat Wun U Shwe Ohn St., Ind. Zone 3, SPTAA, Yangon 19.11.2007 102. Hi-Tech Forest Industrial Co Ltd 216-222, B7, 8th Floor, Yuzana Building, Bo Myat Tun Rd., Pazundaung, Yangon 19.11.2007 103. Laural Ltd Room 37, Bldg 233, Anawrahta Rd., Corner of 54th St., Pazundaung, Yangon 19.11.2007 104. Lin Shing Co (Myanmar) Ltd 42-93 Khayay St., Corner of Sethmu 6th St., Ind. Zone 1, SPTAA, Yangon 19.11.2007 105. Myanmar Yunnan Wood Ind. Col Ltd 238 Thityar Pin St., Thuwanna, TGKNN, Yangon 19.11.2007 106. Myanmar-Nc Wood Work Co Ltd Steel Mill Compound, West Ywama Ward, Insein, Yangon 19.11.2007 107. Myint Soe (U) 42/280 Kanaung St., SPTAA, Yangon 19.11.2007 108. National Wood Industry Ltd 113 Waizayandar Rd., Ward 16/2, TGKNN, Yangon 19.11.2007 109. New Brothers Ltd 42/302A, Ind. Zone, 1st St., Ind. Zone 1 SPTAA, Yangon 19.11.2007 109a. Noble DSRH (500 beds) Compound, Pyay Rd., MDNN, Yangon 19.11.2007 110. Scansia Myanmar Ltd Blk 42/300-301, Sethmu 1 St., Ind. Zone, SPTAA, Yangon 19.11.2007 111. Super Chen Co Ltd 88A, 3rd Floor, Anawrahta Rd., KTDAA, Yangon 19.11.2007 112. Teak World Co Ltd 110 Waizayanda Garden Housing, Yeiktha 4th St., TGKNN, Yangon 19.11.2007 113. Unite of Myanmar Forest Products Joint Venture 422-426 Botahtaung Pagoda Road, Corner of Strand Rd., Botahtaung, Yangon 19.11.2007 114. Unite of Myanmar Forest Products Joint Venture 10 Kwethit St., Pazundaung, Yangon 19.11.2007 115. Win Kabar International Timber Trading 89 Waizayanda 3rd St., SOKAA, Yangon 19.11.2007 116. Win Yadanar 58, A-B, Loikaw St., Ind. Zone 1, SDGNN, Yangon 19.11.2007 117. Wood Rich Manufacturing 349A Zeyar Kaymar St., 8 Mile, MYGNN, Yangon 19.11.2007 118. YN Co Ltd 120A Ind. Zone 10th St., Ind. Ward, SPTAA, Yangon 19.11.2007 119. Hi-Tech Forest Industries Co Ltd A 1-2, 62nd St., Sethmu, Mandalay 19.11.2007 120. Myanmar Yunnan Wood Industries Co Ltd 137-138 Corner of Pho Yazar St. & 62nd St., Ind. Zone 1, Pyi Gyi Tagun Tsp, Mandalay 19.11.2007 121. National Wood Industry Ltd Pyinmana Tsp, Mandalay 19.11.2007 122. Taiho 124, 78th Street (Between 36 and 37th Streets), Mandalay 19.11.2007 123. Myat Zaw & Young Brothers 52/13 Bogyoke Aung San Rd. & Chindwin St., Monywa 19.11.2007 124. Banner Wood Based Industry 17A Padamyar Industrial Zone, Sagaing Division 19.11.2007 I. C. WOOD WORKING MACHINES No Name, address and other information Date of first designation 125. East Union Woodworking Machinery Co Ltd 288/290, Room (906), Shwedagon Pagoda Road, MWEA Tower, Dagon, Yangon 19.11.2007 126. Everest W Trading Co Ltd 43 Parami Road, 6 Ward, Yankin, Yangon 19.11.2007 127. Hardware World 111 Shwedagon Pagoda Road, Latha, Yangon 19.11.2007 128. I.S. Tin Win 44, 27th Street, Pabdan Yangon 19.11.2007 129. Khin Maung Nyunt Trading Co Ltd 506/508 Mogok Street, Industrial Zoner 1, South Dagon, Yangon 19.11.2007 130. Phan Nay Wun Co Ltd B5, Bayint Naung Road, Shwe Padak Yeik Mon, Mamayut, Yangon 19.11.2007 131. Star Tek Co Ltd 74, 5th Street, Lanmadaw, Yangon 19.11.2007 132. Wel Wisher Trading Co Ltd 307 Maha Bandoola Street, Botahtaung, Yangon 19.11.2007 I. D. TIMBER EXPORTERS No Name, address and other information Date of first designation 133. A1 Construction & Trading Co., Ltd 41 Nawaday St., Dagon, Yangon 19.11.2007 134. Concorde Commodities Pte Ltd 339, Rm (1203), Level (12), Bogyoke Aung Sun St., Sakura Tower, Kyauktada, Yangon 19.11.2007 135. Dagon Timber Ltd 262/264 Dagon Centre, Block (A), Pyay Rd., Sanchaung, Yangon 19.11.2007 136. Diamond Mercury Co., Ltd. Bldg (2), Rm (21/22), Pyay Rd., 8 Mile Junction, Mayangon, Yangon 19.11.2007 137. Forest Products Joint Venture Corporation Ltd 422-426 Strand Road, FJV Commercial Centre, Botahtaung, Yangon 19.11.2007 138. Green Gold Industrial Co., Ltd 209, Than Thu Mar Rod, (23) Ward, Thingankyun, Yangon 19.11.2007 139. Green Hardwood Enterprise Ltd 422-426 8th Floor, Strand Rd., FJV Commercial Centre, Botahtaung, Yangon 19.11.2007 140. Hi-Tech Forest Industries Co., Ltd. 216/222, Rm (7/B), Maha Bandoola St., Bo Myat Htun Housing, Pazundaung, Yangon 19.11.2007 141. Kappa International Timber Trading Ltd. 288/290, Rm (103), 1st Floor, Shwedagon Pagoda Road, M.W.E.A. Tower, Dagon, Yangon 19.11.2007 142. Khine Intl Ltd 116/8, 1st Floor, 15th Street, Lanmadaw, Yangon 19.11.2007 143. Khine Shwe Win Co., Ltd. 102(A), Inya Rd., Kamayut, Yangon 19.11.2007 144. Lin Win Co., Ltd 89, Hnisi Go St., Ahlone, Yangon 19.11.2007 145. Master Timber Excel Ltd 146(a) Pyay Rd., 9th mile, Mayangon, Yangon 19.11.2007 146. Mayar (H.K) Ltd. 37, Rm (703/4), Level (7), Alanpya Pagoda Rd., La Pyayt Wun Plaza, Dagon, Yangon 19.11.2007 147. Myanmar Goodwood Trading Co., Ltd 189/195, Rm (4), 4th Floor, Pansodan St., Pansodan Tower, Kyauktada, Yangon 19.11.2007 148. Myanmar May Kaung Wood Based Industry Co., Ltd. 288/290 Rm (905), Shwedagon Pagoda Rd., MWEA Tower, Dagon, Yangon 19.11.2007 149. Myanmar Touchwood Ltd 37, Rm (805), Level 8, Alanpya Pagoda Rd., La Pyayt Wun Plaza, Dagon, Yangon 19.11.2007 150. New Telesonic Co., Ltd 218 (b), 36th Street, Kyauktada, Yangon 19.11.2007 151. New Wave Co Ltd 81(c), New University Avenue Rd., Bahan, Yangon 19.11.2007 152. Searock Intl Ltd 339, (0904), Level 9, Bogyoke Aung San St., Sakura Tower, Kyauktada, Yangon 19.11.2007 153. Sein Yadanar Wut Hmon Co Ltd 16 Bahosi Housing, Lanmadaw, Yangon 19.11.2007 154. Shivah Sawa Shoji 339, Rm 1004, Level 10, Bogyoke Aung San St., Sakura Tower, Kyauktada, Yangon 19.11.2007 155. Taw Win Family Co Ltd 355, U Wisara Road, Sanchaung, Yangon 339, U Wisara Road, Sanchaung, Yangon 19.11.2007 156. Timber Land Intl Ltd 158/168, Room 11, 1st Floor, Maha Bandoola Garden St., Kyauktada, Yangon 19.11.2007 157. Timber World Ltd 173, 31st Street, Pabdean, Yangon 19.11.2007 158. Well Wisher Trading Co Ltd 307 Maha Bandoola St., Botahtaung, Yangon 19.11.2007 159. Yangon Wood Industries Ltd 4th Quarter, Bayint Naung Rd., Hlaing, Yangon 19.11.2007 160. Zambu Yadana Co Ltd 377/379, Bo Sun Pat Road, Pabedan, Yangon 19.11.2007 161. Zar Ni Zaw Co Ltd 72, 51st St., Pazundaung, Yangon 19.11.2007 I. E. TIMBER No Name, address and other information Date of first designation 162. AAA 6TH Street, (8) ward, South Okkalapa, Yangon 19.11.2007 163. AAA 90 No 4 Main Road, Pann Chan Su SPTAA, Yangon 19.11.2007 164. Academy 108 Htar Nar Street, Makyeedan (north East) Ward, KMDGG, Yangon 19.11.2007 165. Alkemal Rerentative Office 142(a) Dhamazaydi Rd., BHNN, Yangon 19.11.2007 166. Andaman International Traders Limited (Ext. 37) Bldg. 21/22, Rm# B-1, Bahosi Complex, Bogyoke Aung San St., Lanmadaw Tsp, Yangon 19.11.2007 167. Arkar San 336, No 4 Main Road, SPTAA, Yangon 19.11.2007 168. Asia Win Mfrg Co Ltd 170-176, #704 (7th Floor), MGW Centre, Bo Aung Kyaw St., BTHGG, Yangon 19.11.2007 169. Aung Aye (u) & Sons 4-5 Anawrahta Rd., Ind. Zone (5), HLTAA, Yangon 19.11.2007 170. Aung Bawga 91(B) 3rd Street, Industrial Zone, (8) ward, South Okkalapa, Yangon 19.11.2007 171. Aung Chan Tha Construction & Services Co., Ltd. Rm# 708, Kyuntaw Zay Condo, Bargayar Rd., Sanchaung Tsp, Yangon 19.11.2007 172. Aung Cha Tha 1018 Myittar St., (9) Ward, South Okkalappa, Yangon 19.11.2007 173. Aung Chan Tha 72(B), 1st Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 19.11.2007 174. Aung Chan Tha 10 Hlaw Kar St., (55) Ward, South Dagon, Yangon 19.11.2007 175. Aung Family 118, 2nd Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 19.11.2007 176. Aung Family 15, 139th Street, Tamwe, Yangon 19.11.2007 177. Aung Gabar Timber 79, 6th Lane, Ward (8), SOKAA, Yangon 19.11.2007 178. Aung Htet 72, Nat Sin St., Kyeemyindaing, Yangon 19.11.2007 179. Aung Kabar 79, 6th Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 19.11.2007 180. Aung Khant Phyo 25, Kyaik Waing Pagoda Road, (3) Ward, Mayangon, Yangon 19.11.2007 181. Aung Khant Phyo Co-op Ltd 144(a) Kyaikwine Pagoda Road, Ward (3), MYGNN, Yangon 19.11.2007 182. Aung Khin & Sons 1-3 Thikhwa Pan St., KMDGG, Yangon 19.11.2007 183. Aung Kyaw Thein 15(a), 4th Street, Industrial Zone, 8 Ward, South Okkalapa, Yangon 19.11.2007 184. Aung Kyam Thein 57(a), 4th Street, Industrial Zone, 8 Ward, South Okkalapa, Yangon 19.11.2007 185. Aung Kyaw Thein 229 Waizayantar Rd., (11) Ward, South Okkalapa, Yangon 19.11.2007 186. Aung Kyin 11 Mani May Khalar Street, Kyeemyindaing, Yangon 19.11.2007 187. Aung Si 828 Waizayantar Road, (9) Ward, South Okkalapa 19.11.2007 188. Aung Su Pan 43, 4th Street, Ward (8), SOKAA, Yangon 19.11.2007 189. Aung Theikdi 996 Myittar Street (9) Ward, South Okkalapa, Yangon 19.11.2007 190. Aung Theikdi 13, 6th St., Ward (8), Ind.. Zone, South Okkalapa Tsp, Yangon 19.11.2007 191. Aung Thein Bo Manufacturing Co Ltd 30 Salin Street, Kyeemyindaing, Yangon 19.11.2007 192. Aung Thit Tun 46, Nat Sin Street, Kyeemyindaing, Yangon 19.11.2007 193. Aung Thitsar 991 Myittar Street, South Okkalapa, Yangon 19.11.2007 194. Aung Thukha 41 Waizayantar Road, (9) Ward, South Okkalapa, Yangon 19.11.2007 195. Aung Thukha (1) 70/70(a) 1st Street, South Okkalapa, Yangon 19.11.2007 196. Aung Thukha (2) 124/125 2nd Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 19.11.2007 197. Aung Thukha (3) 123/126 3rd Street, (8) Ward, South Okkalapa, Yangon 19.11.2007 198. Aung Thukha 71-B/72(a) 1st Street, South Okkalapa, Yangon 19.11.2007 199. Aung Wood Working Enterprise Ltd. Bldg. 3, Rm# 004, (G/F), Waizayanta Rd., Thingangyun Tsp, Yangon 19.11.2007 200. Aung Zeya 33 Seikkan Industrial Zone, HLTAA, Yangon 19.11.2007 201. Ayarwun 123 Waizayantar Rd., (11) Ward, South Okkalapa, Yangon 19.11.2007 202. Aye Gabar Group 151-170 Bogyoke Aung San Road, BTHGG, Yangon 19.11.2007 203. Aye Gabar Group 282 Corner of 81st St. and 23rd St., Mandalay 19.11.2007 204. Aye Myittar 67 Theingyi St., KMDGG, Yangon 19.11.2007 205. Aye Myittar 1820/21-22, P Moe Nin St., HLTAA, Yangon 19.11.2007 206. Aye Myittar 115, 37th St., KTDAA, Yangon 19.11.2007 207. Aye, U & Sons 351, Bo Tuay Za St., Shwe Park Kan Industrial Zone, North Okkalapa, Yangon 19.11.2007 208. Aye, U & Sons 481 Waibargi Rd., Ward L, NOKAA, Yangon 19.11.2007 209. Aye, U & Sons 126 Than Chat Wun U Nyunt St., Industrial Zone, SPTAA, Yangon 19.11.2007 210. Aye's Family Ltd 92 (A-C-D), AFL Building, Kaba Aye Pagoda Road, BHNN, Yangon 19.11.2007 211. Bamaw Veneer & Timber Products Co Ltd 44 Mya Taung Wun Gyi U Hmo Street, Industrial Zone 3, SPTAA, Yangon 19.11.2007 212. Banner Wood Based Industry Co., Ltd. 136, (1st Floor), 36th St., Kyauktada Tsp, Yangon 19.11.2007 213. Banner Wood Based Industry Co., Ltd. 17(A) Padamyar Ind. Zone, Sagaing 19.11.2007 214. Bawga Mandaing 41, 2nd Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 19.11.2007 215. BDS Moe Wood Industries Co Ltd 196 Bogyoke Aung San Road, BHNN, Yangon 19.11.2007 216. Beautiful Wood Industry Co Ltd 251, Rm 5, Maha Bandoola Street, Botahtaung, Yangon 19.11.2007 217. BLLB Development Co Ltd 159-161 Myanma Gonyi St., MTNTT 19.11.2007 218. Chan Nyein Ko 899, Lay Daunk Kan Road, Nga Moe Yeik, Ward, Yangon 19.11.2007 219. Chan Tha Aung 72 Nat Sin Street, Kyeemyindaing, Yangon 19.11.2007 220. Chantha 90(A/B) 2nd Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 19.11.2007 221. Chantha Rm, 3, Corner of Waizayandar Rd. & Thitsar Rd., SOKAA, Yangon 19.11.2007 222. Chantha Gyi 72, Bo Thura St., Zaygi (East Ward), KMDGG, Yangon 19.11.2007 223. Chanthar 90 (A-B), 6th St., Corner of 2nd Street, Ward 8, SOKAA, Yangon 19.11.2007 224. Cheung Hing Timber Co 106-108, Hnin Zin Gon Road, Ahlone Tsp., Yangon Name of director: P C Chun 19.11.2007 225. China Hope Holding 18 Bo Yar Njunt St., DGNN, Yangon 19.11.2007 226. Coffer Manufacturing Co Ltd 803, 8th Floor, Myaing Hay Wun, Condominium, Junction 8, Yangon 19.11.2007 227. Conqueror Trading Co Ltd C-04-03 Building, 262/264, 4th Floor, Dagon Centre, Pyay Rd., Yangon 19.11.2007 228. Dagon International Ltd 262-264 Rm A04-01/02/03 Dagon Centre, Pyay Rd., Yangon 19.11.2007 229. Dagon Timber Ltd 262-264 Rm A04-01/02/03 Dagon Centre, Pyay Rd., Yangon 19.11.2007 230. Dagon Timber Ltd 121 F, Sule Pagoda Road, KTDAA, Yangon 19.11.2007 231. Dagon Timber Ltd 262-264 Rm A03-01 Dagon Centre, Pyay Rd., Myaynigone, Yangon 19.11.2007 232. Dana Theikdi 985(a), Thu Mingalar St., Thingankyun, Yangon 19.11.2007 233. Dana Thiri Co Ltd 139 G/F Bogalay Zay St., BTHGG, Yangon 19.11.2007 234. Diamond Mercury Wood Products Ltd Plot 42-98, Sethrmu 6th Street, Industrial Zone 1, SPTAA, Yangon 19.11.2007 235. Doh Bamar 23-27 Nat Sin Street, Corner of Salin Street, KMDGG, Yangon 19.11.2007 236. Doh Lokehar 514 Zabu Thiri 1st Street, Ward (6/west) TKAA, Yangon 19.11.2007 237. Doh Myanmar 23/27, Corner of Salin Street and Nat Sin Street, Kyeemyindaing, Yangon 19.11.2007 238. Ever Green Wood Intl Co., Ltd. Public Construction Compound, Myittar St., Ward (14/1), South Okkalapa Tsp, Yangon 19.11.2007 239. Family (1) 1011 Thudamar Street, (2) Wtard, North Okkalapa, Yangon 19.11.2007 240. Farlin Timbers Rm 704 (7th Floor) 170-6 MGW Tower, Bo Aung Kyaw Street, BTHGG, Yangon 19.11.2007 241. Five Oceans Co Ltd Bldg 63-64 (B), Bahosi Housing, Bogyoke Aung San Road, LMDWW, Yangon 19.11.2007 242. Flying Tiger Wood Industry Ltd 171-173, 51st Street, PZDGG, Yangon 19.11.2007 243. Forest Product JV Branch (Upper Myanmar) 37b 26th b Street (Between 64th and 65th Streets), Mandalay 19.11.2007 244. Friend 200 A-B, Yaarzardinit St., Ward (72), SDGNN, Yangon 19.11.2007 245. GIG Japan Co Ltd 25 Golden Valley, BHNN, Yangon 19.11.2007 246. Golden Door 354/347 Bo Tay Za Street, Shwe Pauk Kan Industrial Zone, North Okklalapa, Yangon 19.11.2007 247. Golden Hawks Intl Ltd. 158, Bogyoke Aung San Rd., Pazundaung Tsp, Yangon 19.11.2007 248. Gold Wood Co Ltd (Kaung Shwe) 42(A)/103(A-B) Mahawgari Street, Corner of Sethmu 3rd St., Ind. Zone 1, SPTAA, Yangon 19.11.2007 249. Golden Hook Co Ltd 7 Sitha St., Oh Bo St., Mandalay 19.11.2007 250. Good Myanmar Trading Co Ltd 60B Aung Myay Thasi Ave, KMYTT, Yangon 19.11.2007 251. Great Jupiter International Co Ltd 81 1st Floor Bogyoke Aung San Road, PZDGG, Yangon 19.11.2007 252. Great Summit Intl Service Co., Ltd. 615-C/2, Malar Lane, Kamayut Tsp, Yangon 19.11.2007 253. Great Summit Intl Service Co., Ltd. 176-178, Banyardala Rd., Mingalar Taung Nyunt Tsp, Yangon 19.11.2007 254. Green Gold Industrial Co., Ltd. 178-180 50th St., PZDGG, Yangon 19.11.2007 255. Green Gold Industrial Co., Ltd. 209 Thanthumar Road, Ward 23, Thwunna, TGKNN, Yangon 19.11.2007 256. Green Gold Industrial Co., Ltd. 109, Waizayandar Rd., Ward (3/B), South Okkalapa Tsp, Yangon 19.11.2007 257. Greenline Myanmar Group Co., Ltd. (GMG) 102-A, Kha Yay Pin Rd., Dagon Tsp, Yangon 19.11.2007 258. Greenline Myanmar Group Co., Ltd. (GMG) 202, U Wisara Rd., Dagon Tsp, Yangon 19.11.2007 259. Green Treasure Wood Co Ltd 8-6 River View Housing, Ahlone Kannar Road, AHLNN, Yangon 19.11.2007 260. Green Treasure Wood Co Ltd Plot 42, 287-289 Sethmu 6th Street, Ind. Zone 1 SPTAA, Yangon 19.11.2007 261. Hayman Trading Co., Ltd. 7, Shan Rd., Sanchaung Tsp, Yangon 19.11.2007 262. Hein 24 Kyaung Gyi Street, Kyeemyindaing, Yangon 19.11.2007 263. Hein Htet Aung 188a Waizayander Rd., Qtr, 11, SOKAA, Yangon 19.11.2007 264. Hein Soe Co Ltd 54 Corner of U Shwe Bin St. and Phan Chat Wun U Shwe Oh St., Ind. Zone 3, SPTAA, Yangon 19.11.2007 265. Hein Soe Co Ltd 23 Shwe Pone Nyet Yeikmon, Bayint Naung Road, KMYTT, Yangon 19.11.2007 266. Hi-Tech Forest Industries Co Ltd 23, 64th Street (Between 26th and 27th Streets), Mandalay 19.11.2007 267. Hla Kyi, U & Family 356 Bo Tay Za Street, Shwe Park Kan Industrial Zone, North Okkalapa, Yangon 19.11.2007 268. Hla Kyi, U & Family 452 Mya Yadanar Street (Kha) Ward, North Okkalapa, Yangon 19.11.2007 269. Hla Shwe, U 18-19 Ward (64), Ind. Zone (2), SDGNN, Yangon 19.11.2007 270. Hla Shwe, U & Family 223 Banyadala Road, Tamwe, Yangon 19.11.2007 271. Hlaing 71 Waizayantar Road, (11) Ward, South Okkalapa, Yangon 19.11.2007 272. Hlaing Family 8-A Myittar St., Ward 11, SOKAA, Yangon, Yangon 19.11.2007 273. Hmine (U) & Sons 248-249 Makkhayar Minthargyi St., NOKAA, Yangon 19.11.2007 274. Htate Tan Aung 2734 Pyi Daung Su Road, (63) Ward, Injdustrial Zone (2), South Dagon, Yangon 19.11.2007 275. Htay 145 Kanaung Lane 7, NOKAA, Yangon 19.11.2007 276. Htet 989 Myittar Street, (9) Ward, South Okkalapa, Yangon 19.11.2007 277. Htet Htet Aung 430 Thitsar Road, Ward 10 SOKAA, Yangon 19.11.2007 278. Htun Htun Tauk 13B, Mingalar St., Nant-tha Gone Ward, ISNN, Yangon 19.11.2007 279. Htun Thit Sa 44 Nat Sin Street, Kyeemyindaing, Yangon 19.11.2007 280. Hundred Smiles Co., Ltd. 359-363, Bogyoke Aung San St., Pabedan Tsp, Yangon 19.11.2007 281. Imperial Builders Co Ltd 46 Eaingyi Street, PZDGG, Yangon 19.11.2007 282. K.T. Nine 817 Waizayantar Road, (9) Ward, South Okkalapa, Yangon 19.11.2007 283. Kama Gasifier Power Plant 167, Bayint Naung Main Rd., Hlaing Tsp, Yangon 19.11.2007 284. Kaung Thant 62 Nat Sin St., KMDGG, Yangon 19.11.2007 285. Kaw-Lin  Kathar 1058 Zay Street, Ward 7, TKAA, Yangon 19.11.2007 286. Kha Yae Nan Intl Co., Ltd Bldg. 61, Rm# 3-4, Sawbwagyigon Warehouse, Insein Tsp, Yangon 19.11.2007 287. Khin Hninsi (Daw) 33 Hantharwaddy Street, KMYTT, Yangon 19.11.2007 288. Khin Maung Latt, U & Family 37/4, 53rd Street, Botahtaung, Yangon 19.11.2007 289. Khin Myanmar Trading 865 Myittar Street, SOKAA, Yangon 19.11.2007 290. Khine International Co Ltd 116/8, 15th Street, LMDWW, Yangon 19.11.2007 291. KKK 106, Si Pin St., (55) Ward, South Dagon, Yangon 19.11.2007 292. Kyan Taing Aung 30, Thamine Station Street, Mayangon, Yangon 19.11.2007 293. Kyan Taing Aung Waizanyantar Road, (9) Ward South Okkapala, Yangon 19.11.2007 294. Kyaw 209, Banyadala Road, Tamwe, Yangon 19.11.2007 295. Kyaw Family 2886/2887 Pat St., Indusitrial Zone (2), South Dagon, Yangon 19.11.2007 296. Kyaw Soe San 819 Waizayantar Rd., Ward (9), South Okkalapa, Yangon 19.11.2007 297. Kyaw Than Construction Co. Ltd 139 (G/F), Bogalay Zay Street, BTHGG, Yangon 19.11.2007 298. Kyi Kyi 55 Thamein Bayan Road, Tamwe, Yangon 19.11.2007 299. Kyi Kyi 2 Laeyar Shwe Myay, Myittar Nyunt Ward, TMWEE, Yangon 19.11.2007 300. Kyun Shwe Wah 74 Nat Sin St., Kyeemyindaing, Yangon 19.11.2007 301. La Yaung Lin Co Ltd 25-29 Yadanar Road, Ward 16-2, TGKNN, Yangon 19.11.2007 302. Lal Way (1) 3-4 P. Moe Nin St., Ward 5, HLTAA, Yangon 19.11.2007 303. Lal Way (2) 3-147 Anawrahta Road, Industrial Zone 5, HLTAA, Yangon 19.11.2007 304. Laural Ltd Rm 37, Bldg 233, Anawrahta Rd., Corner of 54th Street, PZDGG, Yangon 19.11.2007 305. Laural Ltd 27, 13th Street, LMDWW, Yangon 19.11.2007 306. Lay Pyay Hnyin Trading Co Ltd 168 (A_B), Sethmu 1st Street, Ind. Zone 1, SPTAA, Yangon 19.11.2007 307. Light World Co., Ltd. 619, (Right) 6th Floor, Blk-A, Nyaung Pin Lay Plaza, Lanmadaw Tsp, Yangon 19.11.2007 308. Light World Co., Ltd. Field No (H-167, H-168), Ward 1, Industrial Zone1 Pye Gyi, Tagun., Tsp, Mandalay 19.11.2007 309. Lin Shing Co Ltd (Myanmar) 42-93 Khayay Street, Corner of Sethmu, 6th Street, Ind. Zone 1, SPTAA, Yangon 19.11.2007 310. Lin Win Co Ltd 89 Hninsigon St., AHLNN, Yangon 19.11.2007 311. Lucky Hand Co Ltd 13148th Street, MTNTT, Yangon 19.11.2007 312. Maesod Forestry Ltd 69 Sule Pagoda Road, PBDNN, Yangon 19.11.2007 313. Maha Engineering Co. Ltd. 20-251, Seikkantha St. KTDAA, Yangon 19.11.2007 314. Maha Nandar Co. Ltd 90, Thudhamar St. NOKAA, Yangon 19.11.2007 315. Maha New 29, Ind. Zone (2), Cor. of Ind. Zone St. and Inn Taw St., SDGNN, Yangon 19.11.2007 316. Maha Thit Min Co. Ltd. 51 (B), Pyay Rd. 7 1/2 Mile, MYGNN, Yangon 19.11.2007 317. Maha Kyaw Mahar Co. Ltd. 50, 46th Street, BTHGG, Yangon 19.11.2007 318. Mandalar Win Sawmill Co. Ltd. 262-264, C (10-1), Dagon Centre, Pyay Road, SCHGG, Yangon 19.11.2007 319. Market System Trading (MST Co. Ltd) 501 (C), Dagon Centre, SCHGG, Yangon 19.11.2007 320. Master Timber Excel Ltd 282, Rm 8, (1st Floor) Seikkantha Street, KTDAA, Yangon 19.11.2007 321. MGJ Group Co-op Ltd 125, 1St Floor, Anawrahta Road, PZDGG, Yangon 19.11.2007 322. Miba Gon Shein 709, Cor. of Hlawga Str, Ward (21) SDGNN, Yangon 19.11.2007 323. Miba Myittar 115/116 2nd Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 19.11.2007 324. Miba Myittar 110/111 2nd Street, Industrial Zone (8) Ward, South Okkalapa, Yangon 19.11.2007 325. Mingala Family 107, Thumana St. South Ward (2), TKAA, Yangon 19.11.2007 326. Mingalar 28 (B), Zaygyi St. KMDGG, Yangon 19.11.2007 327. Minn Wun Industries Co. Ltd 196, Bogyoke Aung San Rd., BTHGG, Yangon 19.11.2007 328. Moe Intl Co. Ltd. 196, Bogyoke Aung San Rd., BTHGG, Yangon 19.11.2007 329. Momentum Trading Co. Ltd. 21-A, Cor. of U Phoe Hlaing St. and Hla Theingi St. Ind. Zone (3), SPTAA, Yangon 19.11.2007 330. Multi World Trade Centre 183, Anawrahta St., Kyauktada Tsp, Yangon 19.11.2007 331. Multi World Trade Co., Ltd. 359-363, Bogyoke Aung San St., Pabedan Tsp, Yangon 19.11.2007 332. Mya Gabar Co. Ltd. 106-108, Sint-oh-dan St. LTAA, Yangon 19.11.2007 333. Myan Aung Myin Intl Co. Ltd O-140, FMICity, Golden Orchid 4th St. HLTAA, Yangon 19.11.2007 334. Myanma Htate Tan Co. Ltd 61, (4th Floor), Kaing Dan St. LMDWW, Yangon 19.11.2007 335. Myanma Marble Co. Ltd. Bldg. 63-64 (B), Bahosi Housing, Bogyoke Aung San Rd. LMDWW, Yangon 19.11.2007 336. Myanmar Automobile Group Co., Ltd. K-38/39, Bayint Naung Rd., Mayangon Tsp, Yangon 19.11.2007 337. Myanmar Channel Quest Intl Co. Ltd. 42-242, Kanaung Minthar Gyi 4th St. Ind. Zone (1), SPTAA, Yangon 19.11.2007 338. Myanmar China Hardwood Products Co. Ltd. 422-426, Strand Road, Cor. of Botahtaung Pagoda Rd. BTHGG, Yangon 19.11.2007 339. Myanmar China Hardwood Products Co. Ltd Ward (22), SDGNN, Yangon 19.11.2007 340. Myanmar Chinlax Trading Co., Ltd. 382, Inya Myaing Lane (4), Thuwunna, Thingankyun Tsp, Yangon 19.11.2007 341. Myanmar Development Intl Co. Ltd. 53-61, Strand Road, Cor. of Theinbyu Rd., BTHGG, Yangon 19.11.2007 342. Myanmar Guan Soon Ltd 106-108, Sint-oh-dan St., LTAA, Yangon 19.11.2007 343. Myanmar May Kaung Wood Based Ind. Co. 288-290, #0906 (9th Floor), MWEA Tower, Shwedagon Pagoda Road, DGNN, Yangon 19.11.2007 344. Myanmar Shin Poong Daewoo Pharma Co. 22, Yaw Min Gyi Rd. DGNN, Yangon 19.11.2007 345. Myanmar Shwehintha Intl Co., Ltd. 226, Botayza St., Blk. No (18), Shwe Paukkan Ind. Zone, North Okkalapa Tsp, Yangon 19.11.2007 346. Myanmar Singh Ltd. 18-20 Botahtaung Lane (4), BTHGG, Yangon 19.11.2007 347. Myanmar Technologies Industry Co. Ltd. 1389-1391, Hlaing River Road, Ind. Zone (2), Ward (63), SDGNN, Yangon 19.11.2007 348. Myanmar Timber Enterprise Myanma Timber Enterprise Head Office, Ahlone, Yangon 19.11.2007 349. Myanmar Timber Enterprise 504-506, Merchant Road, KTDAA, Yangon 19.11.2007 350. Myanmar Wood Mart Co. Ltd, (Ext 1504) Rm# 504, Bldg 29, Shine Tower II, Gyo Phyu St. MTNTT, Yangon 19.11.2007 351. Myanmar-NC Wood Work Co. Ltd. Steel Mill Compound, West Ywama Ward, ISNN, Yangon 19.11.2007 352. Myint 970, Yadanar St., SOKAA, Yangon 19.11.2007 353. Myitmakha Engineering Co., Ltd. 206-207, Dhamma Thukha Kyaung St., Ward (13), Hlaing Tsp, Yangon 19.11.2007 354. Myitmakha International Trading Co., Ltd. 19-20, Bahosi Ward, Bogyoke Aung San St., Lanmadaw Tsp, Yangon 19.11.2007 355. Myitmakha International Trading Co., Ltd. 1, Bayint Naung Rd., Hlaing Tsp, Yangon 19.11.2007 356. Myitmakha Intl Trading Ltd. 55-64 Mingalardon Garden, Yangon Ind, MDNN, Yangon 19.11.2007 357. Myo Nwe Thit Trading Co. Ltd. 147, (G/F) 47th St. BTHGG, Yangon 19.11.2007 358. Myodaw Eain Yar 1080, Shukhintha Rd. East Ward 6, TKAA, Yangon 19.11.2007 359. Myotaw 492-493, Sethmu Zone Patt St. Ind. Zone (2), Ward (64), SDGNN, Yangon 19.11.2007 360. Myo Taw 495 Min Nadar St. Dawbon, Yangon 19.11.2007 361. Naing Lay (U) 7, 139th St. TMWEE, Yangon 19.11.2007 362. Nay Chi Tun Family 4, Thumingalar Rd. TGKNN, Yangon 19.11.2007 363. Nay Chi Tun 729 Lay Daunk Kan Road, Yangon 19.11.2007 364. New Telesonic Co. Ltd 94, Yhan Chat Wun U Nyunt St. Dagon Port Ind. City, Zone (1), SPTAA, Yangon 19.11.2007 365. New Telesonic Wood and General Trading 218 (B), 36th St. KTDAA, Yangon 19.11.2007 366. Ngwe Nan Taw 119-120, 3rd St. Ward (8), Ind. Zone, SOKAA, Yangon 19.11.2007 367. Ngwe San Eain 22-23 (A), U Wisara Rd. NDGNN, Yangon 19.11.2007 368. Ngwe Zaw 728, Ayarwaddy St. Ind. Zone (2), SDGNN, Yangon 19.11.2007 369. Nifty Intl Co. Ltd. Rm #7, Bldg 30-A, Yaw Min Gyi Rd. DGNN, Yangon 19.11.2007 370. Nightingale Co. Ltd. 221, Botahtaung Pagoda Rd. PZDGG, Yangon 19.11.2007 371. Nilar 118, Waizayandar Rd. Ward (8), SOKAA, Yangon 19.11.2007 372. Nitco Industrial Co. Ltd. 175, (G/F), 47th St. BTHGG, Yangon 19.11.2007 373. Nyein Chan Aung 122 Waizayantar Road, (11) Ward, South Okkalapa, Yangon 19.11.2007 374. Nyo (Daw) Family 113/8, Oakkyin Station St. HLGG, Yangon 19.11.2007 375. OAC 289, Rm #10, East Yankin, YKNN, Yangon 19.11.2007 376. Ohn Kywe & Co. Ltd. 81, Harkhar St. Ind. Zone (1), SDGNN, Yangon 19.11.2007 377. One Star General Trading Co. Ltd. 87, (2nd Floor), Bogyoke Aung San Rd., Cor. of 49th St. and 50th St. PZDGG, Yangon 19.11.2007 378. Pacific Rim Asia Co. Ltd. (PRA) 145 (E), Thiri Mingalar St. 8th Mile, MYGNN, Yangon 19.11.2007 379. Padamyar Construction and Woodworks Co. 19-20, Bahosi Complex, Bogyoke Aung San Rd. LMDWW, Yangon 19.11.2007 380. Pale Shwe Wah Timber Co., Ltd. B-156/158, 34th St., Kyauktada Tsp, Yangon 19.11.2007 381. Phan Nay Wun Co. Ltd. 47, Rm # 8-9, Sawbwagyigon, ISNN, Yangon 19.11.2007 382. Phyo Mauk 106 Nat Sin, Kyeemyindaing, Yangon 19.11.2007 383. Pioneer Venture Ltd. 7-8, Bahosi Housing, Bogyoke Aung San St. LMDWW, Yangon 19.11.2007 384. Pyi See Pwar Ltd 45, Baho Rd., Sanchaung Tsp, Yangon 19.11.2007 385. R.C.C Co., Ltd. (Chitosan) 65, Upper Pazundaung Rd., Pazundaung Tsp, Yangon 19.11.2007 386. Red Sea Brothers Co. Ltd. 43, (2nd Floor), 43rd St. BTHGG, Yangon 19.11.2007 387. San & Family 790 Pyinma Myaing Street, (a) ward, Thingankyun, Yangon 19.11.2007 388. San Aye (U) 531-B, Myittar St. Cor. of Thihathu St. SOKAA, Yangon 19.11.2007 389. San Myint & Family 189, Waizayantar Rd., (16) ward, South Okkalapa, Yangon 19.11.2007 390. San Myint, U Family 9, 139th Street, Tamwe, Yangon 19.11.2007 391. Sanfoco Wood Industries Ltd. 1B, Plot-22, Pinma Thit Seik St., SDGNN, Yangon 19.11.2007 392. Sarmi, U & Family 12, 53rd St., Botahtaung, Yangon 19.11.2007 393. Se Than E(1/2), U Wisara Street, Economic Development Zone North Dagon, Yangon 19.11.2007 394. Sein Family 9, 6th Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 19.11.2007 395. Sein Htay Han 812, Waisayamtar Rd., (9) Ward South Okkalapa, Yangon 19.11.2007 396. Sein Mandaing 1155-1156, Thudhamar St. Ward (2), NOKAA, Yangon 19.11.2007 397. Sein Pan Myaing 1019, Rm (2), Waizayantar Rd., (9) Ward, South Okkalapa, Yangon 19.11.2007 398. Shadow 990, Myittar St. Ward (9), SOKAA, Yangon 19.11.2007 399. Shwe Chain Manufacturing Co., Ltd. 619 (R), 6th Floor, Blk. (A), Nyaung Pin Lay Plaza, Lanmadaw Tsp, Yangon 19.11.2007 400. Shwe Gon Thar Trading Suite 297, Bo Sun Pat St., Pabedan Tsp, Yangon 19.11.2007 401. Shwe Hinthar 70 Waisayanter Rd., (9) Ward, South Okkalapa, Yangon 19.11.2007 402. Shwe Hlaing Bwar 462-463, Yaw A-twinn-wun U Pho Hlaing St. HLTAA, Yangon 19.11.2007 403. Shwe Me Co. Ltd. 785-787, (11th Floor), Maha Bandoola Rd. Corner of 13th St. LMDWW, Yangon 19.11.2007 404. Shwe Me Industry Ltd. 51-52, Corner of Panle Wun U Shwe Bin St. & Twin Thin Tke Wun U Tun Nyo St. SPTAA, Yangon 19.11.2007 405. Shwe Nandaw F-306, Pauk Pagoda St. Ward (6), 8th Mile, MYGNN, Yangon 19.11.2007 406. Shwe Ni Timber Co. Ltd. 12, 14th St. LMDWW, Yangon 19.11.2007 407. Shwe Nyaung Pin 109, Arthawka St., Ward (13), Hlaing Tsp, Yangon 19.11.2007 408. Shwe Nyaung Pin 71, Bago River St. Ward (58), DGSKNN, Yangon 19.11.2007 409. Shwe Pearl Ngwe Pearl 730-731, Ayarwaddy St. Ind. Zone (2), SDGNN, Yangon 19.11.2007 410. Shwe Tagon 813, Waisayanter Rd., (9) Ward, South Okkalapa, Yangon 19.11.2007 411. Shwe Takhar 347-354, Bo Tayza St. Shwe Paukkan Ind. Zone, NOKAA, Yangon 19.11.2007 412. Shwe Tha Min 816 Waisayanter Rd., (9) Ward, South Okkalapa, Yangon 19.11.2007 413. Shwe Tha Pyay Co. Ltd. 5 (B-3), Yankin Centre, YKNN, Yangon 19.11.2007 414. Shwe Thit 5(a), 6th Street Industrial Zone, (9) Ward, South Okkalapa, Yangon 19.11.2007 415. Shwe Twin Wah 46, Bo Hmu Ba Htoo St. NDGNN, Yangon 19.11.2007 416. Shwe Wah Tun 26/27 Chin Dwin Street, Industrial Zone (2), South Dagon, Yangon 19.11.2007 417. Shwe Wel Htay 6, Thmar Deikdi St. Kyauk Myaung, TMWEE, Yangon 19.11.2007 418. Shwe Yi Oo 113(C), 4th St. Panchansu Ward, SPTAA, Yangon 19.11.2007 419. Shwe Yi Moe 227(a) Banyadala Rd., Tamwe, Yangon 19.11.2007 420. Silver Born Trading Ltd 71, Rm# 11, Bo Yar Nyunt St. DGNN, Yangon 19.11.2007 421. Silver Valley Wood Industry Ltd. 65, Konzaydan St. PBDNN, Yangon 19.11.2007 422. SK Wood Industries Ltd. 82-C, Pyay Rd. 7 1/2 Mile, MYGNN, Yangon 19.11.2007 423. Soe Junction of Thitsar St. & Station Rd., Near Moe Kaung Pagoda Rd., Kanbe, Yankin Tsp, Yangon 19.11.2007 424. Soe 453, Top of Nga-mo-Yeik 5th St., Thingankyun Tsp, Yangon 19.11.2007 425. Soe Thiha Pa(50), Pyi Daung Su Rd., (38) Ward, North Dagon, Yangon 19.11.2007 426. Soe Thiri Co., Ltd. 808, Kyaw Thu St., Ward (9), South Okkalapa Tsp, Yangon 19.11.2007 427. Southern Myanmar Timber Co. Ltd. 4 (A-2), Padaethar St. Myaynigon, SCHGG, Yangon 19.11.2007 428. Special 53, Kyuntaw St., Sanchaung Tsp, Yangon 19.11.2007 429. Star Tek Co. Ltd. (Woodworking Machine) 74, 5th Street, LMDWW, Yangon 19.11.2007 430. Sun Myint & Association 70 (K), Ngwe Wut Hmon Ward, BHNN, Yangon 19.11.2007 431. Swe Myo 86 Yadanar St., (8) Ward, South Okkalapa, Yangon 19.11.2007 432. Swe Thahar 78, Innwa St. Shwe Pauk Kan Ind. Zone, Ward (18), NOKAA, Yangon 19.11.2007 433. Taw Win Family Co. Ltd. 355 U Wisara Rd., Saunchaung, Yangon 339 U Wisara Rd., Saunchaung, Yangon 19.11.2007 434. T&M Group Decoration Centre 5, Lion City Food Centre, Bayint Naung Rd. KMYTT, Yangon 19.11.2007 435. TKK Intl Ltd. 127, (G/F), 51st St., Pazundaung Tsp, Yangon 19.11.2007 436. Teak Farm Industries Co. Ltd. 122 (A), Depeyinn Wun Htauk U Myel St. Ind. Zone (2), HLTAA, Yangon 19.11.2007 437. Teak World Co. Ltd. 110, Waizayanda Garden Housing, Yeiktha 4th St. TGKNN, Yangon 19.11.2007 438. Than Hlaing (U) 105, Arthawka St. Ward (13), HLGG, Yangon 19.11.2007 439. Than Hlaing (U) 55(A), Arthawka St. Ward (13), HLGG, Yangon 19.11.2007 440. Than Than Sein & Sein Hinthar 87, Yadanar St. Ward (8), SOKAA, Yangon 19.11.2007 441. Than Tun 1055, 7th Zay St. Ward (6), TKAA, Yangon 19.11.2007 442. Theik Nan Shin Co., Ltd. 27, 13th St., Lanmadaw Tsp, Yangon 19.11.2007 443. Thein Industry Dvpt. Ent. Ltd. 23 (A), Pyihtaungsu St. TGKNN, Yangon 19.11.2007 444. Thiha 4 Than Thu Mar Road, Bo Tayze Ward, Thangankyun, Yangon 19.11.2007 445. Thiri Khit Tayar 68 (B), Waizayandar Rd. Ward (11), SOKAA, Yangon 19.11.2007 446. Thiri Yadanar Myint 61, 27th St. PBDNN, Yangon 19.11.2007 447. Thu Htet Thar 52, Nat Sin St. KMDGG, Yangon 19.11.2007 448. Timber Land Intl Ltd 158/168,(1st Floor), Maha Bandoola Garden St. KTDAA, Yangon 19.11.2007 449. Tin Aung (U)-Tun Hla (Daw) 280-C, Cor. of Waizayanda Rd. & Byamaso Rd. SOKAA, Yangon 19.11.2007 450. Tin Oo (U) Brothers No 18 & 29, 5th St. Ward (5), Ind. Zone SOKAA, Yangon 19.11.2007 451. Tin Shwe U & Brothers 112(C) Arthawka St., (15) Ward, Hiaing, Yangon 19.11.2007 452. Tin Win Tun Co Tin Win Tun Intl Trading Co., Ltd Bldg. C-1, Rm 002, Strand Rd., Thiri Mingalar Garden Housing Loot Latt Yay Ward, Ahlone Tsp, Yangon Name of director: (Monywa) Tin Win 19.11.2007 453. Toenayar Co. Ltd. 91, (1st Floor), Myanma Gonyi St. Kandawgalay, MTNTT, Yangon 19.11.2007 454. Top Winner 26 (B-3), Bo Yar Nyunt St. DGNN, Yangon 19.11.2007 455. TPSGarden Furniture 22/2 (B), Khattar St. SCHGG, Yangon 19.11.2007 456. Traditions 24, Inya Myaing Rd., Golden Valley, Bahan Tsp, Yangon 19.11.2007 457. Tri Vadana Enterprise 99, 3-D, U Aung Kain Lane, Than Lwin St. BHNN, Yangon 19.11.2007 458. Tricer Company Limited 78, Phone Gyi St., Lanmadaw Tsp, Yangon 19.11.2007 459. Tun Family 1030/1031 Thu Mingstar (Thumingalar) St., (16/1) Ward, South Okkalapa, Yangon 19.11.2007 460. Tun Kyi, U & Sons 44 Waizayanatar Rd., (9) Ward, South Okkalapa, Yangon 19.11.2007 461. Tun Nay Lin Rm #003, Bldg B-2, 215 Banyadala Rd., Tamwe, Yangon 19.11.2007 462. Tun Nay Lin Family 6, 139th St., Ma-U-Gone, Tamwe, Yangon 19.11.2007 463. Tun Pwar 1055-1056, Maung Makan Kanthar St. Ward (19), SDGNN, Yangon 19.11.2007 464. U Chit B (1/08-9) Banyadala Rd., Tamwe, Yangon 19.11.2007 465. Uni Brothers Co. Ltd. 28, 49th St. BTHGG, Yangon 19.11.2007 466. United Myanmar Forest Products Joint Venture 10, Kwetthit St. PZDGG, Yangon 19.11.2007 467. United Myanmar Forest Products Joint Venture 422-426, Botahtaung Pagoda Rd. Corner of Strand Rd. BTHGG, Yangon 19.11.2007 468. United Internation Group (U.I.G) Corner of West Race Course Rd. & Saya San Rd. Kyaikkasan, YKNN, Yangon 19.11.2007 469. VES Group Co. Ltd. 83, 50th St. PZDGG, Yangon 19.11.2007 470. Vivid Media 27, Wardan St., Lanmadaw Tsp, Yangon 19.11.2007 471. Win 59-60, Cor. of Khaymarthi Rd. & A-ma-rar St. Ind. Zone, NOKAA, Yangon 19.11.2007 472. Win 91, Cor. of Zizawa St. & Thudamar St. Ward (2), NOKAA, Yangon 19.11.2007 473. Win 383, Hla Theingi St. HLTAA, Yangon 19.11.2007 474. Win Enterprise 158, Rm# (6-C), Kyaikkasan Rd. TMWEE, Yangon 19.11.2007 475. Win Enterprise Co. Ltd. 166, Ahlon Rd., AHLNN, Yangon 19.11.2007 476. Win Kabar Intl Timber Trading 89 Waizayantar (3) St., (8) Ward, South Okkalapa, Yangon 19.11.2007 477. Win Kabar Intl Timber Trading Top of 6th St., Ward (8), SOKAA, Yangon 19.11.2007 478. Win Kabar Trading Co. Ltd 146, Sint-oh-dan St. Ward (4), LTAA, Yangon 19.11.2007 479. Win Kyaw Thu 6/8(b) Botahtaung (4)th Street, Botahtaung, Yangon 19.11.2007 480. Win Marlar Aung Trading Co., Ltd. Bldg. 5, Rm# 202, Thiri Mingalar Housing, Ahlone Tsp, Yangon No (G-5), A/C, Hpoyarzar Street, Pyigyitagun Township, Industrial Zone (12), Mandalay Name of director: Win Ko 19.11.2007 481. Win Yadanar Ent. Co. Ltd. Saya San Rd. Cor. of West Race Course Rd., Kyaikkasan Ward, YKNN, Yangon 19.11.2007 482. Wint Wint 345 Kanaung Min Tha Gyi St., Shwe Pauk Kan Industrial Zone, North Okkalapa, Yangon 19.11.2007 483. Wood Industry (Myanmar) Ltd. 71, Rm# 11, Bo Yar Nyunt St. DGNN, Yangon 19.11.2007 484. Wood Rich Co. Ltd. 223, Kyaington St. Ind. Zone (1), SDGNN, Yangon 19.11.2007 485. Wood Working Machinery Co. Ltd. 4, Baya Theikdi St. HLGG, Yangon 19.11.2007 486. Wood World Trading Ent. Ltd. 19, Myay Nu St. SCHGG, Yangon 19.11.2007 487. Wunna 144/148 Hlaw Kar Street, (55) Ward, South Dagon, Yangon 19.11.2007 488. Yadanar Moe Co Ltd 502 Olympic Tower (3), Lay Daunk Kan Rd., Thingankyun, Yangon 19.11.2007 489. Yadanar Moe Co Ltd Pa-50, Blk 38 (Extension), Pyihtaungsu Main Rd. NDGNN, Yangon 19.11.2007 490. Yadanar Shwe Sin Min Co Ltd 349-A, Zeyar Kaymar St. 8th Mile, MYGNN, Yangon 19.11.2007 491. Yaung Ni Oo 164/5 Yadana St. (16/1) Ward, Thingankun, Yangon 19.11.2007 492. Yee Shin Co., Ltd. 25-26, Bahosi Housing, Lanmadaw, Yangon 19.11.2007 493. Yee Shin Co., Ltd. 63-64, Bahosi Housing, Lanmadaw, Yangon 19.11.2007 494. Ye Yint Aung 156 Waisayanter Rd., (11) Ward, South Okkalapa, Yangon 19.11.2007 495. Yinmar Co. Ltd. 45 (A), Yaw Min Gyi Rd., DGNN, Yangon 19.11.2007 496. Yinmar Myat Noe Co. Ltd 120-A, Ind. Zone, SPTAA, Yangon 19.11.2007 497. Yinmar Myat Noe Co. Ltd 73 (A), Unversity Ave Rd. BHNN, Yangon 19.11.2007 498. YN Co. Ltd. 120(A), Ind. Zone 10th St. Ind. Ward, SPTAA, Yangon 19.11.2007 499. Yoma 5(b) Myittar Street (11) Ward, South Okkalapa, Yangon 19.11.2007 500. Yoma 351, Myittar St. Ward (17), SOKAA, Yangon 19.11.2007 501. Yoma Timber Trading 1010, Myittar St., Ward (9), South Okkalapa Tsp, Yangon 19.11.2007 502. Yoma Timber Trading 110-B, 2nd St., Ward (8), Ind. Zone, South Okklapa Tsp, Yangon 19.11.2007 503. Yoma Timber Trading 12, 6th St., Ward (8), Ind. Zone, South Okklapa Tsp, Yangon 19.11.2007 504. Ywat Hla 3 (Ka), 6th St., Railway Myay 6th St. Zone, SOKAA, Yangon 19.11.2007 505. Ywet Hla 3(A) 6th Street, Industrial Zone, (8) Ward, South Okkalapa, Yangon 19.11.2007 506. Zabu Yadanar Co. Ltd. 521, Mogok St. Ind. Zone (1), SDGNN, Yangon 19.11.2007 507. Zambu Yadanar Co. Ltd. 377-379, Rm# 3, Bo Sun Pat St. PBDNN, Yangon 19.11.2007 508. Zaw 87, Yadanar St. Ward (8), SOKAA, Yangon 19.11.2007 509. Zaw Enterprise Ltd. 9-11 54th St. BTHGG, Yangon 19.11.2007 510. Zenith Myanmar Advantage (ZMA) 50, Latha St. LTAA, Yangon 19.11.2007 511. Zin Yaw 132/133, No 4 Main Road, SPTAA, Yangon, Mandalay 19.11.2007 512. Ayegabar Timber Co. Ltd. 282, Cor. of 81st and 23rd St., Mandalay 19.11.2007 513. Forest Product J.V. Branch (Upper Myanmar) 37 (B), 26th (B) Street (Between 64th and 65th Streets), Mandalay 19.11.2007 514. Golden Hook Co. Ltd. 7, Sitha St., Oh Bo St., Mandalay 19.11.2007 515. Hi-Tech Forest Industries Co. Ltd. 23, 64th Street (Between 26th and 27th Streets), Mandalay 19.11.2007 516. Myanmar Teak Wood Ind. Co. Ltd. No 2 Sawmill, Amarapura Tsp. Mandalay 19.11.2007 517. Myanmar Timber Enterprise A.D.B. (1), At the foot of Mandalay Hill, Mandalay 19.11.2007 518. Shwe Chain Mfrg. Co. Ltd. 168, 62nd St. Ind. Zone (1), Mandalay 19.11.2007 519. Upper Myanmar Wood and Lumber Co-op (Branch) 37 (B), 27th (B) Street (Between 64th and 65th Streets), Mandalay 19.11.2007 520. Light World Co., Ltd. 155, 30th Street (Between 82nd and 83rd Streets), Chan Aye Thar San Tsp., Mandalay 19.11.2007 521. Pyi See Pwar Ltd. 71-Hta, 10th Street, (Between 74th and 75th Streets), Oo Boketaw Qtr., Mandalay 19.11.2007 522. Win Malar Aung Trading Co., Ltd. G-5 (A), Industrial Zone (1), Pyi Gyi Dagun Tsp, Mandalay 19.11.2007 523. Yee Shin Co., Ltd. 287, 82nd Street, (Between 27th and 28th Streets), Mandalay 19.11.2007 524. Tun Family 105-106, Bogyoke Nay Win St., Thanlyin 19.11.2007 525. Mahar Kyaw Mahar Co. Ltd 5, Nayapati Sithu St. Salin Tsp, Magway 19.11.2007 526. Thiri Khit Tayar 106, 7th St. Mingalar Ward, Pyinmana 19.11.2007 527. Banner Wood Based Industry Co., Ltd. 17-A, Padamyar Ind. Zone, Sagaing Division 19.11.2007 II. A. IRON & STEEL FOUNDRIES No Name, address and other information Date of first designation 528. 111 (Triple One) 111, 2nd St., Industrial Zone, Okkalapa (South) Tsp, Yangon 19.11.2007 529. Aung Chanthar 1, Cor. of Nanmatu 1st St., & Zaung Tu St., Zone (3), Dagon Myothit (South) Tsp, Yangon 19.11.2007 530. Excellence Mineral Casting Co., Ltd. Plot No 142, U Tayoke Gyi St., Industrial Zone (4), Hlaing Tharya Tsp, Yangon 19.11.2007 531. MET Co-op Ltd. 42-49, Industrial Rd., Ind. Zone, Shwepyitha Tsp, Yangon 19.11.2007 532. Sein Win & Bros (U) 45, 55th St., (2) Ward, Pazundaung Tsp, Yangon 19.11.2007 533. Win (U) & Sons 19 (B), Yadana Theingi St., Zone (3), South Dagon Tsp, Yangon 19.11.2007 534. Aung Naing Thu I/H-171, Cor. of 61st St. & Awarat St., Industrial Zone, Mandalay 19.11.2007 535. Aung Naing Thu Cor. 41st St., & Sein Pan Rd., Near No (3) Bus Stop, Mandalay 19.11.2007 536. Aung Naing Thu Plot-589, D/13~16, Yangon Main Rd., May Zin Thein St. Htein Kone Ward, Zone (1), Mandalay 19.11.2007 II. B. MINING COMPANIES No Name, address and other information Date of first designation 537. Asia Guiding Star Services Rm 21, Bldg 207, Anawratha Rd., Pabedan, Yangon 19.11.2007 538. Boom Tip Private Co Ltd 001-C (G/F), Shwegon Plaza, Shwegondaing Rd., Bahan, Yangon 19.11.2007 539. Chit Thein Mining Joint Venture 556, 6th Street, East Gyogone, Insein, Yangon 19.11.2007 540. Concordia International B-2, R-5, Myanmar Info-Tech, Hlaing, Yangon 19.11.2007 541. Concordia International 3rd-5th Floor, Shwegon Plaza Office Tower, Kaba Aye Pagoda Rd., Bahan, Yangon 19.11.2007 542. Delco Ltd 5D Thurein Yeikmon, Bayint Naung Road, Hlaing, Yangon 19.11.2007 543. East Asia Gold Co Ltd 274B, Myawaddy St., Myaynigon, Sanchaung, Yangon 19.11.2007 544. East One Mining Co Ltd 56 Aung Thabyay St., Kyuntaw South Ward, Sanchaung, Yangon 19.11.2007 545. East One Mining Co Ltd 274B, Myawaddy St., Myaynigon, Sanchaung, Yangon 19.11.2007 546. Explorers Consulting Ltd Bldg 4, Room 4, Bayint Naung St., Saunh Hay Man Housing, North Dagon, Yangon 19.11.2007 547. Future Engineering & Gold Mining Co Ltd 274B, Myawaddy St., Myaynigon, Sanchaung, Yangon 19.11.2007 548. Haw Khan Co Ltd 37 (tha-2), Sibintharyar St., Parami, Myayagon, Yangon 19.11.2007 549. Htarwara mining Company Name of director: Maung Ko 550. Ivanhoe Myanmar Holdings Ltd 88 Room 302 Pyay Road, Intl Business Centre, Hlaing, Yangon 19.11.2007 551. Jinghpaw Academy Co Ltd D2-A Cherry Garden Housing, Cherry 3rd Lane, 14/3 Qtr, South Okkalapa Tsp, Yangon 19.11.2007 552. KTM Mineral Prod Coop Society Nya-73, Yuzana St., Bayint Naung Warehouse, MYGNN, Yangon 19.11.2007 553. Kang Long Gold Co Ltd 7-D (7th Floor) Nyaung Pin Lay, LMDWW, Yangon 19.11.2007 554. Kang Long Gem Co Ltd 7-D (7th Floor) Nyaung Pin Lay, LMDWW, Yangon 19.11.2007 555. Kayah Golden Gate Mining Co Ltd 233/235 3rd Floor, 32nd Street, Pabedan, Yangon 19.11.2007 556. KTM Enterprise Ltd 30A University Avenue Road, Bahan, Yangon 19.11.2007 557. Kwan Lon Regional Development Co Ltd 30, Room 1, Yaw Min Gyi Rd., Dagon, Yangon 19.11.2007 558. Lamintayar Mining Co Ltd 124 (G/F) 52nd St., Pazundaung, Yangon 19.11.2007 559. Maha Dana Mining Co Ltd 5 Hospital Street, Bauk Htaw, Pyithaya, Yankin, Yangon 19.11.2007 560. Ma Naw Ahla 112A Phone Gyi Street, Lanmadaw, Yangon 19.11.2007 561. May Flower Mining Enterprise Ltd 159-161 Myanmar Gongyi St., MTNTT, Yangon 19.11.2007 562. MGJ Group Coop Ltd 125, 1st Floor, Anawratha Rd., Pazundaung, Yangon 19.11.2007 563. Mining Enterprise no 1 90 Kanbe Road, Yankin, Yangon 19.11.2007 564. Mining enterprise no 2 90 Kanbe Road, Yankin, Yangon 19.11.2007 565. Mining enterprise no 3 90 Kanbe Road, Yankin, Yangon 19.11.2007 566. Moon Co Ltd 70-K, Ngwe Wut Hmon Yeiktha, Shwe Taung Gyar, Bahan, Yangon 19.11.2007 567. Myanmar Austino Resources Ltd 03-04 Sedona Hotel, Kaba Aye Pagoda Rd., Yankin, Yangon 19.11.2007 568. Myanmar BPL Resources Ltd 189 Bo Myat Tun Rd., Pazunaung, Yangon 19.11.2007 569. Myanmar ECI Joint Venture Co Ltd 1 Shwe Li Street, Bahan, Yangon 19.11.2007 570. Myanmar First Dynasty Mines Ltd 88, Unit b302, IBC Compund, Pyay Rd., 6, 5 mile, Hlaing, Yangon 19.11.2007 571. Myanmar Ivanhoe Copper Trading Co Ltd 70(I), Bo Chein Lane, Pyay Road, 6th Mile, Hlaing, Yangon 19.11.2007 572. Myanmar Shwe Kone Lone Mining Co 14 Wut Kyaung St., Pazundaung, Yangon 19.11.2007 573. Myanmar Soon Pacific Co Ltd 7 Thiri Yadanar Yeiktha, Michaungkan Bk 3, WAizayandar Rd., TGKNN, Yangon 19.11.2007 574. Myanmar Soon Pacific Co Ltd 100/101A Pale Myothit, 3 Main Rd., Corner of Baydar Lane (2), MDNN, Yangon 19.11.2007 575. Myanmar Tin/Tungsten Co Ltd 171, 28th St., Pabedan, Yangon 19.11.2007 576. Nan Cherry International Co Ltd 10, 001, Near Bayint Naung Tower, Bayint Naung Rd., Kamayut, Yangon 19.11.2007 577. Oil & Gas Services Co Ltd 23 Thukha St., Yankin, Yangon 19.11.2007 578. Panthu Geological Services Cooperative Ltd 262/264, Room (B/03-04), 3rd Floor, Dagon Centre, Pyay Road, Sanchaung, Yangon 19.11.2007 579. Sandi Mining Co Ltd 170/176 Room 201, 2nd Floor, Bo Aung Kyaw Street, MGW Centre, Bohahtaung, Yangon 19.11.2007 580. Sea Sun Star Mining Prod. & Marketing Co 16A, Room 17 (3rd Floor), Ma Kyee Kyee St., Sanchaung, Yangon 19.11.2007 581. Shan Yoma Nagar Co Ltd 19 Shwe Pone Nyet Yeikmon, Bayintt Naung Rd., Kamayut, Yangon 19.11.2007 582. Shwe Moung Taan Trading & Mining Co 117 (1st Floor) 42nd St., BTHGG, Yangon 19.11.2007 583. Shwe Thanlwin Co Ltd 61-W, Bayint Naung Rd., Hlsing, Yangon 19.11.2007 584. Smart Technical Services Co Ltd 5th Floor, Banyadala Road, City Bank Bldg, Mingala Taung, Nyunt, Yangon 19.11.2007 585. Thein Than Mining Co Ltd 266 Shwebontha St., Pabedan, Yangon 19.11.2007 586. Theingi Shwe Sin Co Ltd 293 (1st Floor) Shwebontha St., Pabedan, Yangon 19.11.2007 587. Vantage Co Ltd 80, 50th Street, Pazundaung, Yangon 19.11.2007 588. Wa Regional Development General Trading Co Ltd 8 Kan St., 6 Mile, Hlaing, Yangon 19.11.2007 589. Yadanar Win Co Ltd 117, 1st Floor, 42nd St., BTHGG, Yangon 19.11.2007 590. Zarli Group of Companies 18 Inya Road, Kamayut, Yangon 19.11.2007 591. Concordia International 5 (GF) SY Bldg (Between 77 and 78th Streets), Chan Aye Thazan Tsp, Mandalay 19.11.2007 592. Future Engineering and Gold Mining Co Ltd 197, 32nd Street (Between 79 and 80th Streets), Mandalay 19.11.2007 593. Shwe Thanlwin Co Ltd 78th St., opposite 42nd St., Maha Aung Myay Tsp, Mandalay 19.11.2007 594. Theingi Shwe Sin Co Ltd 1-F, Corner of 27 & 78th St., Mandalay 19.11.2007 595. Myanmar ECI Joint Venture Co Ltd Barite Powdering Plant, Thazi 19.11.2007 596. Myanmar Ivanhoe Copper Ltd Salingyi/Salingyi Tsp, Monywa 19.11.2007 597. Sea Sun Star Mining Prod & Marketing Co Ltd 432 Yuzana Ward, Myitkyina 19.11.2007 598. May Flower Mining Ent Ltd Inbyin, Kalaw 19.11.2007 599. Kayah Golden Gate Mining Co Da-5, Padauk St., Dhamaryon Ward, Loikaw 19.11.2007 II. C. MINING EQUIPMENT AND SUPPLIES No Name, address and other information Date of first designation MINING AND MINING EQUIPMENT 600. Diethelm Technology 400/406 Merchant Street, Botahtaung, Yangon 19.11.2007 601. Geocomp Myanmar Ltd 360 Pyay Rd., Sanchaung, Yangon 19.11.2007 602. Jinghpaw Academy Co., Ltd. D2 (A), Cherry Garden Housing, Cherry 3rd Lane, (14/3) Qtr., South Okkalapa Tsp, Yangon 19.11.2007 603. Lamintayar Co., Ltd. 124, (G/F), 52nd St., Pazundaung Tsp, Yangon Tel.: (01) 203531, 293055, (09) 5006900 19.11.2007 604. M-Ways Ltd 274A Rm 1 (1st Floor) Pyay Rd., SCHGG, Yangon 19.11.2007 605. Ma Naw Ahla 112 (A), Phone Gyi St., Lanmadaw Tsp, Yangon 19.11.2007 606. Ma Naw Ahla D2-A, Cherry Garden Housing, Cherry 3rd Lane, 14/3 Quarter South Okkalapa Tsp, Yangon 19.11.2007 607. Mantra Machinery & Trading Co Ltd 17 Pan Chan Street, Sanchaung, Yangon 19.11.2007 608. MSP Ltd 7 Waizayanatar Rd., Thiriyadana Yeiktha, Thingankyan, Yangon 19.11.2007 609. Myanmar JPN Equipment Trading Co., Ltd. Blk. No (2), Ywama Curve, Bayint Naung Rd., Hlaing Tsp, Yangon 19.11.2007 610. Myanmar Tractors Ltd 16 Mya Martar St., Industrial Zone, Thaketa, Yangon 19.11.2007 611. Phan Nay Wun Co Ltd B5 Shwe Padauk Yeik Mon, Shwe Yinmar St., Kamayut, Yangon 19.11.2007 612. SAKAMOTO International Co., Ltd. 33-A, Pyay Rd., 7 1/2 Mile, Mayangon Tsp, Yangon 19.11.2007 613. Shwe Kywe 101-102 Bldg B, Laydauntkan Rd., Thumingalar Ward, TGKNN, Yangon 19.11.2007 614. Sum Cheong (Myanmar) Limited 8-A, Khabaung St., Hlaing Tsp, Yangon 19.11.2007 615. Sum Cheong (Myanmar) Ltd. Thaketa Ind. Ward, Ayeyarwun Rd., Thaketa Tsp, Yangon 19.11.2007 616. Supreme Enterprise Limited 73 (Nya), Yuzana St., Bayint Naung, Mayangon Tsp, Yangon 19.11.2007 617. Techno Marketing Ltd 50 Thumingalar Housing Estate, Laydauntkan Rd., TGKNN, Yangon 19.11.2007 618. Thein Than Mining Co., Ltd. 266, Shwe Bon Thar St., Pabedan Tsp, Yangon 19.11.2007 619. Tractors World Co Ltd Room 88, Dagon Tower, Shwegondine Junction, Bahan, Yangon 19.11.2007 620. Tractors World Co., Ltd. (Ingersollrand) Rm# No 7-B & 8-B, Dagon Tower, Shwegondine Junction, Bahan Tsp, Yangon 19.11.2007 621. TWP Co Ltd 1B, Ind. Zone, Ward 23, SDGNN, Yangon 19.11.2007 622. United Machinery Co Ltd 1947b Bogyoke Lane, Yangon Pathein Highway Road, Hlaing Tha Yar, Yangon 19.11.2007 623. Kyin Lon 234, 83rd Street (Between 27th and 28th Streets), Mandalay 19.11.2007 624. Myanmar Tractors Ltd 30, 27th Street (Between 68th and 69th Streets), Mandalay 19.11.2007 625. Myanmar Tractors & Trading Co., Ltd. Mashikahtaung Qtr., Pharkant-Sittaung Rd. 19.11.2007 626. United Machinery Co., Ltd. G-16, Kywee-se-kan 8th St., Pyi Gyi Tagun Tsp, Mandalay 19.11.2007 627. United Machinery Co., Ltd. Yumar (2) Ward, Pharkant Sethmu Rd., Pharkant 19.11.2007 ZINC WORKS 628. Ko Nyein Maung 167 U Chit Maung Rd., Bahan, Yangon 19.11.2007 629. Lucky Sunday Shed (59) Rm (4) Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 630. Maung Maung Thein & Sons 475 Baho Rd., West Gyo Gon, Insein, Yangon 19.11.2007 631. Myat Noe Khin Shed (8) Rm (1) Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 632. Tint Lwin, KO & Brothers 1 (B) East Race Course Ed, Tamwe, Yangon 19.11.2007 ZINC 633. Aung Soe Moe 123, 36th Street, Kyauktada, Yangon 19.11.2007 634. Ayeyarwaddy Shed (25), Rm (10) Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 635. Chit Meik Swe Shed (56) Rm (2/3), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 636. Golden Egg 33, 27th Street, Pabedan, Yangon 19.11.2007 637. Golden Egg Shed (11), Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 638. Hla Thu Kha Shed (57), Rm (5), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 639. Kaung Set Lin Shed (70A), Rm (1/2) Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 640. Mawlamyaing Shed (68) Rm (4), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 641. Moe Myittar Shed (56) Rm (4), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 642. Mogok Family Shed (94) Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 643. Myat Noe Khin Shed (8) Rm (1), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 644. New Hein Shed (55) Rm (8), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 645. New Light Shed (59) Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 646. New Seven Shed (56) Rm (6), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 647. Oriental Shed (8) Rm (3), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 648. R S Hla Myint Aung Shed (75A) Rm (1), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 649. San Thit Shed (55) Rm (7), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 650. Shwe Htoo Myat Shed (57) Rm (8), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 651. Shwe Maw Li Shed (8) Rm (6), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 652. Taw Win Tha Zin Shed (17) Rm (9), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 653. Yadanabon Shed (58) Rm (9), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 654. Zaw Myint & Brothers Shed (56) Rm (10), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 655. Zaw Win Shed (107) Rm (6), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 656. Zaw Win Shed (108) Rm (3/4), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 657. Zaw Win 10 Bayint Naung Rd., Mayangon, Yangon 19.11.2007 658. Zaw Win (2) Shed (107) Rm (5), Saw Bwa Gyi Gon, Insein, Yangon 19.11.2007 III. A. GEMS No Name, address and other information Date of first designation 659. Ayawaddy Mandalay 330A, Kaba Aye Pagoda Road, Mayangon, Yangon 19.11.2007 660. Deal Export and Import Enterprise 216, Bo Aung Kyaw Street, Batahtaung, Yangon 19.11.2007 661. Gold Uni Investment Co., Ltd. 54, Pyay Road, Hlaing Tsp, Yangon 19.11.2007 662. Hta Wa Ra Gems Shop (1008), Kaba Aye Pagoda Road, Sedona Hotel, Yankin, Yangon 19.11.2007 663. Jade Land Jewellery Co., Ltd. 263, Thinbyu Road, Botahtaung Yangon 19.11.2007 664. Manawmaya Gems and Jewellery 527, New University Avenue Road, Bahan Yangon 19.11.2007 665. Myanmar Ruby Enterprise Co Ltd 22/24 Sule Pagoda Road Kyauktada Township, Yangon 19.11.2007 666. Myanmar Gems Enterprise Ministry of Mines Head office Building 19, Naypyitaw 19.11.2007 667. Myanmar Pearl Enterprise Ministry of Mines, Headoffice Building 19, Naypyitaw 19.11.2007 668. Nandawun Souvenir Shop 55, Baho Road, Ahlone Tsp, Yangon 19.11.2007 669. Ruby Dragon Jade and Gem Co., Ltd. 39A, Kaba Aye Pagoda Road, Mayangone Township, Yangon 19.11.2007 670. Sunny Gems 379, Bogyoke Aung San St., Pabedan, Yangon 19.11.2007 671. The Rich Gems 303, U Wisara Road, Sanchaung Tsp, Yangon 19.11.2007 GOLD DEALER/GOLDSMITHS & GOLD SHOPS 672. Ah Choon 181 Bogyoke Aung San Market, East Wing, Pabedan, Yangon 19.11.2007 673. AK 01-05, Lanamdaw Plaza, Maha Bandoola St., Lanmadaw Tsp 19.11.2007 674. Alunkhant Jewel Art 41, Zaya Waddy St., Baho Rd., Sanchaung Tsp, Yangon 19.11.2007 675. Ar-tiar Silver Smith & Gold Plating 522, 28th St., Maha Bandoola Rd., Pabadan Tsp., Yangon 19.11.2007 676. Arkar (Ko) (Thar Gyi) 22, Innwa St., Kyauk Myaung, Tamwe, Yangon 19.11.2007 677. Aung 77/70 Upper Pazundaung Road, Pazundaung, Yangon 19.11.2007 678. Aung Chantha Rm 48, Shed 1, Insein Market, Insein Tsp, Yangon 19.11.2007 679. Aung Naing Win 28 (G/F), Seiktha Thukha St., Kyauk Myaung, Tamwe Yangon 19.11.2007 680. Aung Nay Lin 14, Kanna Zay, Pann Pin Gyi St., Kyi Myin Daing Tsp, Yangon 19.11.2007 681. Aung Nilar Super World Hall 1, Bogyoke Aung San Market, Pabedan Tsp. Yangon 19.11.2007 682. Aung Soe Hla 84, 29th St., Pabedan Pabedan Tsp, Yangon 19.11.2007 683. Aung Thamardi (Nagani) 35 (G/F), Shwebontha Rd., Pabedan Tsp. Yangon 19.11.2007 684. Aung Thitsar Gold & Jewellery Shop 643 & 629, Maha Bandoola St., Between 21st St., & 22nd St., Latha Tsp, Yangon 19.11.2007 685. Aung Thitsar Oo 119 Shwebontha St., Pabedan, Yangon 19.11.2007 686. Aung Yadanar 238, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 687. Aung Zabu 61 Thamein Bayan Rd., Tamwe, Yangon 19.11.2007 688. Awarat 3 A, Kyaik Waing Pagoda Rd., 3 Ward, Mayangon, Yangon 19.11.2007 689. Aye Kyi Thar Jewellery & Gold Shop 61, Eain Gyi St., Yaykyaw, Pazundaung Tsp, Yangon 19.11.2007 690. Bangkok 631 Maha Bandoola St., Latha, Yangon 19.11.2007 691. Banhoe 663, Maha Bandoola Road, Corner of 20th St. & Latha St., Latha Tsp, Yangon 19.11.2007 692. Bhone Han Gyaw 196, Bogyoke Aung San Market (East Wing), Bogyoke Aung San Road, Pabedan Tsp, Yangon 19.11.2007 693. Boe Yadanar Co., Ltd. 45, Tay Nu Yin St., 7 1/2 Mile, Pyay Rd., Mayangon Tsp, Yangon 19.11.2007 694. Cartia Diamond House 137 Shewbontha St., Pabedan, Yangon 19.11.2007 695. Chaung Ho 719, Maha Bandoola Road, Latha Tsp, Yangon 19.11.2007 696. Chaung Kyin 635 Maha Bandoola St., Latha, Yangon 19.11.2007 697. Chein Hauk (Chein Hawt) 183 Banyadala Rd., Tamwe, Yangon 19.11.2007 698. Chein Kinn 199, Banyadala Rd., Tamwe, Yangon 19.11.2007 699. Chein San (Chain San) 639 Maha Bandoola St., Latha, Yangon 19.11.2007 700. Chein Sweet (Chain Sweet) 537/541 Maha Bandoola St., Latha, Yangon 19.11.2007 701. Chein Win 675B Maha Bandoola St., Latha, Yangon 19.11.2007 702. Chin Yi 707, Maha Bandoola Road, Between 18th St. and Sin Oh Dan St., Latha Tsp, Yangon 19.11.2007 703. Chitti (Chit Tee) Bldg 1, Rm 001, Upper Pazundaung Rd., Pazundaung, Yangon 19.11.2007 704. Chone Whar 647 Maha Bandoola St., Latha, Yangon 19.11.2007 705. Chong Li 641, Maha Bandoola Road, Latha Tsp, Yangon 19.11.2007 706. City Love C-14, Super World (1), Bogyoke Aung San Market, Pabedan Tsp, Yangon 19.11.2007 707. Crown (Tharaphu) 212, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 708. Daung Sandar 117A, Lay Daunk Kan Rd., Thingankyun, Yangon 19.11.2007 709. Diamond Crown 78 Shwebontha St., Pabedan, Yangon 19.11.2007 710. Diamond Glory (B-1) Super World (1), Bogyoke Market, Pabedan Tsp, Yangon 19.11.2007 711. Diamond Mart Bogyoke Aung San Market (North Wing), Pabedan Tsp, Yangon 19.11.2007 712. Diamond Palace 665 Maha Bandoola St., Pabedan, Yangon 19.11.2007 713. Diamond Queen 75, U.T.C Compound, Inya Road, Ward (9), Kamayut Tsp, Yangon 19.11.2007 714. Doh A-Myo-Thar 65, Upper Pazundaung St., Pazundaung Tsp, Yangon 19.11.2007 715. Double Dragon 75/77 Top Floor, Wadan St., Lanmadaw, Yangon 19.11.2007 716. Ei Shwe Sin 537 (G/F) Maha Bandoola St., Padeban, Yangon 539, Maha Bandoola St., Padeban, Yangon 19.11.2007 717. Ever 96/97, Yangon-Insein Road, (3) Qtr., Hlaing Tsp, Yangon 19.11.2007 718. Everest Gold Shop 3-A, Kyaikwine Pagoda Road, (3) Qtr, Hlaing Tsp, Yangon 19.11.2007 719. Flying Elephant 516, Maha Bandoola Road, Pabedan Tsp, Yangon 19.11.2007 720. Emperor Jewellery 127-C2, Old Yaydashay Rd., Bahan Tsp, Yangon 19.11.2007 721. Emperor Jewellery 22, West Shed (C), Bogyoke Aung San Market, Pabedan Tsp, Yangon 19.11.2007 722. Forever A 2/005 Banyadala Rd., Tamwe, Yangon 19.11.2007 723. Fun Fun Gems, Jewellery & Souvenir 9-2, Khabaung St., Hlaing Tsp, Yangon 19.11.2007 724. Gems Jade Carving & Jewellery 66, Kaba Aye Pagoda Rd., Mayangone Tsp, Yangon 19.11.2007 725. Gold 1000 573, Maha Bandoola Road, Pabedan Tsp, Yangon 19.11.2007 726. Gold 2000 Goldsmiths & Jewellery 711, Maha Bandoola St., Between 18th St., & Sin-oh-dan St., Latha Tsp, Yangon 19.11.2007 727. Gold & Emerald Co., Ltd. 134, Shwebontha Road, Pabedan Tsp, Yangon 19.11.2007 728. Gold Fish 144 Shwebontha St., Pabedan, Yangon 19.11.2007 729. Golden Banner 709 Maha Bandoola St., Latha, Yangon 19.11.2007 730. Golden Bell Jewellery 66, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 19.11.2007 731. Golden Crown 725, Maha Bandoola St., Cor. of 17th St., Infront of Than Zay, Latha Tsp, Yangon 19.11.2007 732. Golden Crown 77, 44th St., Botahtaung Tsp, Yangon 104, 50th St., Pazundaung Tsp, Yangon 30, Dawna Road, Pazundaung Tsp, Yangon 19.11.2007 733. Golden Crown  Tai Inn 725, Mahabandoola Rd., Top of 17th St., Latha Tsp, Yangon 633, Maha Bandoola Road, Latha Township, Yangon 19.11.2007 734. Golden Lion World 56, 29th St., Upper Block, Pabedan Tsp, Yangon 19.11.2007 735. Golden Palace 701/703 Maha Bandoola St., Latha, Yangon 19.11.2007 736. Golden Palace 743 Maha Bandoola St., Latha, Yangon 19.11.2007 737. Golden Pearl 136, Bogyoke Market (West Wing) Bogyoke Aung San Road, Pabedan Tsp, Yangon 25, 1st Fl., FMI Centre, Bogyoke Aung San Rd., Pabedan Tsp. Yangon 19.11.2007 738. Golden Shawl 22, 29th St., Pabedan Tsp, Yangon 19.11.2007 739. Golden Tiger 635, Maha Bandoola St., Cor. of 22nd St., Latha Tsp, Yangon 19.11.2007 740. Hall Mark Gems & Jewellery 16, Front Wing, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan Tsp. Yangon 19.11.2007 741. Hanthawaddy 77/70 Upper Pazundaung Rd., Pazundaung, Yangon 19.11.2007 742. Hein 120, 29th Street, Pabedan, Yangon 16, 46th Street, Bothataung Tsp, Yangon 19.11.2007 743. Hein Sin 81(B), 22nd St., Latha Tsp, Yangon 19.11.2007 744. Hla Hla Maw 66, Shed 3, Insein Market, Insein Tsp, Yangon 19.11.2007 745. Hla Myint Mo 136 Shwebontha St., Pabedan, Yangon 19.11.2007 746. Hla Thida Station Road, Corner of Mya Yadanar Zay, Mayanggone Tsp, Yangon 19.11.2007 747. Hla Tun (U) & Than Win (Daw) 20, Aung Tayza Byine0Yay0Oh-Sin Ward, Tamwe Tsp, Yangon 19.11.2007 748. Hlaing Htate Htar 65, Saya San Road, Bahan Tsp, Yangon W(18/19) (G/F), Yuzana Plaza, Banyar Dala Road, Mingala Taung Nyunt Tsp, Yangon 19.11.2007 749. Hlyan Hlyan Wai Rm.5/500 (G/F), Aung Chanthat Housing, Shwegondaing Rd., Bahan Tsp, Yangon 19.11.2007 750. Ho Saan 653B Maha Bandoola St., Latha, Yangon 19.11.2007 751. Hong Kong 515/B, Rm. 9, Maha Bandoola Road., Between Shwebontha St. and 28th St., Pabedan Tsp, Yangon 19.11.2007 752. Hong Le (Hone Lee) 677A Matha Bandoola St., Latha, Yangon 19.11.2007 753. Hon Sein 62, 24th St., Between 83rd St., and 84th St., Aung Myay Thazan Tsp, Yangon 19.11.2007 754. Htate Tan Aung Yadanar 10, Kyauk Myaung (Face Raw), Kyaikasan Rd., Tamwe Tsp, Yangon 19.11.2007 755. Htate Tan Construction 83, 12th St., Lanmadaw Tsp, Yangon 19.11.2007 756. Htate Tann 683, Maha Bandoola St., Cor. of 19th St., Latha Tsp, Yangon 10/11, Mingaladon Market, Mingalardon Tsp, Yangon 19.11.2007 757. Htay 911C Pyay Rd., 10th Mile, Insein, Yangon 19.11.2007 758. Htay Aung Bldg 5, Rm.3, Infornt of Pazundaung Market, Pazundaung St. (Upper), Yangon 19.11.2007 759. Htay Htay (Daw) 364, Maydarwi Road, Norht Okkalar Tsp, Yangon 19.11.2007 760. Hton (U) Rm5, (G/F), Lanmadaw Plaza, Lanmadaw St., Lanmadaw Tsp, Yangon 528, Maha Bandoola Rd., Between 27th & 28th St., Pabedan Tsp, Yangon 19.11.2007 761. Htoo 537 Maha Bandoola St., Latha, Yangon 19.11.2007 762. Htoo Khant 189 Banyadala Rd., Tamwe, Yangon 19.11.2007 763. Htun 530, Maha Bandoola Rd., Pabedan Tsp, Yangon 19.11.2007 764. Ka Naung 495 Maha Bandoola St., Pabedan, Yangon 499 (B), Maha Bandoola Road, Corner of 29th St., Pabedan Tsp, Yangon 19.11.2007 765. Kanbawza 59, Shwebontha Road, Pabedan Tsp, Yangon 19.11.2007 766. Kaung 124, 1st Dl., 29th St., Pabedan tsp, Yangon 19.11.2007 767. Kaung Kywe 66, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 19.11.2007 768. Kaung Lin 24, G/F, Aung Mingalar St., Tamwe Tsp, Yangon 19.11.2007 769. Kaung Lon 519/5 Maha Bandoola St., Pabedan, Yangon 19.11.2007 770. Kaungkinsetkyar Jewellery Co., Ltd. A-524, New University Avenue St., Bahan Tsp, Yangon 19.11.2007 771. Kaung San A-295, 35th St., Between 81th St. and 82nd St., Chan Aye Thazan Tsp, Yangon 19.11.2007 772. Kha Yan Thone Khwa 501 Maha Bandoola St., Pabedan, Yangon 19.11.2007 773. Khine Thazin 26-B, New Yaydarshay St., Bahan Tsp, Yangon 19.11.2007 774. Khit San 73/75 Upper Pazundaung Rd., Pazundaung, Yangon 19.11.2007 775. Khit San Yadanar Co-op Ltd. 88, 29th St., Pabedan Tsp, Yangon 19.11.2007 776. Khit Sann Yadanar Co-op Ltd. No 2, Central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 19.11.2007 777. Kin Sein 77, 22nd St., Latha Tsp, Yangon 19.11.2007 778. KKK 160 Sayasan Rd., Bahan, Yangon 19.11.2007 779. Ko Cho 277, Shwebontha (Middle) St., Pabedan Tsp, Yangon 236, Shwebontha (Middle) St., Pabedan Tsp, Yangon 97, Banyar Dala Road. Corner of 125 St., Yangon 19.11.2007 780. Ko Nyo 217, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 781. Ko Nyo 204 Shwebontha St., Pabedan, Yangon 19.11.2007 782. Kong Soon Jewellery & Godl Shop 83, 22nd St., Latha Tsp, Yangon 19.11.2007 783. Kyaing Thin 25, West Race Course Rd., Bahan Tsp, Yangon 19.11.2007 784. Kyauk Seim (Kyauk Seinn) 673B Maha Bandoola St., Latha, Yangon 19.11.2007 785. Kyaw Myint (Ko) 236, 35th St., Kyauktada Tsp, Yangon 19.11.2007 786. Kyi 25, Kyi Taw St., Mingalataung Nyunt Tsp, Yangon 19.11.2007 787. Kyi Sin 102, Latha St., Latha Tsp, Yangon 6, Shed 2, Insein Market, Thiri St., Insein Tsp, Yangon 19.11.2007 788. Kyin Sein Goldsmith 295, Anawratha Rd., Lanamadaw Tsp, Yangon 19.11.2007 789. Kyin Shun Gold Shop 747-B, Between 16th & Lanmadaw St., Maha Bandoola Rd., Lanmadaw Tsp, Yangon 19.11.2007 790. Kyone Shin 647, Maha Bandoola Rd., Latha Tsp, Yangon 19.11.2007 791. La Yadanar 198, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 792. Lamin Yadanar 20C Hledan St., Kamayut, Yangon 19.11.2007 793. Larb Shwin (D-2) Super World 1, Bogyoke Aung San Market, Pabedan Tsp, Yangon 19.11.2007 794. Lashio Lucky B 01-10 Lanmadaw St., Lanmadaw Plaza, Latha, Yangon 19.11.2007 795. Lei Yee Win 72, East Shed (D), Bogyoke Market, Bogyoke Aung San St., Pabedan Tsp, Yangon 19.11.2007 796. Lin Yon 80, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 797. Lon Hin 46-47, Bldg-1, G/F, Hlaing River Rd., Insein Tsp, Yangon 19.11.2007 798. Lone Mein (Lon Mei) Bldg 6, Rom 002, Upper Pazundaung Rd., Pazundaung, Yangon 19.11.2007 799. Lucky Jewellery & Gold Shop 141-142, Nawarat Bldg, Bogyoke Aung San Market, Bogyoke Road, Pabedan Tsp, Yangon 19.11.2007 800. Lucky Tai Sin 603 Maha Bandoola St., Latha, Yangon 19.11.2007 801. Maha Doke 501, Maha Bandoola Road, Pabedan Tsp, Yangon 19.11.2007 802. Make Set 113 Anawratha St., Kyauktada, Yangon 19.11.2007 803. Manaw Maya 21, 2nd Fl., Myanma Gem Museum, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 19.11.2007 804. Mandalay 3/17, Between 62nd and 63rd St., Aung Myay Thazan Tsp, Yangon 19.11.2007 805. Maung Kain A 01-04 Maha Bandoola St., Lanmadaw Plaza, Latha, Yangon 19.11.2007 806. Maung Mya 138, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 807. May & Mark Gems 12, Inya Road, Kamayut Tsp, Yangon 19.11.2007 808. Meik Set 113, 37th St., Corner of Anawrahta Rd., Kyauktada Tsp, Yangon 19.11.2007 809. Min Lwin 12, Kyauk Myaung Market, (Front Row), Tamwe Tsp, Yangon 19.11.2007 810. Mingalar 24, (3rd Fl.), Mingalar Market, Mingalar Taungnyunt Tsp, Yangon 19.11.2007 811. MK Gems G-2, 262-264, Dagon Centre, MK Fashion, Pyay Road, Yangon Yankin Centre Shopping Mall, MK Fashion Square, Saya San Road, Yinkin Tsp, Yangon 104, Central Hall, Bogyoke Aung San Market, Bogyoke Aung San Road, Pabedan Tsp, Yangon 1-B, Pyay Road, 6 Miles, Hlaing Tsp, Yangon 19.11.2007 812. Moe Hnin (Ko) & Khin Mar Win (Ma) Mee Kwet Market, Bo Aung Kyaw St., Yangon 19.11.2007 813. Moe Khan 148, Corner of 24th St., and 83rd St., Aung Myay Thazan Tsp, Yangon 19.11.2007 814. Moe Makha 507/519 Rm 3 Maha Bandoola St., Pabedan, Yangon 19.11.2007 815. Moe Nat Thu Bldg 5 Rm 4 Upper Pazundaung Rd., Pazundaung, Yangon 19.11.2007 816. Moe Pwint Phyu 79, 125 St., Mingalar Taung Nyunt Tsp, Yangon 19.11.2007 817. Mogok Aster Gems Shop Rm1 & 17, Bldg 158, 47th St., (Upper Block), Botataung Tsp, Yangon 19.11.2007 818. Mya Nan Dar 497 Maha Bandoola St., Pabedan, Yangon 19.11.2007 819. Mya Nandaw 739, Maha Bandoola Rd., Between Lanmadaw St., and 17th St., Latha Tsp, Yangon 19.11.2007 820. Mya Shwe Sin 493 Maha Bandoola St., Pabedan, Yangon 19.11.2007 821. Mya Shwe Yon 669B Maha Bandoola St., Latha, Yangon 19.11.2007 822. Mya Theingi 56 Ma Gyi Gyi St., Sanchaung, Yangon 19.11.2007 823. Myanmar VES Joint Venture Co., Ltd. 66, Kaba Aye Pagoda Rd., Mayangone Tsp, Yangon, Yangon International Airport, Departure Lounge, Yangon 19.11.2007 824. Myat Mingalar 493 Maha Bandoola St., Pabedan, Yangon 19.11.2007 825. Myat Shwe Nadi 739 Maha Bandoola St., Latha, Yangon 19.11.2007 826. Myint 169-175, 1st Fl., (Face Row), San Pya Nga Moe Yeik Market, Yangon 19.11.2007 827. Myint Thein (Ko) 131, 29th St., (Middle) Pabedan Tsp, Yangon 19.11.2007 828. Myint Thidar (23-71) 2nd Fl., Mingalar Market, Tamwe Tsp, Yangon (A-26) (G/F) Yuzana Plaza, Mingalar Taung Nyunt Tsp, Yangon 19.11.2007 829. Myintmo 53, 29th Street, Pabedan, Yangon 19.11.2007 830. Nadi Shwe Yee (Nadi Shwe Yi) B 01-13/B Lanmadaw St., Lanmadaw Plaza, Latha, Yangon 19.11.2007 831. Nagar Koe Kaung 505, Maha Bandoola Road, Corner of Shwebonthat St., Pabedan Tsp, Yangon 19.11.2007 832. Nagar Nyi Naung 73-75-77, Top Floor, Wardan St., Lanmadaw Tsp, Yangon 19.11.2007 833. Nagar Shwe Wah 781 Maha Bandoola St., Latha, Yangon 538, Maha Bandoola Road, Pabadann Tsp, Yangon 19.11.2007 834. Nan War (Nan Wah) 653 Maha Bandoola St., Latha, Yangon 19.11.2007 835. Nan Yadana 176, 1st Floor, So Sun Pat St., Pabedan, Yangon 19.11.2007 836. Nat Nandaw 153, Bogyoke Aung San Market, Bogyoke Aung San Road, Pabedan Tsp, Yangon 19.11.2007 837. Nawarat 631, Maha Bandoola Road, Latha Tsp, Yangon 19.11.2007 838. Nawarat Shwe Sin S-5, 1st Fl., Yuzana Plaza, Banyar Dala Rd., Mingalar Taung Nyunt Tsp, Yangon 19.11.2007 839. Nay Chi 78, Bogyoke Augn San Market, (East Wing), Pabedan Tsp, Yangon 19.11.2007 840. Nay La Hnapar Theikdi 1st Fl., Yuzana Palza, Mingalar Taungnyunt Tsp, Yangon 19.11.2007 841. Nay Lin Htun 527 Maha Bandoola St., Pabedan, Yangon 19.11.2007 842. New Shwe Sin 14,15,20,21,22, Mingalardon Market, Mingalardon Zay St., Mingalardone Tsp, Yangon 19.11.2007 843. New Tai Sin 729 Maha Bandoola St., Latha, Yangon 19.11.2007 844. New York 636 Maha Bandoola St., Latha, Yangon 19.11.2007 845. Ngwe Than Kyaw C-7, 1st Fl., Yuzana Plaza, Banyar Dala Road, Mingalar Taungnyunt Tsp, Yangon 19.11.2007 846. Nine Dragons 505 Maha Bandoola St., Pabedan, Yangon 19.11.2007 847. Nu Jewellery and Goldsmith 45, 2nd Fl., FMI Shopping Centre, 380, Bogyoke Aung San Road, Pabedan Tsp, Yangon 19.11.2007 848. Nu Yadanar Rm.69, 2nd Fl., FMI Centre, 380, Bogyoke Aung San Road, Pabedan Tsp, Yangon 19.11.2007 849. Oh Wai 25, Dhamayon St., Ward 10, Hlaing Tsp, Yangon 19.11.2007 850. OK 717 Maha Bandoola St., Latha, Yangon 744, Lanmadaw St., corner of Maha Bandoola Rd., Lanmadaw Tsp, Yangon 19.11.2007 851. Padamyar Theingi Goldsmith 247, Cor. of Banyar Dala Rd. & Ah-Yoe-Gone St., Tamwe Tsp, Yangon 19.11.2007 852. Painn (U) Gold Smith Rm.005, Bldg 1, Pazundaung Garden Ave., Upper Pazundaung Rd., Pazundaung Tsp, Yangon 19.11.2007 853. Palai Mon (pale Mon) 130 Shwebontha St., Pabedan, Yangon 19.11.2007 854. Pan Wut Yi 503 Maha Bandoola St., Pabedan, Yangon 19.11.2007 855. Pann Let Saung A-26/27, Myaynigon Palza, Bargayar Road, Sanchaung Tsp, Yangon 19.11.2007 856. Paradise Jewellery 28, (2nd Fl.) Gem Museum, Kaba Aye Pagoda Road, Mayangone Tsp, Yangon 19.11.2007 857. Pho Shwe La Min 71 Kyauk Myaung St., Tamwe, Yangon 19.11.2007 858. Pho Thar Htoo 90, Thura St., Ward 9, Mayangone Tsp, Yangon X-9, G/F, Yuzana Plaza, Banyar Dala Road, Mingalar Taung Nyunt Tsp, Yangon 19.11.2007 859. Phone Han Gyaw 11, Bogyoke Aung San Market, (Nawarat Bldg), Pabedan Tsp, Yangon 19.11.2007 860. Poe San 83 Anawratha St., kyauktada, Yangon 19.11.2007 861. Power (1) 671 Maha Bandoola St., Latha, Yangon 19.11.2007 862. Power (2) 601 Maha Bandoola St., Latha, Yangon 19.11.2007 863. Power III 44, Pyay Road, Dagon Township, Yangon 19.11.2007 864. Princess Gems and Jewellery 133, 20th St., Latha Tsp, Yangon 19.11.2007 865. Pucca 697, Maha Bandoola Rd., Cor. of Sint-oh-dan St., Latha Tsp, Yangon 19.11.2007 866. Pyae Sone Ma 60-61, Shed 1, Insein Market, Sawbwagyigon, Insein. Yangon 19.11.2007 867. Pyae Sone Win 222 Shwebontha St., Pabedan, Yangon 19.11.2007 868. Pyae Wa 89, Bogyoke Aung San Road, Pabedan Tsp, Yangon 19.11.2007 869. Pyi Wai Shan S4 Banyadala Rd., Yuzana Plaza, Mingala Taung Nyunt, Yangon S-16, (1st Fl.) Dagon Centre, 262-264, Pyay Road, Sanchaung Tsp. 19.11.2007 870. Queen Pan Htwar S5 Banyadala Rd., Minagla Taung Nyunt, Yangon 19.11.2007 871. Raja (Ko) and Brothers 88, Rm.6, 29th St., Lower Bolck, Ward 6, Pabedan Tsp, Yangon 19.11.2007 872. Sabei Phyu 507-519, Rm.6, Maha Bandoola Road, Pabedan Tsp, Yangon 19.11.2007 873. Saint Yadanar Gems and Jewellery 191, Anawrahta Road, Lanmadaw Tsp, Yangon 19.11.2007 874. San Aung 164 Banyadala Rd., Mingala Taung Nyunt, Yangon 19.11.2007 875. San Se Sein 94, Baho Shed, Bogyoke Aung San Market, Pabedan Tsp, Yangon 19.11.2007 876. San Thit 55, 29th St., (Lower Block), Pabedan Tsp, Yangon 19.11.2007 877. Sann Sann Lon 525, Maha Bandoola Rd., Between 27th and 28th St., Pabedan Tsp, Yangon 19.11.2007 878. Sann Thit 30-43-66, Shed 1, Insein market, Insein Tsp, Yangon 19.11.2007 879. Sann Thit Oo 1, Mingalardon Market, Mingalardon Zay St., Yangon 19.11.2007 880. Sanpya 146 Shwebontha St., Pabedan, Yangon 19.11.2007 881. Scott Diamond & Gems 124, Bogyoke Aung San Market (West Wing), Bogyoke Aung San Road, Pabedan Tsp, Yangon 19.11.2007 882. Sein Hteik Htar 56 29th St., Pabedan, Yangon 19.11.2007 883. Sein Htet 177-B, Shwebontha St., Pabedan Tsp. Yangon 19.11.2007 884. Sein & Mya 38, Shed 4, Insein Market, Insein Tsp, Yangon 19.11.2007 885. Sein Myint (mg) Rm4, Shed 2, Insein Market, Insein Tsp, Yangon 19.11.2007 886. Sein San Ein 244/246 Shwebontha St., Pabedan, Yangon 19.11.2007 887. Sein Shwe Nann 679, Maha Bandoola Road, beteween 19th St., and 20th St., Latha Tsp, Yangon 19.11.2007 888. Sein Shwe Yadanar Rm.4, Bldg 3, G/F, Moe Kaung Ave, Moe Kaung St., Yankin Tsp, Yangon 19.11.2007 889. Sein Thone Lone, San Nyein (U) and Sons 79, Bogyoke Market, (Thanbyu Shed), Bogyoke Aung San Rd., Paabedan Tsp, Yangon 19.11.2007 890. Sein Tun (U) and Ah Choon 181, East Wing, Bogyoke Aung San Market, Pabedan Tsp, Yangon 19.11.2007 891. Sein Yadanar 648, Maha Bandoola Road, Latha Tsp 134, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 892. Sein Zabu Hteik 101 Shwebontha St., Pabedan, Yangon 19.11.2007 893. Setkyar Shwe Yi 45, West Shed (D), Bogyoke Augn San Market, Pabedan Tsp, Yangon 19.11.2007 894. Shinn Long 733, Maha Bandoola Road, Latha Tsp, Yangon 19.11.2007 895. Shint Fu (Shin Phu) 530, Maha Bandoola Raod, Between 27th St., and 28th St., Pabedan Tsp, Yangon 19.11.2007 896. Show 516, Maha Bandoola Road, Pabedan Tsp, Yangon 19.11.2007 897. Shu Taing Yin (Shu Tine Yin) 583 Maha Bandoola St., Pabedan, Yangon 532-542, Maha Bandoola Road, Between 27th St. and Kone Zaydan St., Pabedan Tsp, Yangon 19.11.2007 898. Shumawa 371, Shwebontha Road, Pabedan Tsp, Yangon 19.11.2007 899. Shwe Akari 650, Maha Bandoola Road, Latha Tsp, Yangon 19.11.2007 900. Shwe Bayin Rm 72, Shed 1, Insein Market, Insein Tsp, Yangon 19.11.2007 901. Shwe Chinthe Kabar 15 G/F, 27th St., Pabedan Tsp, Yangon 19.11.2007 902. Shwe Hmi 82, 22nd St., Latha Tsp, Yangon 19.11.2007 903. Shwe Hninsi 521 Maha Bandoola St., Pabedan, Yangon 19.11.2007 904. Shwe Ho Family 167 Myin Taw Tha St., 2North Ward, Thaketa, Yangon 19.11.2007 905. Shwe Kainnayi (Keinnayi) 178 Shwebontha St., Pabedan, Yangon 19.11.2007 906. Shwe Khit 500, Maha Bandoola Rd., Pabedan Tsp, Yangon 19.11.2007 907. Shwe Kyi Min (Shwe Kyee Min) 520 Maha Bandoola St., Pabedan, Yangon 19.11.2007 908. Shwe Kyin 719 Maha Bandoola St., Latha, Yangon 19.11.2007 909. Shwe Lee 744 Maha Bandoola St., Latha, Yangon 23-24, 1st Fl. FMI Centre, 380, Bogyoke Aung San Rd., Pabedan Tsp. Yangon 19.11.2007 910. Shwe Maha 312 Strand Rd., Kyeemyindaing, Yangon 19.11.2007 911. Shwe Min Tha (Shwe Minthar) 199 Banyadala Rd., Tamwe, Yangon 19.11.2007 912. Shwe Nadi oo 148,48th St., Botahtaung, Yangon 19.11.2007 913. Shwe Nagar 6, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 914. Shwe Naing Ngan 8, Latha Street, Latha Tsp, Yangon 19.11.2007 915. Shwe Nann Htaik (Shwe Nan htike) 88, 49th St., Pazundaung, Yangon 19.11.2007 916. Shwe Nann Htaik 495 Maha Bandoola St., Pabedan, Yangon 19.11.2007 917. Shwe Ou 618 Maha Bandoola St., Latha, Yangon 19.11.2007 918. Shwe Pearl 25 1st Fl., FMI Shopping Centre, Pabedan Tsp, Yangon 19.11.2007 919. Shwe Pyae Soan Rm 23, Central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 19.11.2007 920. Shwe Pyi Kyaw Bldg 5, Rm 010, Upper Pazudaung Rd., Pazudaung, Yangon 19.11.2007 921. Shwe Pyi Soe 32, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 922. Shwe San Eain 159, Lanmadaw St., Lanmadaw Tsp, Yangon 19.11.2007 923. Shwe San Mee 524 Maha Bandoola St., Pabedan, Yangon 19.11.2007 924. Shwe Sin Gold & Jewellery 745, Corner of Maha Bandoola St. & Lanmadaw St., Near Traffic Light, Lanmadaw Tsp. Yangon 19.11.2007 925. Shwe Sin 746 Maha Bandoola St., Lanmadaw, Yangon 19.11.2007 926. Shwe Sin Min Jewellery & Gold smith 101, Lower Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 927. Shwe Sin Nann 16, Mingalardon Market Mingalardon Zay St., Mingalardon Tsp, Yangon 19.11.2007 928. Shwe Sint 651B Maha Bandoola St., Latha, Yangon 19.11.2007 929. Shwe Taung Gems & Jewellery 15A Insein Rd., Kamayut, Yangon 244-246, Shwe Bontha Road, Pabedan Tsp, Yangon 131, Weikzar St., Ward (5), Mayangone Tsp, Yangon 19.11.2007 930. Shwe Tha Zin 535 Maha Bandoola St., Pabedan, Yangon 19.11.2007 931. Shwe Thiri 73/75 122th Street, Mingala Taung Nyunt, Yangon 19.11.2007 932. Shwe Thitsar 130, Central Hall, Bogyoke Aung San Market, Bogyoke Road, Pabedan Tsp, Yangon 19.11.2007 933. Shwe Thone Si 27, Hlawga St., Ward 19, Yangon 19.11.2007 934. Shwe Tint De 8, Bogyoke Aung San Market, (Front Row), Pabedan Tsp, Yangon 19.11.2007 935. Shwe (U) 96, Shwebontha Road, Pabedan Tsp, Yangon 19.11.2007 936. Shwe Wah Kyuu 24, Sint-Oh-Dan St., Latha Tsp, Yangon 19.11.2007 937. Shwe Wut Yi 292 Shwebontha St., Pabedan, Yangon 19.11.2007 938. Shwe Ya Mone Min 499 Maha Bandoola Street, corner of Shwebontha St., and 29th St. Pabedan, Yangon 19.11.2007 939. Shwe Ye Win 007, Bldg 5, Pazundaung Garden Ave., Upper Pazundaung Rd., Pazundaung Tsp, Yangon 655, Maha Bandoola Road, Between Latha St., and 21st St., Latha Tsp, Yangon 19.11.2007 940. Shwe Yi Oo 105 Bo Sun Pat St., Pabedan, Yangon 19.11.2007 941. Shwe Zarli 688, Maha Bandoola Road, Between 19th St., and Sin-Oh-Dan St./, Latha Tsp, Yangon 19.11.2007 942. Shwe Zin 689 Maha Bandoola St., Latha, Yangon 19.11.2007 943. Silver Lion 70, Central Hall, Bogyoke Market, Bogyoke Aung San Road, Pabedan Tsp, Yangon 19.11.2007 944. Sin Hwa 633A Maha Bandoola St., Between 21st St. and Latha St., Latha Tsp, Yangon 706, Maha Bandoola Rd., Corner of 22nd St., Latha Tsp, Yangon 631, Maha Bandoola Road, Corner of 22nd St., Yangon 19.11.2007 945. Sin Li Bldg 6 Rm 001 Upper Pazundaung Street, Pazundaung, Yangon 19.11.2007 946. Sin Lon 525 Maha Bandoola St., Pabedan, Yangon 19.11.2007 947. Sin Phyu Daw 495, Maha Bandoola Road, Pabedan Tsp, Yangon 19.11.2007 948. Soon Shin 31, Nawarat Gems Hall, Bogyoke aung San Market, Pabedan Tsp., Yangon 19.11.2007 949. Star Shwe Sin 163 Banyadala Rd., Tamwe, Yangon 19.11.2007 950. Su Mon Aye 177/179 Shwebontha St., Pabedan, Yangon 19.11.2007 951. Su Myat Mon 518, Maha Bandoola Road, Pabedan Tsp, Yangon 19.11.2007 952. Tah Lee Gold & Jewellery 75, Hledan Rd., Near Hledan Market, Kamayut Tsp, Yangon 19.11.2007 953. Tai Aung 53, Central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 19.11.2007 954. Tai Hin 659 Maha Bandoola St., Latha, Yangon 19.11.2007 955. Tai Lon S (1-2-19) 1st Fl., Yuzana Palza, Mingala Taungnyunt Tsp, Yangon 19.11.2007 956. Tai Mee Gold Shop B-(3-4-5) 1st Fl., Yuzana Plaza, Mingalar Taug Nyunt Tsp, Yangon 19.11.2007 957. Tai Ohnn 645 Maha Bandoola Street, Latha, Yangon 19.11.2007 958. Tai Sein 637 Maha Bandoola St., Latha, Yangon 19.11.2007 959. Tai Sung 661 Maha Bandoola St., Latha, Yangon 19.11.2007 960. Taing Taing Kyaw 436 Theinbyu Rd., Mingala Taung Nyunt, Yangon 19.11.2007 961. Take Li (Take Lee) 669 Maha Bandoola St., Latha, Yangon 19.11.2007 962. Taw Win 733 Maha Bandoola St., Latha, Yangon 19.11.2007 963. Team Work Intl Co., Ltd. 216-222, 9-a, 10th Fl., Bo Myat Tun Housing, Maha Bandoola Rd., Pazundaung Tsp, Yangon 19.11.2007 964. Teik Chein 183 Banyadala Rd., Tamwe, Yangon 19.11.2007 965. Teik Sein (Tate Sein) 507/519 Maha Bandoola St., Pabedan, Yangon 19.11.2007 966. Teik Shein (Tate Shein) 520 Maha Bandoola St., Pavedan, Yangon 19.11.2007 967. Thabawa Yadanar Garden 315, Rm1, Qnawrahta Rd., Corner of 26th St., Pabedan Tsp, Yangon 19.11.2007 968. Thadar Yadanar Goldsmith 35, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 19.11.2007 969. Thai Ung 635, Maha Bandoola Rd., Latha Tsp, Yangon 19.11.2007 970. Thamada Bldg 6 Rm 7 Insein Rd., Hlsing Yadana Housing, Hlaing, Yangon 19.11.2007 971. Thamadi 585 Maha Bandoola St., Pabedan, Yangon 19.11.2007 972. Thamadi (Scale) 79, 29th St., Pabedan Tsp, Yangon 19.11.2007 973. Than Htike Oo 86, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 974. Than Phyo 265 Pyay Rd., Sanchaung, Yangon 19.11.2007 975. Than Than Htay 65 Upper Pazundaung Rd., Pazundaung, Yangon 19.11.2007 976. Thazin Min 177/179C Shwebontha St., Pabedan, Yangon 19.11.2007 977. Thein Than Jewellery 266, Shwe Bon Thar St., Middle Blk., Pabedan Tsp, Yangon 19.11.2007 978. Theingi Shwe Yi 713 Maha Bandoola St., Latha, Yangon 19.11.2007 979. Theingi Shwe Zin 709, Maha Bandoola Rd., Between 18th St., and Sin-Oh Dan St., Latha Tsp, Yangon 19.11.2007 980. Thidar 277(B), Thu Mingalar Rd., Ward 9, South Okkalapa Tsp, Yangon 19.11.2007 981. Thin Thin Maw 24 Bayint Naung Rd., Mayangon, Yangon 19.11.2007 982. Thinn Yadanar No 62, G/F) Blk-1, Insein Market, Insein Tsp, Yangon 19.11.2007 983. Thiri Yadana 709 Maha Bandoola St., Latha, Yangon 19.11.2007 984. Thit Sar 496 Maha Bandoola St., Pabedan, Yangon 19.11.2007 985. Thitsar Aung Myin 390, Pyay Road, Hmaw Bi, Yangon 19.11.2007 986. Thit Sar Oo 687, Maha Bandoola St., Latha Tsp, Yangon 643, Maha Bandoola St., Between 21st and 22nd St., Latha Tsp, Yangon 19.11.2007 987. Thwe Ni Store Ltd. 13, (front Row) Bogyoke Market, Bogyoke Aung San Rd., Pabedan Tsp Yangon 19.11.2007 988. Time & Treasure Jewellery & Goldsmith 1, West Maykha Lane 1, Mayangone Tsp, Yangon 19.11.2007 989. Tin Fu 715 Maha Bandoola St., Latha, Yangon 63, Central Hall, Bogyoke Market, Pabedan Tsp, Yangon 19.11.2007 990. Tin Mya (Ma) 23, Bogyoke Market (East Shed A) Bogyoke Aung San Road, Pabedan Tsp, Yangon 19.11.2007 991. Toe Toe 502 Maha Bandoola St., Pabedan, Yangon 19.11.2007 992. Triple Six 177/179B Shwebontha St., Pabedan, Yangon 19.11.2007 993. Tun 491 Maha Bandoola St., Pabedan, Yangon 19.11.2007 994. Tun Myint (Ko) & Brothers 54, Dagon Thiri St., Kyauk Mayaung, Tamwe Tsp, Yangon 19.11.2007 995. Tun Myint (Ko) (TK Gold Shop) 9-B, 141 S., Ma-U Gone Ward, Tamwe Tsp, Yangon 19.11.2007 996. Tun Tun 500 Maha Bandoola St., Pabedan, Yangon 19.11.2007 997. Tun Tun 123 29th St., Pavedan, Yangon 19.11.2007 998. U Hton B01-05 Lanmadaw St., Lanmadaw Plaza, Latha, Yangon 19.11.2007 999. U Painn Bldg 1, Rm 005, Upper Pazundaung Rd., Pazundaung, Yangon 19.11.2007 1000. U Thein Myint & Sons 4 Set Dwin St., Sin Mar Ward, Ahlone, Yangon 19.11.2007 1001. Victoria Jewellery 62, 2nd Fl., FMI Centre, 380, Bogyoke Aung San Road, Pabedan Tsp, Yangon 19.11.2007 1002. Victory Jewellery Management Co., Ltd. (VJM) 163, East Wing, Bogyoke Aung San Market, Bogyoke Road, Pabedan Tsp, Yangon 11, Thiri Kanthat St., North Okkala Tsp, Yangon 19.11.2007 1003. Wan Chain 651 Maha Bandoola St., Latha, Yangon 19.11.2007 1004. Wan Sin 739, G/F, Maha Bandoola Rd. Corner of 17th St., Latha Tsp. Yangon 19.11.2007 1005. War War Win 727 Maha Bandoola St., Latha, Yangon 19.11.2007 1006. Win 157, Rm 3, Shwebontha St., Pabedan Tsp, Yangon 19.11.2007 1007. Win Htein 65 Upper Pazundaung Rd., Pazundaung, Yangon 19.11.2007 1008. Win Myat Thu 132 Shwebontha St., Pabedan, Yangon 19.11.2007 1009. Win Nyunt Nyunt 59 Hledan St., Kamayut, Yangon 19.11.2007 1010. Win Theingi 75, Upper Pazundaung R., Pazundaung Tsp, Yangon 19.11.2007 1011. Win Win Shwe Bldg 5 Rm 006 Upper Pazundaung Rd., Pazundaung, Yangon 19.11.2007 1012. Yadana Tun 126 Bo Min Yaung St., Mingala Taung Nyunt, Yangon 217, Shwe Bontha Road, Pabedan Tsp, Yangon 19.11.2007 1013. Yadana Win 265 Kyaikkasan Rd., Tamwe, Yangon 19.11.2007 1014. Yadana Win 122 Sayasan Rd., Bahan, Yangon 19.11.2007 1015. Yadanar 8, Yadanar St., Saya San (South) Ward, Bahan Tsp, Yangon 117, 29th St., Pabedan Tsp, Yangon (93-94-95) G-1, Insein Market, Insein Tsp, Yangon 19.11.2007 1016. Yadanar Myaing 555, Maha Bandoola Rd., Between 26th St., Konzayzan St., Pabedan Tsp, Yangon 19.11.2007 1017. Yadanar Nandaw 715, Maha Bandoola Rd., Between 17th St., and 18th St., Latha Tsp. Yangon 19.11.2007 1018. Yadanar Shwe Sin Gold & Jewellery 746, Cor. of Maha Bandoola St. & Lanmadaw St., Near Traffic Light, Lanmadaw Tsp, Yangon 19.11.2007 1019. Yadanar Theingi 539, Maha Bandoola Road, Between Konzaydan St., and 27th St., Pabedan Tsp, Yangon 19.11.2007 1020. Yati B-3, Super World, Bogyoke Aung San Market, Pabedan Tsp, Yangon 19.11.2007 1021. Yaung Chi Oo 64 29th St., Pabedan, Yangon 19.11.2007 1022. Yaung Ni Oo 707 Thu Mingalar St., 5 Ward, South Okkalapa, Yangon 116, Central Hall, Bogyoke Market, Pabedan Tsp, Yangon 19.11.2007 1023. Yellow Diamond 104 Shwebontha St., Pabedan, Yangon 19.11.2007 1024. Yelong (Yi Lon) 677B Maha Bandoola St., Latha, Yangon 19.11.2007 1025. Yelong (Yi Lon) Yadanar S-7 1st Floor Banyadala Rd., Yuzana Plaza, Mingala Taung Nyuny, Yangon F-1, 1st Floor, Banyadala Rd., Yuzana Plaza, Mingala Taung Nyuny, Yangon 19.11.2007 1026. Zabu Linn/Nat Nan Taw 8, Bogyoke Market (Face Wing), Bogyoke Aung San Rd., Pabedan Tsp, Yangon 19.11.2007 1027. Zabu Tun 70 Hledan St., Kamayut, Yangon 19.11.2007 1028. Zabuyit 176 Shwebontha St., Pabedan, Yangon 19.11.2007 1029. Zalat Pan 22 Kyar Kwet Thit St., Tamwe, Yangon 19.11.2007 1030. Zarmini 75-77, (Top Fl.), Wadan St., Ward (1), Lanmadaw Tsp, Yangon 19.11.2007 1031. Zarni Than 107, 29th St., (Middle) Pabedan Tsp, Yangon 23, 1st Fl., Theingyizay Shed E, Latha Tsp, Yangon 5, 1st Fl., Shed A, Insein Market, Insein Tsp, Yangon 19.11.2007 Mandalay 1032. Aung Family A-1, 30th St., Between 72nd and 73rd St., Mandalay 19.11.2007 1033. Aung Gabar 3-4 corner of 29th St. & 84 St., Mandalay 19.11.2007 1034. Aung Thamardi 89th St., Between 21st St., and 22nd St., Mandalay 115, 84th St., Between 29th St. and 30th St., Chan Aye Thazan Tsp, Mandalay 19.11.2007 1035. Aung Yadanar 20-22-24, Yuzana (D) Shed, G/F, Zaycho Market, Mandalay 19.11.2007 1036. Aung Zabu 306 84th St., Between 37 and 38th St., Mandalay 19.11.2007 1037. Awarat 104/23, Dana Bwar Nan Shae, Ward 6, Mandalay 19.11.2007 1038. Boe Yadanar Co., Ltd. 12, Boe Yadanar Bldg., Myintzu Thaka, Saku St., Ward (1), Minbu 19.11.2007 1039. Cho(U) 127, 35th St., Between 78th St. and 79th St., Mandalay 217, 35th St., Corner of 78th St. and 79th St., Mandalay 19.11.2007 1040. Dragon Palace Jewellery 77th St., Between 32 and 33rd St., Mandalay 19.11.2007 1041. Fu Shin 219, Corner of 28th St., and 83rd St., Mandalay 19.11.2007 1042. Fuji Bldg.4, Corner of 84th St. and 29th St., Mandalay 19.11.2007 1043. Galon Min 143, 36th St., Between 77th St. and 78th St., Maha Aung Myay Tsp, Mandalay 19.11.2007 1044. Golden Crown 159, 29th St., Between 82nd St. and 83rd St., Mandalay 111, 3rd Fl., 78th St., Between 37th St. and 38th St. Maha Aung Myay Ts, Yangon 19.11.2007 1045. Great Diamond Jewellery 273 (A), 80th St., Between 32nd and 33rd St., Mandalay 19.11.2007 1046. Hlyan Tint 6, 84th St., Between 38th St. and 39th St., Mandalay 19.11.2007 1047. Kaung Lite 322 84th St., Between 38 and 39th St., Mandalay 19.11.2007 1048. Kaung Myat 194 84th St., Between 33 and 34th St., Mandalay 19.11.2007 1049. Kyway Kyway (Ma)- Aye Aye Myint (Ma) 1, Myalay Shed (H), 82nd St., Between 15th St., and 16th St., Mandalay 19.11.2007 1050. Maung Gyi (U) Jewellery Shop 219, 84th St., Between 32nd and 33rd St., Mandalay 19.11.2007 1051. Maung Kain 181 Corner of 80th and 29th St., Mandalay 19.11.2007 1052. Maung Wein Fu Gold smith 132, Corner of 84th St. and 26th St., Mandalay 19.11.2007 1053. Mogok 45-50-51, Yuzana Shed (D), 3rd Fl., Zaycho Market, Mandalay 19.11.2007 1054. Myitta 7-8-9-10, 84th St., Between 38th and 39th St., Mandalay 423, 84th St., Between 38th and 39th St., Mandalay 19.11.2007 1055. Nawarat Jewellery Shop 516, Cor. of 80th St. & 31st St., Mandalay 19.11.2007 1056. Ngwe Ngan Phyu 139, 36th St., Between 77th and 78th St., Maha Aung Myay Tsp, Mandalay 19.11.2007 1057. New Star 10, 78th St., Between 32 and 33rd St., Mandalay 19.11.2007 1058. Nyein Nyein San 215, 84th St., Between 32nd and 33rd St., Mandalay 19.11.2007 1059. Phu Shin 219, Corner of 83rd and 28th St., Mandalay 19.11.2007 1060. Pound Hwa 109, 84th St., Between 29th St. and 30th St., Chan Aye Thazan Tsp, Mandalay 19.11.2007 1061. Pwint Lann 251, 84th St., Between 33st and 34th St., Mandalay 19.11.2007 1062. Royal Diamond Jewellery 249, 26th St., Between 82nd St. and 83rd St., Mandalay 19.11.2007 1063. Seim Mya Yadana 149, Corner of 80th and 28th St., Mandalay 19.11.2007 1064. Sein Kyaw Moe Thiri Madalar Car Wing (South) 89th St., Between 24th and 25th St., Mandalay 19.11.2007 1065. Sein Shwe Moe (1) 12(A), Mingalar Market, 73rd St., Between 30th St. and 31st St., Mandalay 19.11.2007 1066. Sein Shwe Moe (II) 26, 30th St., Between 71st St. and 72nd St., Mandalay 19.11.2007 1067. Sein Tharaphu 289, 28th St., Between 83rd and 84th St., Mandalay 19.11.2007 1068. Shwe Gabar 33-35, 1st Fl., Sagawah Shed, Zaycho Market, Mandalay 19.11.2007 1069. Shwe Kyar 114, 78th St., Between 36th and 37th St., Mandalay 19.11.2007 1070. Shwe Kyay Si 141, 36th St., Between 77th St. and 78th St., Mandalay 19.11.2007 1071. Shwe La Min 313, 28th St., Between 83 and 84th St., Mandalay 19.11.2007 1072. Shwe Nadi 53, 84th St., Between 34 and 35th St., Mandalay 19.11.2007 1073. Shwe Nagar 442, 80th St., Between 27 and 28th St., Mandalay 19.11.2007 1074. Shwe Oak Or A-9/10, 78th St., Between 32nd & 33rd St., Mandalay 19.11.2007 1075. Shwe Oak Or Zay Cho (South) Shop House, G/F, Mandalay 19.11.2007 1076. Shwe Pyi Tha 21/28, 89th St., Between 22 and 23rd St., Mandalay 19.11.2007 1077. Shwe Pyit Taing Htaung Between 26 and 27th St. & Between 88 and 89th St., Mandalay 19.11.2007 1078. Shwe Wah Phu 19th St., Between 86th St. and 87th St., Mandalay 19.11.2007 1079. Shwe Zarmani 136/138, 84th St., Between 31 and 32nd St., Mandalay 19.11.2007 1080. Soe 4-5, 84th St., Between 38th St. and 39th St., Mandalay 19.11.2007 1081. Taw Win F 9/7, 66th St., Mandalay 19.11.2007 1082. Thein Maung (U) Gold Shops and Gold Smith 29, Between 81st St. and 82nd St., Near Central Fire Service Station, Mandalay 19.11.2007 1083. Theingi Shwe Sin Co., Ltd. 1F, Corner of 27th St. and 78th St., Mandalay 19.11.2007 1084. Thiri Shwe Zin 311, 84th St., Between 38 and 39th St., Mandalay 19.11.2007 1085. Thuriya Nagar 30th St., Between 71st St. and 72nd St., Mandalay 19.11.2007 1086. Tin Shein 12/14, Yuzana Shed D, Zaycho Market, Mandalay 19.11.2007 1087. Tin (U) 26, Corner of Bayint Naung Rd. and Kannar St., Chan Aye Thazan Tsp, Mandalay 19.11.2007 1088. Wan Shin 167, 29th St., Between 82nd and 83rd St., Mandalay 19.11.2007 1089. Weint Fu 132, Corner of 26 and 84th St., Mandalay 19.11.2007 1090. Weint Li 476, 80th St., Between 29 and 30th St., Mandalay 19.11.2007 1091. Weint San Corner of 27 and 84th St., Mandalay 19.11.2007 1092. Weint Sann 132-1, 26(B)th St., Between 83rd St. and 84th St., Mandalay 19.11.2007 1093. Weint Sein 63, Corner of 28th and 84th St., Mandalay 19.11.2007 1094. Win Maung (U) 55, 24th St., Between 83rd St. and 84th St., Aung Myay Thazan Tsp, Mandalay 19.11.2007 1095. Win Myint 183, 81st St., Between 18th St. and 19th St., Aung Myay Thazan Tsp, Mandalay 19.11.2007 1096. Wun Shwin 167, 29th St., Between 82 and 83rd St., Mandalay 19.11.2007 1097. Ya Htike 312, 80th St., Between 20 and 21 St., Mandalay 19.11.2007 1098. Yadana Win 119, 63rd Street, Between 19 and 20th St., Mandalay 19.11.2007 1099. Yadanar Moe 29th St., Between 83rd St. and 84th St., Maha Aung Myay Rsp, Mandalay 19.11.2007 1100. Zabu Aye 39, 1st Fl., Mya Lay Shed (H), Zaycho Market, Mandalay 19.11.2007 Da Wei/Kawthaung 1101. Bhone Han Gyaw Bayint Naung Market, Da Wei, Thanin Thayi Division 19.11.2007 1102. Phone Han Gyaw Infornt of Bayint Naung Market, Da Wei, Thanin Thayi Division 19.11.2007 Myeik 1103. Aung Nilar Zay Gyi (Infront, Adipati St., Myeik, Thanin Thayi Division 19.11.2007 1104. Phone Han Gyaw Inside of Myeik Market, Myeik, Thanin Thayi Division 19.11.2007 Pakokku 1105. Khin Maung (U) & Sein Hmi (Daw) Rm.7, Shed (D), West of Market, Pakokku, Magwe Division 19.11.2007 1106. Myint Thein (U) & Win Hein (Daw) Bogyoke St., Ward (12), Pakokku, Magwe Division 19.11.2007 1107. Paw Oo Thiri Sandar St., Ward (4), Pakokku, Magwe Division 19.11.2007 1108. Shwe Pin Myint Lut Latt Yay St., Ward (8), Pakokku, Magwe Division 19.11.2007 1109. Thant Sin 3, Shed (B), South of Myoma Zay, Pakokku, Magwe Division 19.11.2007 1110. Thein Maung (U) & Yin May (Daw) West of Zay, Pakokku, Magwe Division 19.11.2007 1111. Tun Hlyan Pwe St., Khan Taw Qtr, Ward 12, Pakokku, Magwe Division D-12, West of Myom Zay Bldg, Pakokku, Magwe Division 19.11.2007 1112. Yadanar Shwe Sin 13, Shed (D), West of Market, Pakokku, Magwe Division 19.11.2007 Magway 1113. Myat Kyaw (U) & Myint Myint Aye (Daw) 55, Oh Bo 6th St., Magway, Magwe Division 19.11.2007 Min Bu 1114. Boe Yadanar Transport Co., Ltd. 12, Myitzu Thaka Sagu Rd., Ward (1), Min Bu, Magwe Division 19.11.2007 Myingyan 1115. Shwe Mann May East of Zay Gyi, Myingyan, Magway Division 19.11.2007 Pyinmana 1116. Cho San Bldg. 25/97, Bo Letyar St., North of Market, Pyinmana, Mandalay Division 19.11.2007 1117. Ever 1/8, Bogyoke St., Mingalar Ward, Pyinmana, Mandalay Division 19.11.2007 1118. Kaung Like B1-26, A-98, Mingalar Market, Pyinmana, Mandalay Division 19.11.2007 1119. Mya Myint Moh 10/14, Bogyoke St., Pyinmana, Mandalay Division 19.11.2007 1120. Shwe Myint Moh A-29, 135, Bo Letyar St., North of Market, Pyinmana, Mandalay Division 19.11.2007 1121. Win (KO) & Khin Than Lwin (Ma) 3/4, Bogyoke St., Pyinmana, Mandalay Division 19.11.2007 Monywa 1122. Shwe Hnin Si 15, North of Chindwin Yadanar Market, Phone Gyi, Monywa, Sagaing Division 19.11.2007 1123. Thamardi 1, Shed (15), Chindwin Yadanar Market, Monywa, Sagaing Division 19.11.2007 1124. Than Tayar 273, Bogyoke Aung San Rd., Monywa, Sagaing Division 19.11.2007 1125. Tun Tun (U), & Than Than Myint (Daw) 31, Ah-Hta-Ka (1), Bldg., Dhamaryon St., Monywa, Sagaing Division 19.11.2007 1126. Win Yadanar New Chindwin Yadanar Market, Phone Gyi Tan, Monywa, Sagaing Division 19.11.2007 Sagaing 1127. Ba Thi (U) Silversmith Ywa Htaung, (Near Mandalay), Sagaing, Sagaing Division 19.11.2007 Kale 1128. Kalayarna 5/4, Nyaung Pin Thar Qtr., Kale, Sagaing Division 19.11.2007 Pharkant 1129. Pound Hwa Nga/53, Hnget Pyaw Taw Ward, Pharkant, Kachin State 19.11.2007 Shwebo 1130. A Maung (U) 3 Qtr, Shwebo, Sagaing Division 19.11.2007 1131. Myo Min Chit Shwebo. Sagaing Division 19.11.2007 1132. Yadanar Aung Sun Phu Street, Shwebo, Sagaing Division 19.11.2007 Taunggyi 1133. Shu Taing Yin La/1, Corner of Bogyoke Aung San St. and Tabin Shwe Htee St., Lanmadaw Qtr, Taunggyi Shan State 19.11.2007 Lashio 1134. Golden Dragon H/Bldg. 1, No 9, Bogyoke St., Lashio, Shan State 19.11.2007 1135. Lashio Lucky 17, G/F, Myo Ma New Market, Theindi St., Lashio, Shan State 19.11.2007 III. B. JADE AND JADE GOODS No Name, address and other information Date of first designation 1136. Apex Jade 113-120, Nawarat Shed, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 19.11.2007 1137. Beauty Jade 40, Nawarat Shed, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 19.11.2007 1138. Chang Long Gems & Jewellery Co 216-222 Rm A1, Bo Myat Tun Housing, Bo Myat Tun Rd., Pazundaung, Yangon 19.11.2007 1139. Eastern Jade 10-19, Nawarat Shed, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 19.11.2007 1140. Fu May Jade & Jewellery Rm# 12, Bogyoke Aung San Market, Pabedan Tsp, Yangon 19.11.2007 1141. Golden House Jade & Gems Co-op Ltd. Rm# 3, Bldg.11, (1st Floor), Pan Hlaing St., Pabedan Tsp, Yangon 19.11.2007 1142. Golden Lion Jewellery & Jade 83 West D Block, Bogyoke Aung San Market, Pabedan, Yangon 19.11.2007 1143. Happy Jade Co Ltd 110 (1st Floor) 50th St., Pazundaung, Yangon 19.11.2007 1144. Jade Land Jewellery Co Ltd 263 Theinbyu Road, Botataung Township, Yangon 19.11.2007 1145. Jade Star Gems Co-op. Ltd. 1, 1st Floor, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan, Yangon 19.11.2007 1146. Kyauk Sein Nagar (Gems) Co 39a Pyay Rd., 7,5 mile, Myayangon, Yangon 19.11.2007 1147. Lucky Jewellery (53-54-76), Nawarat Bldg., Bogyoke Aung San Rd., Pabedan Tsp, Yangon 19.11.2007 1148. Myanmar Arts & Handicrafts Centre 26, 1st Floor, Sayasan Plaza, Corner of Sayasan Rd. & New University Ave, Bahan, Yangon 19.11.2007 1149. Myanmar Arts and Handicrafts Centre 69, room 507, Yuzana Condo Tower, Shwegondaing Rd., Bahan, Yangon 19.11.2007 1150. Myanmar Imperial Jade Co Ltd 22, Pyay Road, Mayangone Township, Yangon 19.11.2007 1151. Ok Jewellery & Jade Works G (20-21), Aung San Stadium (North Wing), Mingalar Taung Nyunt Tsp, Yangon 19.11.2007 1152. Ok Jewellery & Jade Works 34, Central Hall, Bogyoke Aung San Market, Bogyoke Aung San Rd., Pabedan Tsp, Yangon 19.11.2007 1153. Precious Stone 116, Bogyoke Aung San Market (West Wing), Pabedan Tsp, Yangon 19.11.2007 1154. Ruby Dragon Construction Co., Ltd. 32 (G), Kokkine Swimming Pool St., Bahan Tsp, Yangon 19.11.2007 1155. Ruby Dragon Jade & Gems Co 37A Pyay Rd., 7,5 mile, Myayangon, Yangon 19.11.2007 1156. Sayargyi Co., Ltd. 39, Man Pyay 7th St., Ward (3), Tharkayta Tsp, Yangon 19.11.2007 1157. Top Top Gems 11, (1st Floor), Myanma Gems Mart, 66, Kaba Aye Pagoda Rd., Mayangon Tsp, Yangon 19.11.2007 1158. Yoko Sun Jade Company 653CMya Kantha St., Kamayut, Yangon 19.11.2007 1159. Aung Yadanar Htay 20 Kyauk Sit Tan, Phayargyi West Entrance, Chan Mya Thasi Tsp, Mandalay 19.11.2007 1160. Fu May Jade & Jewellery 309, 80th St., Between 35 and 36th St., Mandalay 19.11.2007 1161. Jade Flower 119, 78 St., Between 36 and 37th St., Mandalay 19.11.2007 1162. Kyauk Seinn Nagar (Gems) Co Ltd Ta-7, SA-2, Corner of 69 & Theikpan St., Mandalay 19.11.2007 1163. OK Co Ltd 61, 73rd St., Between 28 and 29th St., Mandalay 19.11.2007 1164. Ruby Dragon Jewellery Ta -7, SA-2, Corner of 69 & Theikpan St., Mandalay 19.11.2007 1165. Sein & Mya Cor. of 38th St. & 87th St., Mandalay 19.11.2007 III. C. SILVERSMITHS AND SILVERWARE No Name, address and other information Date of first designation Yangon 1166. Aung Kya Oo 450 Thein Phyu Rd., MTNTT, Yangon 19.11.2007 1167. Chan Myae Aung B-95, Khaymarthi Street, NOKAA, Yangon 19.11.2007 1168. Gandawin 1 Bogyoke Aung San Market (East Shed (D)), PBDNN, Yangon 19.11.2007 1169. Happy Jewellery & Souvenir 6 Pyay Road, 6 1/2 mile HLGG, Yangon 19.11.2007 1170. Hnin Pwint Phyu 143-249, Shwebontha Street, PBDNN, Yangon 19.11.2007 1171. Hollywood Silver 925 250, (G/F), 39th Street, KTDAA, Yangon 19.11.2007 1172. Khin Silver Ware Shop 82, 29th Street, PBDNN, Yangon 19.11.2007 1173. KLN Group 35 Mya Sabei Street, Parami, MYGNN, Yangon 19.11.2007 1174. Kyaw Win (Ko) 118 Shwebontha Street, PBDNN, Yangon 19.11.2007 1175. Lin Pa Pa (Ext 515) 614 Bogyoke Aung San Market Shed (B), PBDNN, Yangon 19.11.2007 1176. Lucky One Brothers 33 Central Hall, Bogyoke Aung San Market, PBDNN, Yangon 19.11.2007 1177. Lucky Palace 26 (1st Floor), Myanma Gems Mart, 66 Kaba Aye Pagoda Road, MYGNN, Yangon 19.11.2007 1178. Maung Maung (Ko) & Ahmar Sein (Ma) (Ext 406) 20 Bogyoke Market, (Central Shed) PBDNN, Yangon 19.11.2007 1179. Maung Myint (Ko) & Marlar (Ma) (Ext 406) 24 Bogyoke Market (West Shed B) PBDNN, Yangon 19.11.2007 1180. Min Aung (Ko) & Theingi (Ma) Ext. 475) 33 Bogyoke Aung San Market (West Shed B) PBDNN, Yangon 19.11.2007 1181. Moe 380, Room 56 (2nd Floor), FMI Centre, Bogyoke Aung San Rd., PBDNN, Yangon 19.11.2007 1182. Moe Han (U) 62, 29th Street, PBDNN, Yangon 19.11.2007 1183. Myanmar Craft Silverware 99 Yay Kyaw Road, Upper Pazunddaung, MTNTT, Yangon 19.11.2007 1184. Myint Myint (Ma) & Khin Nyo Win (Ma) 1 Soonlungu Kyaung Street YKNN Yangon 19.11.2007 1185. Nawarat 7 (1st Floor), Myanma Gems Mart, 66 Kaba Aye Pagoda Road, MYGNN, Yangon 19.11.2007 1186. Nyi Lay (U) Silver Shop 62 Bogyoke Aung San Market (Central Hall), PBDNN, Yangon 19.11.2007 1187. Pan Set Kyar 477 Artharwaddy St., NOKAA, Yangon 19.11.2007 1188. Phoenix Silversmith 73-75-77 (Top Floor) Wardan Street, Ward (1) LMDWW, Yangon 19.11.2007 1189. Sane Lei 9 Bogyoke Aung San Market (Central Shed) PBDNN, Yangon 19.11.2007 1190. Seinn Lei 9 Central Hall, Bogyoke Market, PBDNN, Yangon 19.11.2007 1191. Shwe Pyi Yadanar Gold & Silverware Shop 13 (1st Floor), Myanma Gem's mart, 66 Kaba Aye Pagoda Road, MYGNN, Yangon 19.11.2007 1192. Silver King 87, 29th Street, PBNDNN, Yangon 19.11.2007 1193. Silver Lion 70 Central Hall, Bogyoke Market, Bogyoke Aung San Road, PBDNN, Yangon 19.11.2007 1194. Swe Swe (Ma) (Ext 364) 12 West (A) Bk, Bogyoke Market, Bogyoke Aung San Road, PBDNN, Yangon 19.11.2007 1195. Tai Minn Silverware 41-42 Central Hall, Bogyoke Aung San Market, PBDNN, Yangon 19.11.2007 1196. Zarmani 75-77 Top Floor, Warden Street, LMDWW, Yangon 19.11.2007 1197. Zaw Myo Htet Co Ltd. 72 51st Street, PZDGG, Yangon 19.11.2007 Mandalay 1198. Aung Co Ltd 13-19 Tharaphi She, Zaycho Market, Mandalay 19.11.2007 1199. Ba Mhin (u) & Khin Lay (Daw) Family 2(j) Corner of 66th and 24th Street, Mandalay 19.11.2007 1200. West Banks (2) Corner of 34th and 83rd Street, Mandalay 19.11.2007 1201. Yadanarbon Silver Shop 47 Hninsi Shed (B), (1st Floor), Zaycho, Mandalay 19.11.2007 Sagaing 1202. Ba Hmin (U) & Khin Lay (Daw) Ywa Hltaung Ward, Sagaing 19.11.2007 1203. Ba Thi (U) Silversmith Ywa Hltaung (Near Mandalay) Sagaing 19.11.2007 1204. Hla Thaung (U) & Win May (Daw) Ywa Hltaung Ward, Sagaing 19.11.2007 1205. Hnin Phyu Lwin Man-Shwebo Monywa Rd., Ywa Hltaung Ward, Sagaing 19.11.2007 1206. Kyaw Zaw (Ko)-Kyyi Lay (Ma) & Sons Ywa Hltaung Ward, Sagaing 19.11.2007 Taunggyi 1207. Sein Thanadi He-Yar Ywama Village, Inlay-Nyaung Shwe, Southern Shan State, Taunggyi 19.11.2007 ANNEX VI List of members of the Government of Burma/Myanmar and persons, entities and bodies associated with them referred to in Article 11 Notes: 1. Aliases or variations in spelling are denoted by aka (also known as). 2. D.o.b. means date of birth. 3. P.o.b. means place of birth. A. STATE PEACE AND DEVELOPMENT COUNCIL (SPDC) Name (and possible aliases) Identifying information (function/title, date and place of birth (d.o.b. & p.o.b.), passport/id number, spouse or son/daughter of ¦) Sex (M/F) A1a Senior General Than Shwe Chairman, d.o.b. 2.2.1933 M A1b Kyaing Kyaing Wife of Senior General Than Shwe F A1c Thandar Shwe Daughter of Senior General Than Shwe F A1ci Major Zaw Phyo Win Husband of Thandar Shwe Deputy Director Export Section, Ministry of Trade M A1d Khin Pyone Shwe Daughter of Senior General Than Shwe F A1e Aye Aye Thit Shwe Daughter of Senior General Than Shwe F A1f Tun Naing Shwe a.k.a. Tun Tun Naing Son of Senior General Than Shwe M A1g Khin Thanda Wife of Tun Naing Shwe F A1h Kyaing San Shwe Son of Senior General Than Shwe M A1i Dr Khin Win Sein Wife of Kyaing San Shwe F A1j Thant Zaw Shwe a.k.a. Maung Maung Son of Senior General Than Shwe M A1k Dewar Shwe Daughter of Senior General Than Shwe F A1l Kyi Kyi Shwe Daughter of Senior General Than Shwe F A2a Vice-Senior General Maung Aye Vice-Chairman, d.o.b. 25.12.1937 M A2b Mya Mya San Wife of Vice-Senior General Maung Aye F A2c Nandar Aye Daughter of Vice-Senior General Maung Aye, wife of Major Pye Aung (D17g) F A3a General Thura Shwe Mann Chief of Staff, Coordinator of Special Operations (Army, Navy and Air Force) d.o.b. 11.7.1947 M A3b Khin Lay Thet Wife of General Thura Shwe Mann d.o.b. 19.6.1947 F A3c Aung Thet Mann aka Shwe Mann Ko Ko Son of General Thura Shwe Mann, Ayeya Shwe War Company, d.o.b. 19.6.1977, Passport No CM102233 M A3d Khin Hnin Thandar Wife of Aung Thet Mann F A3e Toe Naing Mann Son of Shwe Mann, d.o.b. 29.6.1978 M A3f Zay Zin Latt Wife of Toe Naing Mann; Daughter of Khin Shwe (ref J5a), d.o.b. 24.3.1981 F A5a LTL-Gen Thein Sein Prime Minister, d.o.b. 20.4.1945 M A5b Khin Khin Win Wife of LTL-Gen Thein Sein F A6a LTL-Gen (Thiha Thura) Tin Aung Myint Oo (Thiha Thura is a title) Secretary 1, d.o.b. 29.5.1950 M A6b Khin Saw Hnin Wife of LTL-Gen Thiha Thura Tin Aung Myint Oo F A7a LTL-Gen Kyaw Win Chief of Bureau of Special Operations 2 (KayahState), Member of the USDA, d.o.b. 3.1.1944 M A7b San San Yee aka San San Yi Wife of LTL-Gen Kyaw Win F A7c Nyi Nyi Aung Son of LTL-Gen Kyaw Win M A7d San Thida Win Wife of Nyi Nyi Aung F A7e Min Nay Kyaw Win Son of LTL-Gen Kyaw Win M A7f Dr Phone Myint Htun Son of LTL-Gen Kyaw Win M A7g San Sabai Win Wife of Dr Phone Myint Htun F A8a LTL-Gen Tin Aye Chief of Military Ordnance, Head of UMEH M A8b Kyi Kyi Ohn Wife of LTL-Gen Tin Aye F A8c Zaw Min Aye Son of LTL-Gen Tin Aye M A9a LTL-Gen Ye Myint Chief of Bureau of Special Operations 1 (Kachin, Chin, Sagaing, Magwe, Mandalay), d.o.b. 21.10.1943 M A9b Tin Lin Myint Wife of LTL-Gen Ye Myint, d.o.b. 25.1.1947 F A9c Theingi Ye Myint Daughter of LTL-Gen Ye Myint F A9d Aung Zaw Ye Myint Son of LTL-Gen Ye Myint, Yetagun Construction Co M A9e Kay Khaing Ye Myint Daughter of LTL-Gen Ye Myint F A10a LTL-Gen Aung Htwe Chief of Armed Forces Training, d.o.b. 1.2.1943 M A10b Khin Hnin Wai Wife of LTL-Gen Aung Htwe F A11a LTL-Gen Khin Maung Than Chief of Bureau of Special Operations 3 (Pegu, Irrawaddy, Arakan) M A11b Marlar Tint Wife of LTL-Gen Khin Maung Than F A12a LTL-Gen Maung Bo Chief of Bureau of Special Operations 4 (Karen, Mon, Tenasserim), d.o.b. 16.2.1945 M A12b Khin Lay Myint Wife of LTL-Gen Maung Bo F A12c Kyaw Swa Myint Son of LTL-Gen Maung Bo, Businessman M A13a LTL Gen Myint Swe Chief of Bureau of Special Operations 5 (Naypyidaw, Rangoon/Yangon) M A13b Khin Thet Htay Wife of LTL-Gen Myint Swe F B. REGIONAL COMMANDERS Name Identifying information (inc. Command) Sex (M/F) B1a Maj-Gen Hla Htay Win Rangoon (Yangon) M B1b Mar Mar Wai Wife of Maj-Gen Hla Htay Win F B2a Brig-Gen Thaung Aye Eastern (Shan State (South)) M B2b Thin Myo Myo Aung Wife of Brig-Gen Thaung Aye F B3a Maj-Gen Thar Aye a.k.a. Tha Aye North Western (Sagaing Division) M B3b Wai Wai Khaing a.k.a. Wei Wei Khaing Wife of Maj-Gen Thar Aye F B4a Brig-Gen Khin Zaw Oo Coastal (Tanintharyi Division), d.o.b. 24.6.1951 M B5a Brig-Gen Aung Than Htut North Eastern (Shan State(North)) M B6a Maj-Gen Khin Zaw Central (Mandalay Division) M B6b Khin Pyone Win Wife of Maj-Gen Khin Zaw F B6c Kyi Tha Khin Zaw Son of Maj-Gen Khin Zaw M B6d Su Khin Zaw Daughter of Maj-Gen Khin Zaw F B7a Brig-Gen Maung Shein Western (RakhineState) M B8a Maj-Gen Thura Myint Aung South Western (Irrawaddy Division) M B8b Than Than Nwe Wife of Maj-Gen Thura Myint Aung F B9a Maj-Gen Ohn Myint North (KachinState) M B9b Nu Nu Swe Wife of Maj-Gen Ohn Myint F B9c Kyaw Thiha Son of Maj-Gen Ohn Myint M B9d Nwe Ei Ei Zin Wife of Kyaw Thiha F B10a Maj-Gen Ko Ko South (Bago Division) M B10b Sao Nwan Khun Sum Wife of Maj-Gen Ko Ko F B11a Brig-Gen Thet Naing Win South Eastern (MonState) M B12a Maj-Gen Min Aung Hlaing Triangle (Shan State (East)) M B13a Brig-Gen Wai Lwin Naypyidaw M B13b Swe Swe Oo Wife of Brig-Gen Wai Lwin F B13c Wai Phyo Son of Brig-Gen Wai Lwin M B13d Lwin Yamin Daughter of Brig-Gen Wai Lwin F C. DEPUTY REGIONAL COMMANDERS Name Identifying information (inc. Command) Sex (M/F) C1a Col Kyaw Kyaw Tun Rangoon (Yangon) M C1b Khin May Latt Wife of Col Kyaw Kyaw Tun F C2a Brig-Gen Nay Win Central M C2b Nan Aye Mya Wife of Brig-Gen Nay Win F C3a Brig-Gen Tin Maung Ohn North-Western M C4a Brig-Gen San Tun Northern M C4b Tin Sein Wife of Brig-Gen San Tun F C5a Brig-Gen Hla Myint North-Eastern M C5b Su Su Hlaing Wife of Brig-Gen Hla Myint F C6a Brig-Gen Wai Lin Triangle M C7a Brig-Gen Win Myint Eastern M C8a Brig-Gen Zaw Min South-Eastern M C8b Nyunt Nyunt Wai Wife of Brig-Gen Zaw Min F C9a Brig-Gen Hone Ngaing/Hon Ngai Coastal M C10a Brig-Gen Thura Maung Ni Southern M C10b Nan Myint Sein Wife of Brig-Gen Thura Maung Ni F C11a Brig-Gen Tint Swe South-Western M C11b Khin Thaung Wife of Brig-Gen Tint Swe F C11c Ye Min a.k.a.: Ye Kyaw Swar Swe Son of Brig-Gen Tint Swe M C11d Su Mon Swe Wife of Ye Min F C12a Brig-Gen Tin Hlaing Western M D. MINISTERS Name Identifying information (inc. Ministry) Sex (M/F) D3a Maj-Gen Htay Oo Agriculture and Irrigation (since 18.9.2004) (previously Cooperatives since 25.8.2003); Secretary-General of the USDA M D3b Ni Ni Win Wife of Maj-Gen Htay Oo F D3c Thein Zaw Nyo Cadet. Son of Maj-Gen Htay Oo M D4a Brig-Gen Tin Naing Thein Commerce (since 18.9.2004), Previously Dep Minister of Forestry, d.o.b. 1955 M D4b Aye Aye Wife of Brig-Gen Tin Naing Thein F D5a Maj-Gen Saw Tun Construction d.o.b. 8.5.1935 (since 15.6.1995) M D5b Myint Myint Ko Wife of Maj-Gen Saw Tun, d.o.b. 11.1.1945 F D5c Me Me Tun Daughter of Maj-Gen Saw Tun, d.o.b. 26.10.1967, Passport No 415194 F D5d Maung Maung Lwin Husband of Me Me Tun, d.o.b. 2.1.1969 M D6a Maj-Gen Tin Htut Cooperatives (since 15.5.2006) M D6b Tin Tin Nyunt Wife of Maj-Gen Tin Htut F D7a Maj-Gen Khin Aung Myint Culture (since 15.5.2006) M D7b Khin Phyone Wife of Maj-Gen Khin Aung Myint F D8a Dr Chan Nyein Education. (since 10.8.2005) Previously Deputy Minister of Science & Technology, d.o.b. 1944 M D8b Sandar Aung Wife of Dr Chan Nyein F D9a Col Zaw Min Electric Power (1) (since 15.5.2006), d.o.b. 10.1.1949 M D9b Khin Mi Mi Wife of Col Zaw Min F D10a Brig-Gen Lun Thi Energy (since 20.12.1997), d.o.b. 18.7.1940 M D10b Khin Mar Aye Wife of Brig-Gen Lun Thi F D10c Mya Sein Aye Daughter of Brig-Gen Lun Thi F D10d Zin Maung Lun Son of Brig-Gen Lun Thi M D10e Zar Chi Ko Wife of Zin Maung Lun F D11a Maj-Gen Hla Tun Finance & Revenue (since 1.2.2003), d.o.b. 11.7.1951 M D11b Khin Than Win Wife of Maj-Gen Hla Tun F D12a Nyan Win Foreign Affairs (since 18.9.2004), formerly Deputy Chief of Armed Forces Training, d.o.b. 22.1.1953 M D12b Myint Myint Soe Wife of Nyan Win, d.o.b. 15.1.1953 F D13a Brig-Gen Thein Aung Forestry (since 25.8.2003) M D13b Khin Htay Myint Wife of Brig-Gen Thein Aung F D14a Prof. Dr Kyaw Myint Health (since 1.2.2003), d.o.b. 1940 M D14b Nilar Thaw Wife of Prof. Dr Kyaw Myint F D15a Maj-Gen Maung Oo Home Affairs (since 5.11.2004), d.o.b. 1952 M D15b Nyunt Nyunt Oo Wife of Maj-Gen Maung Oo F D16a Maj-Gen Maung Maung Swe Ministry of Immigration & Population, as well as Ministry of Social Welfare, Relief & Resettlement (since 15.5.2006) M D16b Tin Tin Nwe Wife of Maj-Gen Maung Maung Swe F D16c Ei Thet Thet Swe Daughter of Maj-Gen Maung Maung Swe F D16d Kaung Kyaw Swe Son of Maj-Gen Maung Maung Swe M D17a Aung Thaung Industry 1 (since 15.11.1997) M D17b Khin Khin Yi Wife of Aung Thaung F D17c Major Moe Aung Son of Aung Thaung M D17d Dr Aye Khaing Nyunt Wife of Major Moe Aung F D17e Nay Aung Son of Aung Thaung, businessman, Managing Director, Aung Yee Phyoe Co. Ltd M D17f Khin Moe Nyunt Wife of Nay Aung F D17g Major Pyi Aung aka Pye Aung Son of Aung Thaung (married to A2c) M D17h Khin Ngu Yi Phyo Daughter of Aung Thaung F D17i Dr Thu Nanda Aung Daughter of Aung Thaung F D17j Aye Myat Po Aung Daughter of Aung Thaung F D18a Maj-Gen Saw Lwin Industry 2 (since 14.11.1998), d.o.b. 1939 M D18b Moe Moe Myint Wife of Maj-Gen Saw Lwin F D19a Brig-Gen Kyaw Hsan Information (since 13.9.2002) M D19b Kyi Kyi Win Wife of Brig-Gen Kyaw Hsan F D20a Brig-Gen Maung Maung Thein Livestock & Fisheries M D20b Myint Myint Aye Wife of Brig-Gen Maung Maung Thein F D20c Min Thein Son of Brig-Gen Maung Maung Thein M D21a Brig-Gen Ohn Myint Mines (since 15.11.1997) M D21b San San Wife of Brig-Gen Ohn Myint F D21c Thet Naing Oo Son of Brig-Gen Ohn Myint M D21d Min Thet Oo Son of Brig-Gen Ohn Myint M D22a Soe Tha National Planning & Economic Development (since 20.12.1997), d.o.b. 1945 M D22b Kyu Kyu Win Wife of Soe Tha F D22c Kyaw Myat Soe Son of Soe Tha M D22d Wei Wei Lay Wife of Kyaw Myat Soe F D22e Aung Soe Tha Son of Soe Tha M D23a Col Thein Nyunt Progress of Border Areas & National Races & Development Affairs (since 15.11.1997), and Mayor of Naypyidaw M D23b Kyin Khaing Wife of Col Thein Nyunt F D24a Maj-Gen Aung Min Rail Transportation (since 1.2.2003) M D24b Wai Wai Thar aka Wai Wai Tha Wife of Maj-Gen Aung Min F D25a Brig-Gen Thura Myint Maung Religious Affairs (since 25.8.2003) M D25b Aung Kyaw Soe Son of Brig-Gen Thura Myint Maung M D25c Su Su Sandi Wife of Aung Kyaw Soe F D25d Zin Myint Maung Daughter of Brig-Gen Thura Myint Maung F D26a Thaung Science & Technology (since 11.1998), d.o.b. 6.7.1937 M D26b May Kyi Sein Wife of Thaung F D26c Aung Kyi Son of Thaung, d.o.b. 1971 M D27a Brig-Gen Thura Aye Myint Sports (since 29.10.1999) M D27b Aye Aye Wife of Brig-Gen Thura Aye Myint F D27c Nay Linn Son of Brig-Gen Thura Aye Myint M D28a Brig-Gen Thein Zaw Minister of Telecommunications, Post & Telegraphs (since 10.5.2001) M D28b Mu Mu Win Wife of Brig-Gen Thein Zaw F D29a Maj-Gen Thein Swe Transport, since 18.9.2004 (previously PM's Office from 25.8.2003) M D29b Mya Theingi Wife of Maj-Gen Thein Swe F D30a Maj-Gen Soe Naing Minister for Hotels and Tourism (since 15.5.2006) M D30b Tin Tin Latt Wife of Maj-Gen Soe Naing F D30c Wut Yi Oo Daughter of Maj-Gen Soe Naing F D30d Captain Htun Zaw Win Husband of Wut Yi Oo M D30e Yin Thu Aye Daughter of Maj-Gen Soe Naing F D30f Yi Phone Zaw Son of Maj-Gen Soe Naing M D31a Maj-Gen Khin Maung Myint Electric Power (2) (New Ministry) (since 15.5.2006) M D31b Win Win Nu Wife of Maj-Gen Khin Maung Myint F D32a Aung Kyi Employment (appointed Minister for Relations on 8.10.2007, in charge of relations with Aung San Suu Kyi) M D32b Thet Thet Swe Wife of Aung Kyi F E. DEPUTY MINISTERS Name Identifying information (inc. Ministry) Sex (M/F) E1a Ohn Myint Agriculture & Irrigation (since 15.11.1997) M E1b Thet War Wife of Ohn Myint F E2a Brig-Gen Aung Tun Commerce (since 13.9.2003) M E3a Brig-Gen Myint Thein Construction (since 5.1.2000) M E3b Mya Than Wife of Brig-Gen Myint Thein F E4a U Tint Swe Construction (since 7.5.1998) M E5a Maj-Gen Aye Myint (since 15.05.2006) Defence M E6a Myo Nyunt Education (since 8.7.1999) M E6b Marlar Thein Wife of Myo Nyunt F E7a Brig-Gen Aung Myo Min Education (since 19.11.2003) M E7b Thazin Nwe Wife of Brig-Gen Aung Myo Min F E8a Myo Myint Electric Power 1 (since 29.10.1999) M E8b Tin Tin Myint Wife of Myo Myint F E8c Aung Khaing Moe Son of Myo Myint, d.o.b. 25.6.1967 (believed to be currently in UK; went before entered on list) M E9a Brig-Gen Than Htay Energy (since 25.8.2003) M E9b Soe Wut Yi Wife of Brig-Gen Than Htay F E10a Col Hla Thein Swe Finance & Revenue (since 25.8.2003) M E10b Thida Win Wife of Col Hla Thein Swe F E11a Kyaw Thu Foreign Affairs (since 25.8.2003), d.o.b. 15.8.1949 M E11b Lei Lei Kyi Wife of Kyaw Thu F E12a Maung Myint Foreign Affairs (since 18.9.2004) M E12b Dr Khin Mya Win Wife of Maung Myint F E13a Prof. Dr Mya Oo Health (since 16.11.1997), d.o.b. 25.1.1940 M E13b Tin Tin Mya Wife of Prof. Dr Mya Oo F E13c Dr Tun Tun Oo Son of Prof. Dr Mya Oo, d.o.b. 26.7.1965 M E13d Dr Mya Thuzar Daughter of Prof. Dr Mya Oo, d.o.b. 23.9.1971 F E13e Mya Thidar Daughter of Prof. Dr Mya Oo, d.o.b. 10.6.1973 F E13f Mya Nandar Daughter of Prof. Dr Mya Oo, d.o.b. 29.5.1976 F E14a Brig-Gen Phone Swe Home Affairs (since 25.8.2003) M E14b San San Wai Wife of Brig-Gen Phone Swe F E15a Brig-Gen Aye Myint Kyu Hotels & Tourism (since 16.11.1997) M E15b Khin Swe Myint Wife of Brig-Gen Aye Myint Kyu F E16a Brig-Gen Win Sein Immigration & Population (since November 2006) M E16b Wai Wai Linn Wife of Brig-Gen Win Sein F E17a LTL-Col Khin Maung Kyaw Industry 2 (since 5.1.2000) M E17b Mi Mi Wai Wife of LTL-Col Khin Maung Kyaw F E19a Col Tin Ngwe Progress of Border Areas & National Races & Development Affairs (since 25.8.2003) M E19b Khin Mya Chit Wife of Col Tin Ngwe F E20a Thura Thaung Lwin (Thura is a title), Rail Transportation (since 16.11.1997) M E20b Dr Yi Yi Htwe Wife of Thura Thaung Lwin F E21a Brig-Gen Thura Aung Ko (Thura is a title), Religious Affairs, USDA CEC member (since 17.11.1997) M E21b Myint Myint Yee aka Yi Yi Myint Wife of Brig-Gen Thura Aung Ko F E22a Kyaw Soe Science and Technology (since 15.11.2004) M E23a Col Thurein Zaw National Planning and Economic Development (since 10.8.2005) M E23b Tin Ohn Myint Wife of Col Thurein Zaw F E24a Brig-Gen Kyaw Myint Social Welfare, Relief & Resettlement (since 25.8.2003) M E24b Khin Nwe Nwe Wife of Brig-Gen Kyaw Myint F E25a Pe Than Rail Transportation (since 14.11.1998) M E25b Cho Cho Tun Wife of Pe Than F E26a Col Nyan Tun Aung Transport (since 25.8.2003) M E26b Wai Wai Wife of Col Nyan Tun Aung F E27a Dr Paing Soe Health (additional Deputy Minister) (since 15.5.2006) M E28a Maj-Gen Thein Tun Minister for Posts and Telecommunications M E28b Mya Mya Win Wife of Thein Tun F E29a Maj-Gen Kyaw Swa Khaing Minister for Industry M E29b Khin Phyu Mar Wife of Kyaw Swa Khaing F E30a Maj-Gen Thein Htay Minister for Defence M F. OTHER TOURISM RELATED APPOINTMENTS Name Identifying information (inc. post held) Sex (M/F) F1a Capt. (Retd.) Htay Aung Director General at Hotels & Tourism Directorate (Managing Director, Myanmar Hotels and Tourism Services until August 2004) M F2a Tin Maung Shwe Deputy Director General, Hotels and Tourism Directorate M F3a Soe Thein Managing Director, Myanmar Hotels and Tourism Services since October 2004 (previously General Manager) M F4a Khin Maung Soe General Manager M F5a Tint Swe General Manager M F6a LTL-Col Yan Naing General Manager, Ministry of Hotels & Tourism M F7a Kyi Kyi Aye Director for Tourism Promotion, Ministry of Hotels & Tourism F G. SENIOR MILITARY OFFICERS Name Identifying information (inc. function) Sex (M/F) G1a Maj-Gen Hla Shwe Deputy Adjutant General M G2a Maj-Gen Soe Maung Judge Advocate General M G3a Maj-Gen Thein Htaik aka Hteik Inspector General M G4a Maj-Gen Saw Hla Provost Marshal M G4b Cho Cho Maw Wife of Maj-Gen Saw Hla F G5a Maj-Gen Htin Aung Kyaw Vice Quarter Master General M G5b Khin Khin Maw Wife of Maj-Gen Htin Aung Kyaw F G6a Maj-Gen Lun Maung Auditor General M G7a Maj-Gen Nay Win Military Assistant to the SPDC Chairman M G8a Maj-Gen Hsan Hsint Military Appointments General; d.o.b. 1951 M G8b Khin Ma Lay Wife of Maj-Gen Hsan Hsint F G8c Okkar San Sint Son of Maj-Gen Hsan Hsint M G9a Maj-Gen Hla Aung Thein CampCommandant, Rangoon M G9b Amy Khaing Wife of Hla Aung Thein F G10a Maj-Gen Ye Myint Chief of Military Affairs Security M G10b Myat Ngwe Wife of Maj-Gen Ye Myint F G11a Brig-Gen Mya Win Commandant, NationalDefenceCollege M G12a Brig-Gen Tun Tun Oo Director of Public Relations and Psychological Warfare M G13a Maj-Gen Thein Tun Director of Signals; member of National Convention Convening Management Committee M G14a Maj-Gen Than Htay Director of Supply & Transport M G15a Maj-Gen Khin Maung Tint Director of Security Printing Works M G16a Maj-Gen Sein Lin Director, MOD (Precise job not known. Formerly Director Ordnance) M G17a Maj-Gen Kyi Win Director of Artillery & Armour, Board member UMEHL M G18a Maj-Gen Tin Tun Director Military Engineers M G19a Maj-Gen Aung Thein Director Resettlement M G19b Htwe Yi Wife of Maj-Gen Aung Thein F G20a Brig-Gen Zaw Win Deputy Chief of Armed Forces Training M G21a Brig-Gen Than Maung Deputy Commandant of NationalDefenceCollege M G22a Brig-Gen Win Myint Rector Defence Services Technological Academy M G23a Brig-Gen Yar Pyae Rector; DefenceServicesMedicalAcademy M G24a Brig-Gen Than Sein Commandant, DefenceServicesHospital, Mingaladon, d.o.b. 1.2.1946, p.o.b. Bago M G24b Rosy Mya Than Wife of Brig-Gen Than Sein F G25a Brig-Gen Win Than Director of Procurement and Managing Director Union of Myanmar Economic Holdings (prev. Maj-Gen Win Hlaing, K1a) M G26a Brig-Gen Than Maung Director of Peoples Militia & Frontier Forces M G27a Maj-Gen Khin Maung Win Director Defense Industries M G28a Brig-Gen Kyaw Swa Khine Director Defense Industries M G29a Brig-Gen Win Aung Member of Civil Service Selection and Training Board M G30a Brig-Gen Soe Oo Member of Civil Service Selection and Training Board M G31a Brig-Gen Nyi Tun aka Nyi Htun Member of Civil Service Selection and Training Board M G32a Brig-Gen Kyaw Aung Member of Civil Service Selection and Training Board M G33a Maj-Gen Myint Hlaing Chief of Staff (Air Defence) M G33b Khin Thant Sin Wife of Maj-Gen Myint Hlaing F G33c Hnin Nandar Hlaing Daughter of Maj-Gen Myint Hlaing F G33d Thant Sin Hlaing Son of Maj-Gen Myint Hlaing M G34a Maj-Gen Mya Win Director, Ministry of Defence M G35a Maj-Gen Tin Soe Director, Ministry of Defence M G36a Maj-Gen Than Aung Director, Ministry of Defence M G37a Maj-Gen Ngwe Thein Ministry of Defence M G78a Col Thant Shin Secretary, Government of the Union of Myanmar M Navy G38a Vice-Admiral Soe Thein Commander-in-Chief (Navy) M G38b Khin Aye Kyin Wife of Vice Admiral Soe Thein F G38c Yimon Aye Daughter of Vice Admiral Soe Thein, d.o.b. 12.7.1980 F G38d Aye Chan Son of Vice Admiral Soe Thein, d.o.b. 23.9.1973 M G38e Thida Aye Daughter of Vice Admiral Soe Thein, d.o.b. 23.3.1979 F G39a Commodore Nyan Tun Chief of Staff (Navy), Board member UMEHL M G39b Khin Aye Myint Wife of Nyan Tun F G40a Commodore Win Shein Commander, Naval Training Headquarters M Air Force G41a LTL-Gen Myat Hein Commander-in-Chief (Air) M G41b Htwe Htwe Nyunt Wife of LTL-Gen Myat Hein F G42a Brig-Gen Ye Chit Pe Staff of Commander in Chief Air, Mingaladon M G43a Brig-Gen Khin Maung Tin Commandant of ShandeAirTraining School, Meiktila M G44a Brig-Gen Zin Yaw Chief of Staff (Air), Member of UMEHL Board M G44b Khin Thiri Wife of Brig-Gen Zin Yaw F Light Infantry Divisions (LID) G45a Brig-Gen Hla Min 11 LID M G46a Brig-Gen Tun Nay Lin 22 LID M G47a Brig-Gen Tin Tun Aung 33 LID, Sagaing M G48a Brig-Gen Hla Myint Shwe 44 LID M G49a Brig-Gen Win Myint 77 LID, Bago M G50a Brig-Gen Tin Oo Lwin 99 LID, Meiktila M G79a Brig-Gen Muang Maung Aye Commander, brigade 66 M G80a Col Than Han Light Infantry Division 66 M G81a LTL-Col Htwe Hla Light Infantry Division 66 M G82a LTL-Col Han Nyunt Light Infantry Division 66 M G83a Col Ohn Myint Light Infantry Division 77 M G84a LTL-Col Aung Kyaw Zaw Light Infantry Division 77 M G85a Major Hla Phyo Light Infantry Division 77 M Other Brigadier-Generals G51a Brig-Gen Htein Win Taikkyi Station M G52a Brig-Gen Khin Maung Aye Meiktila Station Commander M G53a Brig-Gen Kyaw Oo Lwin Kalay Station Commander M G54a Brig-Gen Khin Zaw Win Khamaukgyi Station M G55a Brig-Gen Kyaw Aung, Southern MR, Toungoo Station Commander M G56a Brig-Gen Thet Oo Commander of Military Operations Command - 16 M G57a Brig-Gen Myint Hein Military Operations Command - 3, Mogaung Station M G58a Brig-Gen Tin Ngwe Ministry of Defence M G59a Brig-Gen Myo Lwin Military Operations Command - 7, Pekon Station M G60a Brig-Gen Myint Soe Military Operations Command - 5, Taungup Station M G61a Brig-Gen Myint Aye Military Operations Command - 9, Kyauktaw Station M G62a Brig-Gen Nyunt Hlaing Military Operations Command - 17, Mong Pan Station M G63a Brig-Gen Ohn Myint Mon State USDA CEC member M G64a Brig-Gen Soe Nwe Military Operations Command - 21, Bhamo Station M G65a Brig-Gen Than Tun Kyaukpadaung Station Commander M G66a Brig-Gen Than Tun Aung Regional Operations Command - Sittwe M G67a Brig-Gen Thaung Htaik Aungban Station Commander M G68a Brig-Gen Thein Hteik Military Operations Command - 13, Bokpyin Station M G69a Brig-Gen Thura Myint Thein Namhsan Tactical Operations Command M G70a Brig-Gen Win Aung Mong Hsat Station Commander M G71a Brig-Gen Myo Tint Officer on Special Duty Ministry of Transport M G72a Brig-Gen Thura Sein Thaung Officer on Special Duty Ministry for Social Welfare M G73a Brig-Gen Phone Zaw Han Mayor of Mandalay since Feb 2005, formerly commander of Kyaukme M G74a Brig-Gen Win Myint Pyinmana Station Commander M G75a Brig-Gen Kyaw Swe Pyin Oo Lwin Station Commander M G76a Brig-Gen Soe Win Bahtoo Station Commander M G77a Brig-Gen Thein Htay Ministry of Defence M H. MILITARY OFFICERS RUNNING PRISONS AND POLICE Name Identifying information (inc. function) Sex (M/F) H1a Maj-Gen Khin Yi DG Myanmar Police Force M H1b Khin May Soe Wife of Maj-Gen Khin Yi F H2a Zaw Win Director General of the Prisons Dept. (Ministry of Home Affairs) since August 2004, previously Deputy DG Myanmar Police Force, and former Brig-Gen. Former military. M H3a Aung Saw Win Director General, Bureau of Special Investigation M H4a Police Brig-Gen Khin Maung Si Chief of Police Headquarters M I. UNION SOLIDARITY AND DEVELOPMENT ASSOCIATION (USDA) Name Identifying information (inc. function) Sex (M/F) I1a Brig-Gen Aung Thein Lin Mayor & Chairman of the Yangon City Development Committee (Secretary), d.o.b. 1952 M I1b Khin San Nwe Wife of Brig-Gen Aung Thein Lin F I1b Thidar Myo Daughter of Brig-Gen Aung Thein Lin F I2a Col Maung Par Vice Mayor of YCDC (CEC Member) M I2b Khin Nyunt Myaing Wife of Col Maung Par F I2c Naing Win Par Son of Col Maung Par M I3a Nyan Tun Aung Member of the Central Executive Committee M I4a Aye Myint Member of Rangoon Executive Committee M I5a Tin Hlaing Member of Rangoon Executive Committee M I6a Dr Chan Nyein Executive Committee Member, d.o.b. 1944 M J. PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES Name Identifying information (inc. Company) Sex (M/F) J1a Tay Za Managing Director, Htoo Trading Co; d.o.b 18.7.1964; ID card MYGN 006415. Father: U Myint Swe (6.11.1924) Mother: Daw Ohn (12.8.1934) M J1b Thidar Zaw Wife of Tay Za; d.o.b. 24.2.1964, ID card KMYT 006865. Parents: Zaw Nyunt (decd), Htoo (decd) F J1c Pye Phyo Tay Za Son of Tay Za (J1a), d.o.b. 29.1.1987 M J1d Myint Swe Father of Tay Za, d.o.b. 6.11.1924 M J1e Ohn Mother of Tay Za, d.o.b. 12.8.1934 F J2a Thiha Brother of Tay Za (J1a), d.o.b. 24.6.1960. Director Htoo Trading. Distributor of London cigarettes (Myawaddy Trading) M J2b Shwe Shwe Wife of Thiha F J3a Aung Ko Win a.k.a. Saya Kyaung Kanbawza Bank M J3b Nan Than Htwe Wife of Aung Ko Win F J3c Nang Lang Kham Daughter of Aung Ko Win (J3a) and Nan Than Htwe (J3b), d.o.b. 1.6.1988 F J4a Tun Myint Naing a.k.a. Steven Law Asia World Co. M J4b (Ng) Seng Hong, called Cecilia Ng Wife of Tun Myint Naing F J5a Khin Shwe Zaykabar Co; d.o.b. 21.1.1952. See also A3f M J5b San San Kywe Wife of Khin Shwe F J5c Zay Thiha Son of Khin Shwe, d.o.b. 1.1.1977 M J6a Htay Myint Yuzana Co., d.o.b. 6.2.1955 M J6b Aye Aye Maw Wife of Htay Myint, d.o.b. 17.11.1957 F J6c Win Myint Brother of Htay Myint, d.o.b. 29.5.1952 M J6d Lay Myint Brother of Htay Myint, d.o.b. 6.2.1955 M J6e Kyin Toe Brother of Htay Myint, d.o.b. 29.4.1957 M J6f Zar Chi Htay Daughter of Htay Myint F J6g Khin Htay Lin Director, Yuzana Co., d.o.b. 14.4.1969 M J7a Kyaw Win Shwe Thanlwin Trading Co. M J7b Nan Mauk Loung Sai a.k.a. Nang Mauk Lao Hsai Wife of Kyaw Win F J10a Maj-Gen (Retd) Nyunt Tin Former Minister of Agriculture & Irrigation, retd September 2004 M J10b Khin Myo Oo Wife of Maj-Gen (Retd) Nyunt Tin F J10c Kyaw Myo Nyunt Son of Maj-Gen (Retd) Nyunt Tin M J10d Thu Thu Ei Han Daughter of Maj-Gen (Retd) Nyunt Tin F J11a Than Than New Wife of Gen Soe Win, former Prime Minister (deceased) F J11b Nay Soe Son of Gen Soe Win, former Prime Minister (deceased) M J11c Theint Theint Soe Daughter of Gen Soe Win, former Prime Minister (deceased) F J11d Sabai Myaing Wife of Nay Soe F J11e Htin Htut Husband of Theint Theint Soe M J12a Maung Maung Myint Managing Director of Myangon Myint Co. Ltd M J13a Maung Ko Manager, Htarwara Mining Company M J14a Zaw Zaw Managing Director of Max Myanmar M J14b Htay Htay Khine Wife of Zaw Zaw F J15a Chit Khaing Eden group of companies M J16a Maung Weik Maung Weik & Co Ltd M J17a Aung Htwe Managing Director, Golden Flower Company M K. MILITARY OWNED ENTERPRISES Name Identifying information (inc. function) Sex (M/F) K1a Maj-Gen (Retd) Win Hlaing Formerly MD, Union of Myanmar Economic Holdings, Myawaddy Bank M K1b Ma Ngeh Daughter of Maj-Gen (Retd) Win Hlaing F K1c Zaw Win Naing Managing Director of Kambawza Bank. Husband of Ma Ngeh (K1b), and nephew of Aung Ko Win (J3a) M K1d Win Htway Hlaing Son of Maj-Gen (Retd) Win Hlaing, representative for KESCO Company M K2 Col Ye Htut Myanmar Economic Corporation M K3a Col Myint Aung MD at Myawaddy Trading Co., d.o.b. 11.8.1949 M K3b Nu Nu Yee Wife of Myint Aung, lab technician, d.o.b. 11.11.1954 F K3c Thiha Aung Son of Myint Aung, employed by Schlumberger, d.o.b. 11.6.1982, Passport No 795543 M K3d Nay Linn Aung Son of Myint Aung, seaman, d.o.b. 11.4.1981 M K4a Col Myo Myint MD at Bandoola Transportation Co. M K5a Col (Retd) Thant Zin MD at MyanmarLand and Development M K6a LTL-Col (Retd) Maung Maung Aye UMEHL, Chairman Myanmar Breweries M K7a Col Aung San MD at Hsinmin Cement Plant Construction Project M K8a Maj-Gen Mg Nyo Board of Directors, Union of Myanmar Economic Holdings Ltd M K9a Maj-Gen Kyaw Win Board of Directors, Union of Myanmar Economic Holdings Ltd M K10a Brig-Gen Khin Aung Myint Board of Directors, Union of Myanmar Economic Holdings Ltd M K11a Col Nyun Tun (marines) Board of Directors, Union of Myanmar Economic Holdings Ltd M K12a Col Thein Htay (Retd) Board of Directors, Union of Myanmar Economic Holdings Ltd M K13a LTL-Col Chit Swe (Retd) Board of Directors, Union of Myanmar Economic Holdings Ltd M K14a Myo Nyunt Board of Directors, Union of Myanmar Economic Holdings Ltd M K15a Myint Kyine Board of Directors, Union of Myanmar Economic Holdings Ltd M K16a LTL-Col Nay Wynn Departmental Managing Director, Myawaddy Trading M ANNEX VII List of enterprises owned or controlled by the Government of Burma/Myanmar or its members or persons associated with them, referred to in Article 15 Name Address Name of Director Date of first designation I. UNION OF MYANMAR ECONOMIC HOLDING LTD. Union of Myanmar Economic Holding Ltd 189/191 Mahabandoola Road, Corner of 50th Street, Yangon Maj-Gen Win Hlaing, Managing Director 25.10.2004 A. MANUFACTURING 1. Myanmar Ruby Enterprise 24/26, 2nd Fl, Sule Pagodo Road, Yangon (Midway Bank Building) 25.10.2004 2. Myanmar Imperial Jade Co. Ltd 24/26, 2nd Fl, Sule Pagodo Road, Yangon (Midway Bank Building) 25.10.2004 3. Myanmar Rubber Wood Co. Ltd. 25.10.2004 4. Myanmar Pineapple Juice Production 25.10.2004 5. Myawaddy Clean Drinking Water Service 4/A, No 3 Main Road, Mingalardon Tsp Yangon 25.10.2004 6. Sin Min (King Elephants) Cement Factory (Kyaukse) 189/191 Mahabandoola Road, Corner of 50th Street, Yangon Col Maung Maung Aye, Managing Director 25.10.2004 7. Tailoring Shop Service 25.10.2004 8. Ngwe Pin Le (Silver Sea) Livestock Breeding and Fishery Co. 1093, Shwe Taung Gyar St. Industrial Zone Ii, Ward 63, South Dagon Tsp, Yangon 25.10.2004 9. Granite Tile Factory (Kyaikto) 189/191 Mahabandoola Road, Corner of 50th Street, Yangon 25.10.2004 10. Soap Factory (Paung) 189/191 Mahabandoola Road, Corner of 50th Street, Yangon 25.10.2004 B. TRADING 1. Myawaddy Trading Ltd 189/191 Mahabandoola Road, Corner of 50th Street, Yangon Col Myint Aung, Managing Director 25.10.2004 C. SERVICES 1. Myawaddy Bank Ltd 24-26 Sule Pagoda Road, Yangon Brig-Gen Win Hlaing and U Tun Kyi, Managing Directors 25.10.2004 2. Bandoola Transportation Co. Ltd. 399, Thiri Mingalar Road, Insein Tsp. Yangon and/or Parami Road, South Okkalapa, Yangon Col. Myo Myint, Managing Director 25.10.2004 3. Myawaddy Travel Services 24-26 Sule Pagoda Road, Yangon 25.10.2004 4. Nawaday Hotel and Travel Services 335/357, Bogyoke Aung San Road, Pabedan Tsp., Yangon Col. (Retired) Maung Thaung, Managing Director 25.10.2004 5. Myawaddy Agriculture Services 189/191 Mahabandoola Road, Corner of 50th Street, Yangon 25.10.2004 6. Myanmar Ar (Power) Construction Services 189/191 Mahabandoola Road, Corner of 50th Street, Yangon 25.10.2004 Joint Ventures A. MANUFACTURING 1. Myanmar Segal International Ltd. Pyay Road, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon U Be Aung, Manager 25.10.2004 2. Myanmar Daewoo International Pyay Road, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon 25.10.2004 3. Rothman Of Pall Mall Myanmar Private Ltd. No 38, Virginia Park, No 3, Trunk Road, Pyinmabin Industrial Zone, Yangon 25.10.2004 4. Myanmar Brewery Ltd. No 45, No 3, Trunk Road Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon LTL-Col (Retired) Maung Maung Aye, Chairman 25.10.2004 5. Myanmar Posco Steel Co. Ltd. Plot 22, No 3, Trunk Road, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon 25.10.2004 6. Myanmar Nouveau Steel Co. Ltd. No 3, Trunk Road, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon 25.10.2004 7. Berger Paint Manufacturing Co. Ltd Plot No 34/A, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon 25.10.2004 8. The First Automotive Co. Ltd Plot No 47, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon U Aye Cho and/or LTL-Col Tun Myint, Managing Director 25.10.2004 B. SERVICES 1. National Development Corp. 3/A, Thamthumar Street, 7 Mile, Mayangone Tsp, Yangon Dr Khin Shwe, Chairman 25.10.2004 2. Hantha Waddy Golf Resort and Myodaw (City) Club Ltd No 1, Konemyinttha Street, 7 Mile, Mayangone Tsp, Yangon and Thiri Mingalar Road, Insein Tsp, Yangon 25.10.2004 II. MYANMAR ECONOMIC CORPORATION (MEC) Myanma Economic Corporation (MEC) Shwedagon Pagoda Road Dagon Tsp, Yangon Col Ye Htut or Brig Gen Kyaw Win, Managing Director 25.10.2004 1. Innwa Bank 554-556, Merchant Street, Corner of 35th Street, Kyauktada Tsp, Yangon U Yin Sein, General Manager 25.10.2004 2. Myaing Galay (Rhino Brand Cement Factory) Factories Dept. Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon Col Khin Maung Soe 25.10.2004 3. Dagon Brewery 555/B, No 4, Highway Road, Hlaw Gar Ward, Shwe Pyi Thar Tsp, Yangon 25.10.2004 4. MEC Steel Mills (Hmaw Bi/Pyi/Ywama) Factories Dept. Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon Col Khin Maung Soe 25.10.2004 5. MEC Sugar Mill Kant Balu 25.10.2004 6. MEC Oxygen and Gases Factory Mindama Road, Mingalardon Tsp, Yangon 25.10.2004 7. MEC Marble Mine Pyinmanar 25.10.2004 8. MEC Marble Tiles Factory Loikaw 25.10.2004 9. MEC Myanmar Cable Wire Factory No 48, Bamaw A Twin Wun Road, Zone (4), Hlaing Thar Yar Industrial Zone, Yangon 25.10.2004 10. MEC Ship Breaking Service Thilawar, Than Nyin Tsp 25.10.2004 11. MEC Disposable Syringe Factory Factories Dept, Mec Head Office, Shwedagon Pagoda Road, Dagon Tsp, Yangon 25.10.2004 12. Gypsum Mine Thibaw 25.10.2004 III. OTHERS 1. Htoo Trading Co 5 Pyay Road, HlaingTownship, Yangon Tay Za 19.11.2007 2. Htoo Transportation Services Tay Za 19.11.2007 3. Treasure Hotels and Resorts No 41, Shwe Taung Gyar Street, BahanTownship, Yangon Tay Za 19.11.2007 4. Aureum Palace Hotels and Resorts No 41, Shwe Taung Gyar Street, BahanTownship, Yangon Tay Za 19.11.2007 5. Air Bagan No 56, Shwe Taung Gyar Street, BahanTownship, Yangon 19.11.2007 6. Myanmar Avia Export Tay Za 19.11.2007 7. Kanbawza Bank Head Office: 615/1 Pyay Road, Kamaryut, Township, Yangon Aung Ko Win 19.11.2007 8. Zaykabar Co 3 Main Road, MingalardonGarden City, Mingalardon, Yangon Khin Shwe 19.11.2007 9. Shwe Thanlwin Trading Co 262 Pazundaung Main Road, Lower, Pazundaung, Yangon Kyaw Win 19.11.2007 10. Max Myanmar Co., Ltd 1 Ywama Curve, Bayint, Naung Road, Blk (2), HlaingTownship, Yangon Zaw Zaw 19.11.2007 11. Hsinmin Cement Plant Construction Project Union of Myanmar Economic Holdings Ltd, Kyaukse Col Aung San 19.11.2007 12. Ayer Shwe Wa Aung Thet Mann aka Shwe Mann Ko Ko 19.11.2007 13. Myanmar Land and Development Col (Retd) Thant Zin 19.11.2007 14. Eden Group of Companies 30-31 Shwe Padauk, Yeikmon Bayint Naung Rd., Kamayut Tsp, Yangon Chit Khaing 19.11.2007 15. Golden Flower Co., Ltd 214 Wardan St, Lamadaw, Yangon Aung Htwe 19.11.2007 16. Maung Weik Et Co., Ltd. 334/344 2nd Floor, Anawratha Road, Bagan Bldg, Lamadaw, Yangon Maung Weik 19.11.2007 17. National Development Company Ltd. 3/A Thathumar Rd, Cor of Waizayantar Rd, Thingangyun, Yangon 19.11.2007 18. A1 Construction and Trading Co., Ltd 41 Nawady St, ALFA Hotel Building, Dagon, Yangon 19.11.2007 19. Asia World Co., Ltd 6062 Wardan St, Bahosi Development, Lamadaw, Yangon Tun Myint Naing aka Steven Law 19.11.2007 20. Yuzana Co., Ltd No 130 Yuzana Centre, Shwegondaing Rd, BahanTownship, Yangon 19.11.2007 21. Yuzana Construction No 130 Yuzana Centre, Shwegondaing Rd, BahanTownship, Yangon 19.11.2007 22. Myangonmyint Co (Enterprise held by the Union Solidarity and Development Association (USDA)) 19.11.2007